Exhibit 10.1
Execution Version



--------------------------------------------------------------------------------



SECOND AMENDED AND RESTATED CREDIT AGREEMENT
dated as of April 22, 2019
among
CABOT OIL & GAS CORPORATION,
as Borrower,
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent,
and
The Lenders Party Hereto

--------------------------------------------------------------------------------



JPMORGAN CHASE BANK, N.A.
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
as Joint Lead Arrangers and Joint Bookrunners


MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
as Syndication Agent


BANK OF MONTREAL,
THE BANK OF NOVA SCOTIA, HOUSTON BRANCH,
CITIBANK, N.A.,
COMPASS BANK,
TORONTO DOMINION (NEW YORK) LLC,
U.S. BANK NATIONAL ASSOCIATION,
WELLS FARGO BANK, N.A.,
as Documentation Agents



--------------------------------------------------------------------------------







509265-1641-30046358.10

--------------------------------------------------------------------------------






TABLE OF CONTENTS
 
 
 
 
 
ARTICLE I
DEFINITIONS AND ACCOUNTING MATTERS
 
 
 
 
Page
Section 1.01
Terms Defined
Above................................................................................................1
Section 1.02
Certain Defined
Terms...............................................................................................1
Section 1.03
Types of Loans and
Borrowings..............................................................................26
Section 1.04
Terms Generally; Rules of
Construction.................................................................26
Section 1.05
Accounting Terms and Determinations;
GAAP.......................................................27
Section 1.06
Interest Rates; LIBOR
Notification.........................................................................27
ARTICLE II 

THE CREDITS
Section 2.01
Commitments...........................................................................................................27
Section 2.02
Loans and
Borrowings.............................................................................................28
Section 2.03
Requests for
Borrowings..........................................................................................29
Section 2.04
Interest
Elections......................................................................................................30
Section 2.05
Funding of
Borrowings.............................................................................................31
Section 2.06
Termination, Reduction and Increase of Aggregate Maximum Credit Amounts.....32
Section 2.07
Borrowing
Base........................................................................................................34
Section 2.08
Letters of
Credit........................................................................................................36
ARTICLE III
PAYMENTS OF PRINCIPAL AND INTEREST: PREPAYMENTS: FEES
Section 3.01
Repayment of
Loans.................................................................................................41
Section 3.02
Interest......................................................................................................................41
Section 3.03
Alternate Rate of
Interest.........................................................................................42
Section 3.04
Prepayments.............................................................................................................43
Section 3.05
Fees..........................................................................................................................45
Section 3.06
Extension of Maturity
Date......................................................................................46
ARTICLE IV
PAYMENTS; PRORATA TREATMENT; SHARING OF SET-OFFS
Section 4.01
Alternate Rate of
Interest.........................................................................................47
Section 4.02
Presumption of Payment by the
Borrower...............................................................48
Section 4.03
Defaulting
Lender....................................................................................................48
ARTICLE V
INCREASED COSTS; BREAK FUNDING PAYMENTS; TAXES
Section 5.01
Increased
Costs........................................................................................................50
Section 5.02
Break Funding
Payments.........................................................................................52
Section 5.03
Taxes........................................................................................................................52
Section 5.04
Mitigation Obligations; Replacement of
Lenders...................................................55
ARTICLE VI
CONDITIONS PRECEDENT
Section 6.01
Effective
Date..........................................................................................................56



i
509265-1641-30046358.10

--------------------------------------------------------------------------------





Section 6.02
Each Credit
Event....................................................................................................57

ARTICLE VII
REPRESENTATIONS AND WARRANTIES
Section 7.01
Organization;
Powers.................................................................................................58
Section 7.02
Authority;
Enforceability...........................................................................................58
Section 7.03
Approvals; No
Conflicts............................................................................................59
Section 7.04
Financial Condition; No Material Adverse
Change..................................................59
Section 7.05
Litigation...................................................................................................................59
Section 7.06
Environmental
Matters..............................................................................................59
Section 7.07
Compliance with the Laws and Agreements: No
Defaults........................................60
Section 7.08
Investment Company
Act..........................................................................................60
Section 7.09
Taxes..........................................................................................................................60
Section 7.10
ERISA........................................................................................................................60
Section 7.11
Disclosure; No Material
Misstatements.....................................................................61
Section 7.12
Insurance....................................................................................................................61
Section 7.13
Subsidiaries................................................................................................................61
Section 7.14
Location of Business and
Offices............................................................................................61
Section 7.15
Properties; Titles,
Etc.................................................................................................62
Section 7.16
Advance Payment
Contracts......................................................................................62
Section 7.17
Swap
Agreements......................................................................................................62
Section 7.18
Use of Loans and Letters of
Credit...........................................................................62
Section 7.19
Solvency....................................................................................................................63
Section 7.20
Ranking of
Obligations..............................................................................................63
Section 7.21
Anti-Corruption Laws and
Sanctions........................................................................63
Section 7.22
EEA Financial
Institutions........................................................................................63
ARTICLE VIII
AFFIRMATIVE COVENANTS
Section 8.01
Financial Statements; Other
Information..................................................................63
Section 8.02
Notices of Material
Events.......................................................................................66
Section 8.03
Existence: Conduct of
Business...............................................................................66
Section 8.04
Payment of
Taxes.....................................................................................................66
Section 8.05
Operation and Maintenance of
Properties................................................................66
Section 8.06
Insurance...................................................................................................................67
Section 8.07
Books and Records; Inspection
Rights.....................................................................67
Section 8.08
Compliance with
Laws.............................................................................................67
Section 8.09
Environmental
Matters..................................................................................67
Section 8.10
Further
Assurances...................................................................................................68
Section 8.11
Reserve
Reports........................................................................................................68
Section 8.12
Springing
Guarantees...............................................................................................69
Section 8.13
ERISA
Compliance..................................................................................................69
Section 8.14
Unrestricted
Subsidiaries..............................................................................69



ii
509265-1641-30046358.10

--------------------------------------------------------------------------------





ARTICLE IX
NEGATIVE COVENANTS
Section 9.01
Financial
Covenants............................................................................................70
Section 9.02
Debt....................................................................................................................70
Section 9.03
Liens...................................................................................................................70
Section 9.04
Dividends, Distributions and Redemptions; Repayment of Permitted Senior
Notes.......71
Section 9.05
Investments, Loans and
Advances.......................................................................72
Section 9.06
Designation and Conversion of Restricted and Unrestricted Subsidiaries; Debt of
Unrestricted
Subsidiaries....................................................................................73
Section 9.07
Nature of
Business..............................................................................................74


Section 9.08
Use of
Proceeds..................................................................................................74
Section 9.09
ERISA
Compliance............................................................................................74
Section 9.10
Mergers,
Etc.......................................................................................................75
Section 9.11
Sale of
Properties...............................................................................................76
Section 9.12
Environmental
Matters.......................................................................................76
Section 9.13
Transactions with
Affiliates................................................................................76
Section 9.14
Subsidiaries........................................................................................................76
Section 9.15
Dividend
Restrictions........................................................................................76
Section 9.16
Swap
Agreements..............................................................................................76
ARTICLE X
EVENT OF DEFAULTS; REMEDIES
Section 10.01
Events of
Defaults..............................................................................................77
Section 10.02
Remedies............................................................................................................78
ARTICLE XI
THE AGENTS
Section 11.01
Appointments;
Powers........................................................................................79
Section 11.02
Duties and Obligations of Administrative
Agent................................................80
Section 11.03
Action by Administrative
Agent.........................................................................80
Section 11.04
Reliance by Administrative
Agent......................................................................81
Section 11.05
Subagents............................................................................................................82
Section 11.06
Resignation of Administrative
Agent..................................................................82
Section 11.07
Agents as
Lenders...............................................................................................83
Section 11.08
No
Reliance.........................................................................................................83
Section 11.09
Administrative Agent May File Proofs of
Claim................................................83
Section 11.10
The Arrangers, the Documentation Agents and the Syndication Agent.............84
Section 11.11
Posting of
Communications...............................................................................84
Section 11.12
Certain ERISA
Matters......................................................................................85
Section 11.13
MISCELLANEOUS..........................................................................................86
ARTICLE XII
MISCELLANEOUS
Section 12.01
Notices................................................................................................................86
Section 12.02
Waivers;
Amendments........................................................................................87
Section 12.03
Expenses, Indemnity; Damage
Waiver...............................................................89



iii
509265-1641-30046358.10

--------------------------------------------------------------------------------





Section 12.04
Successors and
Assigns.................................................................................91
Section 12.05
Survival; Revival;
Reinstatement.................................................................94
Section 12.06
Counterparts; Integration;
Effectiveness.......................................................95
Section 12.07
Severability...................................................................................................95
Section 12.08
Right of
Setoff..............................................................................................95
Section 12.09
GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF PROCESS; WAIVER OF JURY
TRIAL......................................................96
Section 12.10
Headings.......................................................................................................97
Section 12.11
Confidentiality..............................................................................................97
Section 12.12
Interest Rate
Limitation................................................................................98
Section 12.13
EXCULPATION
PROVISIONS...................................................................98
Section 12.14
No Third Party
Beneficiaries.........................................................................98
Section 12.15
USA Patriot Act
Notice..................................................................................98
Section 12.16
Most Favored
Leader....................................................................................98
Section 12.17
Material Non-Public
Information.................................................................99
Section 12.18
No Fudiciary Duty,
etc................................................................................100
Section 12.19
Acknowledgement and Consent to Bail-In of EEA Financial Institutions..101

Annex
Annex I – List of Maximum Credit Amounts
Schedules
Schedule 1.02 – Existing Letters of Credit
Schedule 7.05 – Litigation
Schedule 7.06 – Environmental Matters
Schedule 7.13 – Subsidiaries
Schedule 7.16 – Advance Payment Contracts
Schedule 7.17 – Swap Agreements
Schedule 9.03 – Liens
Schedule 9.05 – Investments


Exhibits
Exhibit A – Form of Note
Exhibit B – Form of Borrowing Request
Exhibit C – Form of Interest Election Request
Exhibit D – Form of Compliance Certificate
Exhibit E – Opinion of Baker Botts
Exhibit F – Form of Assignment and Assumption
Exhibit G-1 – Form of Maximum Credit Amount Increase Certificate
Exhibit G-2 – Form of Additional Lender Certificate


iv
509265-1641-30046358.10

--------------------------------------------------------------------------------






THIS SECOND AMENDED AND RESTATED CREDIT AGREEMENT dated as of April 22, 2019, is
among: Cabot Oil & Gas Corporation, a corporation duly formed and existing under
the laws of the State of Delaware (the “Borrower”); each of the Lenders from
time to time party hereto; and JPMorgan Chase Bank, N.A. (in its individual
capacity, “JPMorgan”), as administrative agent for the Lenders (in such
capacity, together with its successors in such capacity, the “Administrative
Agent”).
RECITALS
A.    The Borrower, the Administrative Agent and the lenders party thereto
previously entered into that certain Amended and Restated Credit Agreement,
dated as of September 22, 2010, as amended by that certain First Amendment dated
as of May 4, 2012, that certain Second Amendment dated as of July 18, 2012, that
certain Third Amendment dated as of April 17, 2015, that certain Fourth
Amendment dated as of December 31, 2015, and as the same may be further amended,
restated, amended and restated, supplemented or otherwise modified prior to the
date hereof (the “Existing Credit Agreement”).
B.    The Borrower has requested that the Lenders amend and restate the Existing
Credit Agreement and to provide certain loans to and extensions of credit on
behalf of the Borrower subject to the terms and conditions of this Agreement.
C.    The Lenders have agreed to amend and restate the Existing Credit Agreement
and to make such loans and extensions of credit subject to the terms and
conditions of this Agreement.
D.    In consideration of the mutual covenants and agreements herein contained
and of the loans, extensions of credit and commitments hereinafter referred to,
the parties hereto agree as follows:
ARTICLE I
DEFINITIONS AND ACCOUNTING MATTERS
Section 1.01    Terms Defined Above. As used in this Agreement, each term
defined above has the meaning indicated above.
Section 1.02    Certain Defined Terms. As used in this Agreement, the following
terms have the meanings specified below:
“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.
“Additional Lender” has the meaning assigned such term in Section 2.06(c)(i).
“Additional Lender Certificate” has the meaning assigned such term in Section
2.06(c)(ii)(F).
“Additional Provision” has the meaning assigned such term in Section 12.16.


509265-1641-30046358.10

--------------------------------------------------------------------------------





“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/100 of 1%) equal to the LIBO Rate for such Interest Period multiplied
by the Statutory Reserve Rate.
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
“Advance Payment Contract” means (a) any production payment (whether volumetric
or dollar denominated) granted or sold by any Person payable from a specified
share of proceeds received from production from specified Oil and Gas
Properties, together with all undertakings and obligations in connection
therewith or (b) any contract whereby any Person receives or becomes entitled to
receive (either directly or indirectly) any payment as consideration for
(i) Hydrocarbons produced or to be produced from Oil and Gas Properties owned by
such Person or its Affiliates in advance of the delivery of such Hydrocarbons
(and regardless of whether such Hydrocarbons are actually produced or actual
delivery is required) to or for the account of the purchaser thereof or (ii) a
right or option to receive such Hydrocarbons (or a cash payment in lieu of such
Hydrocarbons); provided that inclusion of customary and standard “take or pay”
provisions in any gas sales or purchase contract or any other similar contract
shall not, in and of itself, cause such contract to constitute an Advance
Payment Contract for the purposes of this definition.
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
“Agent Indemnitee” has the meaning assigned such term in Section 12.03(c).
“Agents” means, collectively, the Administrative Agent, the Syndication Agent
and the Documentation Agents; and “Agent” shall mean either the Administrative
Agent, the Syndication Agent or the Documentation Agents, as the context
requires.
“Aggregate Maximum Credit Amounts” at any time shall equal the sum of the
Maximum Credit Amounts, as the same may be increased, reduced or terminated
pursuant to Section 2.06.
“Agreement” means this Second Amended and Restated Credit Agreement, as the same
may from time to time be amended, restated, amended and restated, supplemented,
or otherwise modified.
“Alternate Base Rate” means for any day, a rate per annum (rounded upwards, if
necessary, to the next 1/16 of 1%) equal to the greatest of (a) the Prime Rate
in effect on such day, (b) the NYFRB Rate in effect on such day plus ½ of 1% and
(c) the Adjusted LIBO Rate for a one month Interest Period on such day (or, if
such day is not a Business Day, the next preceding Business Day) plus 1.0%;
provided that for the purpose of this definition, the Adjusted LIBO Rate for any
day shall be based on the LIBO Screen Rate (or if the LIBO Screen Rate is not
available for such one month Interest Period, the Interpolated Rate) at
approximately 11:00 a.m. London time on such day. Any change in the Alternate
Base Rate due to a change in the Prime Rate, the NYFRB Rate or such Adjusted
LIBO Rate shall be effective as of the opening of business on the day of such
change in the Prime Rate, the NYFRB Rate or such Adjusted LIBO Rate,
respectively. If the Alternate Base


2
\

--------------------------------------------------------------------------------





Rate is being used as an alternate rate of interest pursuant to Section 3.03,
then the Alternate Base Rate shall be the greater of clauses (a) and (b) above
and shall be determined without reference to clause (c) above. For the avoidance
of doubt, if the Alternate Base Rate as determined pursuant to the foregoing
would be less than 1.00%, such rate shall be deemed to be 1.00% for purposes of
this Agreement.
“Annual Coverage Ratio” has the meaning assigned such term in Section 10.9 of
the Note Purchase Agreement, as such term and the defined terms referred to or
used in Section 10.9 of the Note Purchase Agreement exist on the Effective Date.
“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or any of its Subsidiaries from time to
time concerning or relating to bribery or corruption.
“Applicable Margin” means, for any day, with respect to any ABR Loan or
Eurodollar Loan, as the case may be,
(a)    at any time other than during an Investment Grade Period (such period,
the “Leverage Ratio Period”), for any day, with respect to any ABR Loan or
Eurodollar Loan, as applicable, the rate per annum set forth in the grid below
based upon the Leverage Ratio in effect on such day:
Leverage Ratio Grid
Leverage Ratio
< 1.0x
> 1.0x and
< 2.0x
> 2.0x and
< 3.0x
> 3.0x
ABR Loans
0.500%
0.750%
1.000%
1.250%
Eurodollar Loans
1.500%
1.750%
2.000%
2.250%
Commitment Fee Rate
0.300%
0.375%
0.375%
0.425%

and
(b)    at any time during an Investment Grade Period, for any day, with respect
to any ABR Loan or Eurodollar Loan, as applicable, the rate per annum set forth
in the grid below based upon the Applicable Rating Level in effect on such day:
Applicable Rating Level Grid
Applicable Rating Level
> Baa1 / BBB+
(“Level I”)
Baa2 / BBB
(“Level II”)
Baa3 / BBB-
(“Level III”)
< Ba1 / BB+
(“Level IV”)
ABR Loans
0.125%
0.250%
0.500%
0.750%
Eurodollar Loans
1.125%
1.250%
1.500%
1.750%
Commitment Fee Rate
0.125%
0.175%
0.200%
0.275%

“Applicable Parties” has the meaning assigned such term in Section 11.11(c).


3
\

--------------------------------------------------------------------------------





“Applicable Percentage” means, with respect to any Lender, the percentage of the
Aggregate Maximum Credit Amounts represented by such Lender’s Maximum Credit
Amount as such percentage is set forth on Annex I; provided that, in the case of
Section 4.03 when a Defaulting Lender shall exist, “Applicable Percentage” shall
mean the percentage of the Aggregate Maximum Credit Amounts (disregarding any
Defaulting Lender’s Maximum Credit Amount) as such percentage is set forth on
Annex I and as may be adjusted to disregard any Defaulting Lender’s Maximum
Credit Amount. If the Commitments have terminated or expired, the Applicable
Percentages shall be determined based upon the Commitments most recently in
effect, giving effect to any assignments, giving effect to any assignments and
to any Lender’s status as a Defaulting Lender at the time of determination.
“Applicable Rating Level” means, for any day during any Investment Grade Period,
the rate per annum set forth in the Applicable Rating Level Grid based on the
higher of the ratings by Moody’s or S&P, respectively, applicable on such day to
the Index Debt. For purposes of the foregoing, if the ratings established by
Moody’s or S&P for the Index Debt shall be changed (other than as a result of a
change in the rating system of Moody’s or S&P), such change shall be effective
as of the date on which it is first announced by the applicable Rating Agency,
irrespective of when notice of such change shall have been furnished by the
Borrower to the Administrative Agent and the Lenders. Each change in the
Applicable Rating Level shall apply during the period commencing on the
effective date of such change and ending on the date immediately preceding the
effective date of the next such change. If the rating system of Moody’s or S&P
shall change, or if either such Rating Agency shall cease to be in the business
of rating corporate debt obligations, the Borrower and the Lenders shall
negotiate in good faith to amend these terms to reflect such changed rating
system or the unavailability of ratings from such Rating Agency and, pending the
effectiveness of any such amendment, the Applicable Rating Level shall be
determined by reference to the rating most recently in effect prior to such
change or cessation.
“Applicable Rating Level Grid” means the pricing grid set forth under clause (b)
of the definition of Applicable Margin.
“Approved Electronic Platform” has the meaning assigned such term in Section
11.11(a).
“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.
“Approved Petroleum Engineers” means (a) Miller and Lents, Ltd., (b) Netherland,
Sewell & Associates, Inc., (c) Ryder Scott Company Petroleum Consultants, L.P.
and (d) any other independent petroleum engineers reasonably acceptable to the
Administrative Agent.
“Arrangers” means JPMorgan Chase Bank, N.A. and Merrill Lynch, Pierce, Fenner &
Smith Incorporated (or any other registered broker-dealer wholly-owned by Bank
of America Corporation to which all or substantially all of Bank of America
Corporation’s or any of its subsidiaries’ investment banking, commercial lending
services or related businesses may be transferred following the date of this
Agreement), together with their respective designated Affiliates.


4
\

--------------------------------------------------------------------------------





“Asset Coverage Ratio” means the ratio of the terms used to calculate the ratio
set forth in Section 10.8 of the Note Purchase Agreement, as such ratio and such
other terms used or referred to in Section 10.8 of the Note Purchase Agreement
are defined and calculated in accordance with the Note Purchase Agreement.
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 12.04(b)), and accepted by the Administrative Agent, in the form of
Exhibit F or any other form approved by the Administrative Agent.
“Availability Period” means the period from and including the Effective Date to
but excluding the Termination Date.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a voluntary or involuntary bankruptcy or insolvency proceeding, or
has had a receiver, conservator, trustee, administrator, custodian, assignee for
the benefit of creditors or similar Person charged with the reorganization or
liquidation of its business appointed for it, or, in the good faith
determination of the Administrative Agent, has taken any action in furtherance
of, or indicating its consent to, approval of, or acquiescence in, any such
proceeding or appointment or has had any order for relief in such proceeding
entered in respect thereof; provided that a Bankruptcy Event shall not result
solely by virtue of any ownership interest, or the acquisition of any ownership
interest, in such Person by a Governmental Authority or instrumentality thereof,
unless such ownership interest results in or provides such Person with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permits such Person (or
such Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.
“Beneficial Ownership Certification” means a certification regarding beneficial
ownership or control as required by the Beneficial Ownership Regulation.
“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.
“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in and subject to
section 4975 of the Code or (c) any Person whose assets include (for purposes of
ERISA section 3(42) or otherwise for purposes of Title I of ERISA or
section 4975 of the Code) the assets of any such “employee benefit plan” or
“plan”.


5
\

--------------------------------------------------------------------------------





“Board” means the Board of Governors of the Federal Reserve System of the United
States of America or any successor Governmental Authority.
“Borrowing” means Loans of the same Type, made, converted or continued on the
same date and, in the case of Eurodollar Loans, as to which a single Interest
Period is in effect.
“Borrowing Base” means, at any time, an amount equal to the amount determined in
accordance with Section 2.07, as the same may be adjusted from time to time
pursuant to Section 2.07(e) or Section 9.11(e).
“Borrowing Base Deficiency” occurs if at any time the total Revolving Credit
Exposures exceeds the lesser of (a) the Aggregate Maximum Credit Amounts and (b)
(i) the Borrowing Base then in effect minus (ii) the aggregate principal amount
of the Permitted Senior Notes.
“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03, which shall be substantially in the form of
Exhibit B or any other form approved by the Administrative Agent.
“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City or Houston, Texas are authorized or
required by law to remain closed; and if such day relates to a Borrowing or
continuation of, a payment or prepayment of principal of or interest on, or a
conversion of or into, or the Interest Period for, a Eurodollar Loan or a notice
by the Borrower with respect to any such Borrowing or continuation, payment,
prepayment, conversion or Interest Period, any day which is also a day on which
banks are open for dealings in dollar deposits in the London interbank market.
“Capital Lease Obligations” means, with respect to a specified Person, the
obligations of such Person to pay rent or other amounts under any lease of (or
other arrangement conveying the right to use) Property, or a combination
thereof, which obligations are required to be classified and accounted for as
Capital Leases, and the amount of such obligations shall be the capitalized
amount thereof determined in accordance with GAAP.
“Capital Leases” means, in respect of any Person, all leases which shall have
been, or should have been, in accordance with GAAP, recorded as capital leases
on the balance sheet of the Person liable (whether contingent or otherwise) for
the payment of rent thereunder.
“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any “person” or “group” (as such terms
are defined in the Securities Exchange Act of 1934, but excluding any employee
benefit plan of such person or its subsidiaries, and any person or entity acting
in its capacity as trustee, agent or other fiduciary or administrator of any
such plan) of Equity Interests representing more than 35% of the aggregate
ordinary voting power represented by the issued and outstanding Equity Interests
of the Borrower entitled to vote generally in the election of directors of the
Borrower or (b) during any period of 12 consecutive months, the occupation of a
majority of the seats (excluding vacant seats) on the board of directors of the
Borrower by persons who were neither (i) nominated by the board of directors of
the Borrower or a duly authorized committee thereof nor (ii) appointed or
approved by directors so nominated.


6
\

--------------------------------------------------------------------------------





“Change in Law” means (a) the adoption of or taking effect of any law, rule,
regulation or treaty after the date of this Agreement, (b) any change in any
law, rule, regulation or treaty or in the administration, interpretation,
implementation or application thereof by any Governmental Authority after the
date of this Agreement or (c) compliance by any Lender or the Issuing Bank (or,
for purposes of Section 5.01(b), by any lending office of such Lender or by such
Lender’s or the Issuing Bank’s holding company, if any) with any request,
guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the date of this Agreement.
Notwithstanding anything herein to the contrary, (x) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith or in the implementation
thereof and (y) all requests, rules, guidelines or directives promulgated by the
Bank for International Settlements, the Basel Committee on Banking Supervision
(or any successor or similar authority) or the United States or foreign
regulatory authorities, in each case pursuant to Basel III, shall in each case
be deemed to be a “Change in Law”, regardless of the date enacted, adopted,
issued or implemented.
“Code” means the U.S. Internal Revenue Code of 1986, as amended from time to
time, and any successor statute.
“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Loans and to acquire participations in Letters of Credit hereunder,
expressed as an amount representing the maximum aggregate amount of such
Lender’s Revolving Credit Exposure hereunder, as such commitment may be (a)
modified from time to time pursuant to Section 2.06 and (b) modified from time
to time pursuant to assignments by or to such Lender pursuant to Section
12.04(b). The amount representing each Lender’s Commitment shall at any time be
the lesser of such Lender’s Maximum Credit Amount and such Lender’s Applicable
Percentage of the amount of the then-effective Borrowing Base minus the
aggregate principal amount of the Permitted Senior Notes then outstanding.
“Commitment Fee Rate” means, (a) for any day during any Leverage Ratio Period,
the rate per annum set forth in the “Leverage Ratio Grid” based upon the
Leverage Ratio in effect on such day and (b) for any day during an Investment
Grade Period, the rate per annum set forth in the “Applicable Rating Level Grid”
based upon the Applicable Rating Level in effect on such day.
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute, and any
regulations promulgated thereunder.
“Communications” means, collectively, any notice, demand, communication,
information, document or other material provided by or on behalf of the Borrower
or any Guarantor pursuant to any Loan Document or the transactions contemplated
therein which is distributed by the Administrative Agent, any Lender or any
Issuing Bank by means of electronic communications pursuant to this Agreement,
including through an Approved Electronic Platform.
“Consolidated EBITDAX” means, for any period, the sum of (a) Consolidated Net
Income of the Borrower and its Subsidiaries for such period, plus (b) the
following expenses or charges, without duplication and to the extent deducted in
calculating such Consolidated Net Income for such period: (i) Consolidated
Interest Expense, (ii) income and franchise taxes, (iii) depreciation,


7
\

--------------------------------------------------------------------------------





depletion, amortization, exploration and abandonment expenses, and intangible
drilling costs, (iv) lease impairment expenses; (v) extraordinary losses (or
less extraordinary gains) attributable to writeups or writedowns of assets,
including ceiling test writedown and impairments of long-lived assets and (vi)
other noncash charges, minus (c) all noncash income added to Consolidated Net
Income; provided that Consolidated EBITDAX (and any defined term used herein)
for any applicable period shall be calculated on a pro forma basis for any
acquisitions or dispositions during such period, as if such acquisition or
disposition had occurred on the first day of such period.
“Consolidated Interest Expense” means, for any period, the interest expense of
the Borrower and its Consolidated Subsidiaries determined for such period in
accordance with GAAP.
“Consolidated Net Income” means, with respect to the Borrower and the
Consolidated Restricted Subsidiaries, for any period, the aggregate of the net
income (or loss) of the Borrower and the Consolidated Restricted Subsidiaries
after allowances for taxes for such period determined on a consolidated basis in
accordance with GAAP; provided that there shall be excluded from such net income
(to the extent otherwise included therein) the following: (a) the net income of
any Person in which the Borrower or any Consolidated Restricted Subsidiary has
an interest (which interest does not cause the net income of such other Person
to be consolidated with the net income of the Borrower and the Consolidated
Restricted Subsidiaries in accordance with GAAP), except to the extent of the
amount of dividends or distributions actually paid in cash during such period by
such other Person to the Borrower or to a Consolidated Restricted Subsidiary, as
the case may be; (b) the net income (but not loss) during such period of any
Consolidated Restricted Subsidiary to the extent that the declaration or payment
of dividends or similar distributions or transfers or loans by that Consolidated
Restricted Subsidiary is not at the time permitted by operation of the terms of
its charter or any agreement, instrument or Governmental Requirement applicable
to such Consolidated Restricted Subsidiary or is otherwise restricted or
prohibited, in each case determined in accordance with GAAP; (c) the net income
(or loss) of any Person acquired in a pooling-of-interests transaction for any
period prior to the date of such transaction; (d) any extraordinary gains or
losses during such period and (e) any gains or losses attributable to writeups
or writedowns of assets, including ceiling test writedowns and impairments of
long-lived assets; and provided further that if the Borrower or any Consolidated
Restricted Subsidiary shall acquire or dispose of any Property during such
period or a Subsidiary shall be redesignated as either an Unrestricted
Subsidiary or a Restricted Subsidiary, then Consolidated Net Income shall be
calculated after giving pro forma effect to such acquisition, disposition or
redesignation, as if such acquisition, disposition or redesignation had occurred
on the first day of such period.
“Consolidated Restricted Subsidiaries” means any Restricted Subsidiaries that
are Consolidated Subsidiaries.
“Consolidated Subsidiaries” means each Subsidiary of the Borrower (whether now
existing or hereafter created or acquired) the financial statements of which
shall be (or should have been) consolidated with the financial statements of the
Borrower in accordance with GAAP.
“Consolidated Total Assets” means, as of any date, the assets and properties of
the Borrower and its Subsidiaries, determined on a consolidated basis in
accordance with GAAP; provided, however, that Consolidated Total Assets shall be
determined without giving effect to non-cash


8
\

--------------------------------------------------------------------------------





charges associated with successful efforts impairment test accounting or other
similar tests resulting in non-cash charges.
“Consolidated Unrestricted Subsidiaries” means any Unrestricted Subsidiaries
that are Consolidated Subsidiaries.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
“Credit Party” means the Administrative Agent, each Issuing Bank or any other
Lender.
“Debt” means, for any Person, the sum of the following (without duplication):
(a) all obligations of such Person for borrowed money or evidenced by bonds,
bankers’ acceptances, debentures, notes or other similar instruments; (b) all
obligations of such Person (whether contingent or otherwise) in respect of
letters of credit, surety or other bonds and similar instruments; (c) all
accounts payable and all accrued expenses, liabilities or other obligations of
such Person to pay the deferred purchase price of Property or services (but
excluding (i) trade accounts payable and other accrued liabilities arising in
the ordinary course of business that are not overdue by 90 days or more or are
being contested in good faith by appropriate proceedings promptly instituted and
diligently conducted and (ii) any such obligations to the extent payable in
Equity Interests of the Borrower (other than Disqualified Capital Stock)); (d)
all obligations under Capital Leases; (e) all obligations under Synthetic
Leases; (f) all Debt (as defined in the other clauses of this definition) of
others secured by (or for which the holder of such Debt has an existing right,
contingent or otherwise, to be secured by) a Lien on any Property of such
Person, whether or not such Debt is assumed by such Person (excluding any
Limited Recourse Stock Pledge); (g) all Debt (as defined in the other clauses of
this definition) of others guaranteed by such Person or in which such Person
otherwise assures a creditor against loss of the Debt (howsoever such assurance
shall be made) to the extent of the lesser of the amount of such Debt and the
maximum stated amount of such guarantee or assurance against loss; (h) all
obligations or undertakings of such Person to maintain or cause to be maintained
the financial position or covenants of others or to purchase the Debt or
Property of others; (i) obligations to deliver commodities, goods or services,
including Hydrocarbons, in consideration of one or more advance payments, other
than gas balancing arrangements in the ordinary course of business; (j)
obligations to pay for goods or services even if such goods or services are not
actually received or utilized by such Person; (k) any Debt of a partnership for
which such Person is liable either by agreement, by operation of law or by a
Governmental Requirement but only to the extent of such liability;
(l) Disqualified Capital Stock; and (m) the undischarged balance of any
production payment created by such Person or for the creation of which such
Person directly or indirectly received payment. The Debt of any Person shall
include all obligations of such Person of the character described above to the
extent such Person remains legally liable in respect thereof notwithstanding
that any such obligation is not included as a liability of such Person under
GAAP. Notwithstanding the foregoing, in connection with the purchase by the
Borrower or any Restricted Subsidiary of any Person, asset or business, the term
“Debt” will exclude post-closing payment adjustments to which the seller may
become entitled to the extent such payment is determined by a final closing
balance sheet or such payment depends on the performance of such Person, asset
or


9
\

--------------------------------------------------------------------------------





business after the closing; provided, however, that, at the time of closing, the
amount of any such payment is not determinable and, to the extent such payment
thereafter becomes fixed and determined, the amount is paid within 60 days
thereafter.
“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.
“Defaulting Lender” means any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, to (i) fund any portion of its
Loans, (ii) fund any portion of its participations in Letters of Credit or (iii)
pay over to any Credit Party any other amount required to be paid by it
hereunder, unless, in the case of clause (i) above, such Lender notifies the
Administrative Agent in writing that such failure is the result of such Lender’s
good faith determination that a condition precedent to funding (specifically
identified and including the particular default, if any) has not been satisfied,
(b) has notified the Borrower or any Credit Party in writing, or has made a
public statement to the effect, that it does not intend or expect to comply with
any of its funding obligations under this Agreement (unless such writing or
public statement indicates that such position is based on such Lender’s good
faith determination that a condition precedent (specifically identified and
including the particular default, if any) to funding a Loan under this Agreement
cannot be satisfied) or generally under other agreements in which it commits to
extend credit, (c) has failed, within three Business Days after request by a
Credit Party or the Borrower, acting in good faith, to provide a certification
in writing from an authorized officer of such Lender that it will comply with
its obligations (and is financially able to meet such obligations as of the date
of certification) to fund prospective Loans and participations in
then-outstanding Letters of Credit under this Agreement, provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
such Credit Party’s or the Borrower’s, as the case may be, receipt of such
certification in form and substance satisfactory to it and the Administrative
Agent, or (d) has become the subject of (i) a Bankruptcy Event or (ii) a Bail-In
Action.
“Disqualified Capital Stock” means any Equity Interest that, by its terms (or by
the terms of any security into which it is convertible or for which it is
exchangeable) or upon the happening of any event, matures or is mandatorily
redeemable for any consideration other than other Equity Interests (which would
not constitute Disqualified Capital Stock), pursuant to a sinking fund
obligation or otherwise, or is convertible or exchangeable for Debt or
redeemable for any consideration other than other Equity Interests (which would
not constitute Disqualified Capital Stock) at the option of the holder thereof,
in whole or in part, on or prior to the date that is ninety-one days after the
earlier of (a) the Maturity Date and (b) the date on which there are no Loans,
LC Exposure or other obligations hereunder outstanding and all of the
Commitments are terminated, provided, however, that any Equity Interest that
would not constitute a Disqualified Capital Stock but for provisions thereof
giving holders thereof the right to require such Person to purchase or redeem
such Equity Interest upon the occurrence of a “change of control” occurring
prior to the date that is ninety-one (91) days after the Maturity Date shall not
constitute a Disqualified Capital Stock if:


10
\

--------------------------------------------------------------------------------





(i)    the “change of control” provisions applicable to such Equity Interest are
not more favorable to the holders of such Equity Interest than the Change in
Control provisions of this Agreement; and
(ii)    any such requirement only becomes operative after either (i) any Event
of Default resulting from such Change in Control is waived or (ii) the Revolving
Credit Exposures are paid in full in cash and the Commitments terminated.
Notwithstanding the preceding sentence, only the portion of such Equity Interest
which so matures or is mandatorily redeemable or is so convertible or
exchangeable prior to the date that is ninety-one (91) days after the Maturity
Date shall be so deemed a Disqualified Capital Stock.
“Dividing Person” has the meaning assigned such term in the definition of
“Division”.
“Division” means the division of the assets, liabilities and/or obligations of a
Person (the “Dividing Person”) among two or more Persons (whether pursuant to a
“plan of division” or similar arrangement), which may or may not include the
Dividing Person and pursuant to which the Dividing Person may or may not
survive.
“Division Successor” means any Person that, upon the consummation of a Division
of a Dividing Person, holds all or any portion of the assets, liabilities and/or
obligations previously held by such Dividing Person immediately prior to the
consummation of such Division. A Dividing Person which retains any of its
assets, liabilities and/or obligations after a Division shall be deemed a
Division Successor upon the occurrence of such Division.
“Documentation Agents” means Bank of Montreal, The Bank of Nova Scotia, Houston
Branch, Citibank, N.A., Compass Bank, Toronto Dominion (New York) LLC, U.S. Bank
National Association and Wells Fargo Bank, N.A., each as documentation agent for
the Lenders, together with their respective successors in such capacity.
“dollars” or “$” refers to lawful money of the United States of America.
“Domestic Subsidiary” means any Restricted Subsidiary that is organized under
the laws of the United States of America or any state thereof or the District of
Columbia.
“EEA Financial Institution” means (a) any institution established in any EEA
Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any
institution established in an EEA Member Country which is a subsidiary of an
institution described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.


11
\

--------------------------------------------------------------------------------





“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Effective Date” means the date on which the conditions specified in Section
6.01 are satisfied (or waived in accordance with Section 12.02).
“Electronic Signature” means an electronic sound, symbol, or process attached
to, or associated with, a contract or other record and adopted by a Person with
the intent to sign, authenticate or accept such contract or record.
“Engineering Reports” has the meaning assigned such term in Section 2.07(c)(i).
“Environmental Laws” means any and all Governmental Requirements pertaining in
any way to health, safety, the environment, the preservation or reclamation of
natural resources, or the management, Release or threatened Release of any
Hazardous Materials, in effect in any and all jurisdictions in which the
Borrower or any Restricted Subsidiary is conducting, or at any time has
conducted, business, or where any Property of the Borrower or any Restricted
Subsidiary is located, including, the Oil Pollution Act of 1990, as amended, the
Clean Air Act, as amended, the Comprehensive Environmental, Response,
Compensation, and Liability Act of 1980, as amended, the Federal Water Pollution
Control Act, as amended, the Occupational Safety and Health Act of 1970, as
amended, the Resource Conservation and Recovery Act of 1976, as amended, the
Safe Drinking Water Act, as amended, the Toxic Substances Control Act, as
amended, the Superfund Amendments and Reauthorization Act of 1986, as amended,
the Hazardous Materials Transportation Law, as amended, and other environmental
conservation or protection Governmental Requirements.
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Restricted Subsidiary directly
or indirectly resulting from or based upon (a) violation of any Environmental
Law, (b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the Release or threatened Release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.
“Environmental Permit” means any permit, registration, license, notice,
approval, consent, exemption, variance, or other authorization required under or
issued pursuant to applicable Environmental Laws.
“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
Equity Interest (but excluding any debt security that is convertible into, or
exchangeable for, Equity Interests).


12
\

--------------------------------------------------------------------------------





“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the rules and regulations promulgated thereunder, and any successor statute.
“ERISA Affiliate” means each trade or business (whether or not incorporated)
which together with the Borrower would be deemed to be a “single employer”
within the meaning of section 4001(b)(1) of ERISA or subsections (b), (c), (m)
or (o) of section 414 of the Code.
“ERISA Event” means (a) a “reportable event” described in section 4043 of ERISA
with respect to a Plan or a controlled group member, as applicable, for which
the reporting requirements have not been waived, (b) the withdrawal of the
Borrower, a Subsidiary or any ERISA Affiliate from a Plan during a plan year in
which it was a “substantial employer” as defined in section 4001(a)(2) of ERISA,
except as provided in section 4062(e) of ERISA, (c) the filing of a notice of
intent to terminate a Plan or the treatment of a Plan amendment as a termination
under section 4041 of ERISA, (d) the institution of proceedings to terminate a
Plan by the PBGC, (e) receipt of a notice of withdrawal liability pursuant to
section 4202 of ERISA, (f) the failure of a Plan to meet the minimum funding
standards under section 430 of the Code or section 303 of ERISA (determined
without regard to any waiver of funding provisions therein), (g) the Borrower, a
Subsidiary or any ERISA Affiliate incurs a withdrawal liability under Subtitle E
of Title IV of ERISA with respect to a Multiemployer Plan or (h) any other event
or condition which constitutes grounds under section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Plan.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.
“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.
“Event of Default” has the meaning assigned such term in Section 10.01.
“Excepted Liens” means: (a) Liens for Taxes, assessments or other governmental
charges or levies which are not delinquent or which are being contested in good
faith by appropriate action and for which adequate reserves have been maintained
in accordance with GAAP; (b) Liens in connection with workers’ compensation,
unemployment insurance or other social security, old age pension or public
liability obligations which are not delinquent or which are being contested in
good faith by appropriate action and for which adequate reserves have been
maintained in accordance with GAAP; (c) statutory landlord’s Liens, operators’,
vendors’, carriers’, warehousemen’s, repairmen’s, mechanics’, suppliers’,
workers’, materialmen’s, construction or other like Liens arising by operation
of law in the ordinary course of business or incident to the exploration,
development, operation and maintenance of Oil and Gas Properties each of which
is in respect of obligations that are not more than sixty (60) days delinquent
or which are being contested in good faith by appropriate action and for which
adequate reserves have been maintained in accordance with GAAP; (d) contractual
Liens which arise in the ordinary course of business under operating agreements,
joint venture agreements, oil and gas partnership agreements, oil and gas
leases, farm-out agreements, division orders, contracts for the sale,
transportation or exchange of oil and natural gas, unitization and pooling
declarations and agreements, area of mutual interest agreements,


13
\

--------------------------------------------------------------------------------





overriding royalty agreements, marketing agreements, processing agreements, net
profits agreements, development agreements, gas balancing or deferred production
agreements, injection, repressuring and recycling agreements, salt water or
other disposal agreements, seismic or other geophysical permits or agreements,
and other agreements which are usual and customary in the oil and gas business
and are for claims which are not more than sixty (60) days delinquent or which
are being contested in good faith by appropriate action and for which adequate
reserves have been maintained in accordance with GAAP, provided that any such
Lien referred to in this clause does not materially impair the use of the
Property covered by such Lien for the purposes for which such Property is held
by the Borrower or any Restricted Subsidiary or materially impair the value of
such Property subject thereto; (e) Liens arising solely by virtue of any
statutory or common law provision relating to banker’s liens, rights of set-off
or similar rights and remedies and burdening only deposit accounts or other
funds maintained with a creditor depository institution, provided that no such
deposit account is a dedicated cash collateral account or is subject to
restrictions against access by the depositor in excess of those set forth by
regulations promulgated by the Board and no such deposit account is intended by
Borrower or any of its Restricted Subsidiaries to provide collateral to the
depository institution; (f) easements, restrictions, servitudes, permits,
conditions, covenants, exceptions or reservations in any Property of the
Borrower or any Restricted Subsidiary for the purpose of roads, pipelines,
transmission lines, transportation lines, distribution lines for the removal of
gas, oil, coal or other minerals or timber, and other like purposes, or for the
joint or common use of real estate, rights of way, facilities and equipment,
that do not secure any monetary obligations and which in the aggregate do not
materially impair the use of such Property for the purposes of which such
Property is held by the Borrower or any Restricted Subsidiary or materially
impair the value of such Property subject thereto; (g) Liens on cash or
securities pledged to secure performance of tenders, surety and appeal bonds,
government contracts, performance and return of money bonds, bids, trade
contracts, leases, statutory obligations, regulatory obligations and other
obligations of a like nature incurred in the ordinary course of business and (h)
judgment and attachment Liens not giving rise to an Event of Default; provided,
that the term “Excepted Liens” shall not include any Lien securing Debt for
borrowed money.
“Excluded Taxes” means, with respect to the Lender or any other recipient of any
payment to be made by or on account of any obligation of the Borrower hereunder,
(a) Taxes imposed on or measured by its overall net income (however
denominated), franchise Taxes and branch profits Taxes imposed on it by a
jurisdiction (or any political subdivision thereof) as a result of the recipient
being organized or having its principal office or, in the case of the Lender,
its applicable lending office in such jurisdiction, (b) Other Connection Taxes,
(c) any U.S. federal withholding Tax imposed pursuant to a law in effect at the
time such Person becomes a party hereto (or designates a new lending office
other than pursuant to a request by the Borrower under Section 5.04(a)), except
to the extent that such Person (or its assignor, if any) was entitled, at the
time of designation of a new lending office (or assignment), to receive
additional amounts with respect to such withholding Tax pursuant to Section
5.03(a), (d) any withholding Tax resulting from a Person’s failure to comply
with Section 5.03(d) and (e) any Taxes imposed under FATCA.
“Existing Credit Agreement” has the meaning set forth in the Recitals.
“Existing Letters of Credit” means those certain letters of credit listed on
Schedule 1.02.


14
\

--------------------------------------------------------------------------------





“Existing Maturity Date” has the meaning assigned such term in Section 3.06(a).
“Extending Lender” has the meaning assigned such term in Section 3.06(b)(ii).
“Extension Request” means a written request from the Borrower to the
Administrative Agent requesting an extension of the Maturity Date pursuant to
Section 3.06.
“FATCA” means Section 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any regulations or official
interpretations thereof, any agreements entered into pursuant to
Section 1471(b)(1) of the Code and any fiscal or regulatory legislation, rules
or practices adopted pursuant to any intergovernmental agreement, treaty or
convention among Governmental Authorities and implementing such Sections of the
Code.
“Federal Funds Effective Rate” means, for any day, the rate calculated by the
NYFRB based on such day’s federal funds transactions by depositary institutions,
as determined in such manner as the NYFRB shall set forth on its public website
from time to time, and published on the next succeeding Business Day by the
NYFRB as the effective federal funds rate; provided that if the Federal Funds
Effective Rate as so determined would be less than zero, such rate shall be
deemed to be zero for the purposes of this Agreement.
“Financial Officer” means, for any Person, the chief financial officer,
principal accounting officer, treasurer or controller of such Person. Unless
otherwise specified, all references herein to a Financial Officer means a
Financial Officer of the Borrower.
“Financial Statements” means the financial statement or statements of the
Borrower and its Consolidated Subsidiaries referred to in Section 7.04(a).
“Foreign Lender” means a Lender that is not a U.S. Person.
“Foreign Subsidiary” means any Restricted Subsidiary that is not a Domestic
Subsidiary.
“GAAP” means generally accepted accounting principles in the United States of
America as in effect from time to time subject to the terms and conditions set
forth in Section 1.05.
“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.
“Governmental Requirement” means any law, statute, code, ordinance, order,
determination, rule, regulation, judgment, decree, injunction, franchise,
permit, certificate, license, rules of common law, authorization or other
directive or requirement, whether now or hereinafter in effect, of any
Governmental Authority.
“Guarantors” means each Material Domestic Subsidiary that guarantees the
Indebtedness pursuant to Section 8.12.


15
\

--------------------------------------------------------------------------------





“Guaranty Agreement” means an agreement executed by the Guarantors, in form and
substance reasonably satisfactory to the Administrative Agent, unconditionally
guarantying on a joint and several basis, payment of the Indebtedness, as the
same may be amended, restated, amended and restated, supplemented or otherwise
modified from time to time.
“Hazardous Material” means any substance regulated or as to which liability
might arise under any applicable Environmental Law including: (a) any chemical,
compound, material, product, byproduct, substance or waste defined as or
included in the definition or meaning of “hazardous substance,” “hazardous
material,” “hazardous waste,” “solid waste,” “toxic waste,” “extremely hazardous
substance,” “toxic substance,” “contaminant,” “pollutant,” or words of similar
meaning or import found in any applicable Environmental Law; (b) Hydrocarbons,
petroleum products, petroleum substances, natural gas, oil, oil and gas waste,
crude oil, and any components, fractions, or derivatives thereof; and
(c) radioactive materials, explosives, asbestos or asbestos containing
materials, polychlorinated biphenyls, radon, infectious or medical wastes.
“Hydrocarbon Interests” means all rights, titles, interests and estates now or
hereafter acquired in and to oil and gas leases, oil, gas and mineral leases, or
other liquid or gaseous hydrocarbon leases, mineral fee interests, overriding
royalty and royalty interests, net profit interests and production payment
interests, including any reserved or residual interests of whatever nature.
“Hydrocarbons” means oil, gas, casinghead gas, drip gasoline, natural gasoline,
condensate, distillate, liquid hydrocarbons, gaseous hydrocarbons and all
products refined or separated therefrom.
“Impacted Interest Period” has the meaning assigned such term in the definition
of “LIBO Rate”,
“Indebtedness” means any and all amounts owing or to be owing by the Borrower,
any Restricted Subsidiary or any Guarantor (whether direct or indirect
(including those acquired by assumption), absolute or contingent, due or to
become due, now existing or hereafter arising): (a) to the Administrative Agent,
any Issuing Bank or any Lender under any Loan Document and (b) all renewals,
extensions and/or rearrangements of any of the above.
“Indemnified Taxes” means Taxes other than Excluded Taxes.
“Index Debt” means the senior, unsecured, long-term indebtedness for borrowed
money of the Borrower that is not guaranteed by any other Person (other than the
Guarantors) or subject to any other credit enhancement.
“Ineligible Institution” means (a) a natural person, (b) a Defaulting Lender or
its Lender Parent, (c) a holding company, investment vehicle or trust for, or
owned and operated for the primary benefit of, a natural person or relative(s)
thereof or (d) the Borrower or any of its Affiliates; provided that, with
respect to clause (c), such holding company, investment vehicle or trust shall
not constitute an Ineligible Institution if it (i) has not been established for
the primary purpose of acquiring any Loans or Commitments, (ii) is managed by a
professional advisor, who is not such natural person, having significant
experience in the business of making or purchasing commercial loans, and (iii)


16
\

--------------------------------------------------------------------------------





has assets greater than $25,000,000 and a significant part of its activities
consist of making or purchasing commercial loans and similar extensions of
credit in the ordinary course of its business.
“Initial Reserve Report” means the report prepared by or under the supervision
of the chief engineer of the Borrower with respect to certain Oil and Gas
Properties of the Borrower and its Restricted Subsidiaries as of December 31,
2018.
“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.04, which shall be
substantially in the form of Exhibit C or any other form approved by the
Administrative Agent.
“Interest Payment Date” means (a) with respect to any ABR Loan, the last day of
each March, June, September and December and the Maturity Date and (b) with
respect to any Eurodollar Loan, the last day of the Interest Period applicable
to the Borrowing of which such Loan is a part and, in the case of a Eurodollar
Borrowing with an Interest Period of more than three months’ duration, each day
prior to the last day of such Interest Period that occurs at intervals of three
months’ duration after the first day of such Interest Period and the Maturity
Date.
“Interest Period” means with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
(or, with the consent of each Lender, nine or twelve months) thereafter, as the
Borrower may elect; provided, that (a) if any Interest Period would end on a day
other than a Business Day, such Interest Period shall be extended to the next
succeeding Business Day unless such next succeeding Business Day would fall in
the next calendar month, in which case such Interest Period shall end on the
next preceding Business Day and (b) any Interest Period pertaining to a
Eurodollar Borrowing that commences on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the last
calendar month of such Interest Period) shall end on the last Business Day of
the last calendar month of such Interest Period. For purposes hereof, the date
of a Borrowing initially shall be the date on which such Borrowing is made and
thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing.
“Interim Redetermination” has the meaning assigned such term in Section 2.07(b).
“Interim Redetermination Date” means the date on which a Borrowing Base that has
been redetermined pursuant to an Interim Redetermination becomes effective as
provided in Section 2.07(d).
“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum (rounded to the same number of decimal places as the LIBO Screen Rate)
determined by the Administrative Agent (which determination shall be conclusive
and binding absent manifest error) to be equal to the rate that results from
interpolating on a linear basis between: (a) the LIBO Screen Rate for the
longest period (for which the LIBO Screen Rate is available) that is shorter
than the Impacted Interest Period and (b) the LIBO Screen Rate for the shortest
period (for which the LIBO Screen Rate is available) that exceeds the Impacted
Interest Period, in each case, at such time.


17
\

--------------------------------------------------------------------------------





“Investment” means, for any Person: (a) the acquisition (whether for cash,
Property, services or securities or otherwise) of Equity Interests of any other
Person (including any “short sale” or any sale of any securities at a time when
such securities are not owned by the Person entering into such short sale and
pursuant to any merger with, or as a Division Successor pursuant to the Division
of, any Person that was not a Wholly-Owned Subsidiary prior to such merger or
Division); (b) the making of any deposit with, or advance, loan or capital
contribution to, assumption of Debt of, purchase or other acquisition of any
other Debt or equity participation or interest in, or other extension of credit
to, any other Person (including pursuant to any merger with, or as a Division
Successor pursuant to the Division of, any Person that was not a Wholly-Owned
Subsidiary prior to such merger or Division and the purchase of Property from
another Person subject to an understanding or agreement, contingent or
otherwise, to resell such Property to such Person, but excluding any such
advance, loan or extension of credit having a term not exceeding ninety (90)
days representing the purchase price of inventory or supplies sold by such
Person in the ordinary course of business); (c) the purchase or acquisition (in
one or a series of transactions) of Property of another Person that constitutes
a business unit or (d) the entering into of any guarantee of, or other
contingent obligation (including the deposit of any Equity Interests to be sold)
with respect to, Debt or other liability of any other Person and (without
duplication) any amount committed to be advanced, lent or extended to such
Person. “Investment” shall not include any purchase price adjustment which may
be due a seller to the extent such obligation is not “Debt” of the buyer.
“Investment Grade Election” has the meaning assigned such term in Section
3.02(f)(iii).
“Investment Grade Period” means any period commencing with the date the Borrower
delivers an Investment Grade Election to the Administrative Agent, and ending on
the earlier to occur of (a) the date the Borrower delivers a Leverage Ratio
Election to the Administrative Agent, and (b) the first date following the
beginning of any Investment Grade Period on which the Borrower receives both (i)
an Index Debt rating from Moody’s that is lower than Ba1 (or no Index Debt
rating from Moody’s) and (ii) an Index Debt rating from S&P that is lower than
BB+ (or no Index Debt rating from S&P).
“Issuing Bank” means JPMorgan and any other Lender that agrees to act as an
Issuing Bank, each in its capacity as the issuer of Letters of Credit hereunder,
and its successors in such capacity as provided in Section 2.08(i). The Issuing
Bank may, in its discretion, arrange for one or more Letters of Credit to be
issued by Affiliates of the Issuing Bank, in which case the term “Issuing Bank”
shall include any such Affiliate with respect to Letters of Credit issued by
such Affiliate. With respect to the Existing Letters of Credit, the term
“Issuing Bank” means the issuing bank listed on Schedule 1.02 with respect to
such Existing Letter of Credit. Each reference herein to the “Issuing Bank” in
connection with a Letter of Credit or other matter shall be deemed to be a
reference to the relevant Issuing Bank with respect thereto.
“LC Commitment” at any time means twenty-five million dollars ($25,000,000).
“LC Disbursement” means a payment made by the Issuing Bank pursuant to a Letter
of Credit.


18
\

--------------------------------------------------------------------------------





“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrower at such time. The LC Exposure of any Lender at any time shall be its
Applicable Percentage of the total LC Exposure at such time.
“Lender Parent” means, with respect to any Lender, any Person as to which such
Lender is, directly or indirectly, a subsidiary.
“Lenders” means the Persons listed on Annex I and any Person that shall have
become a party hereto pursuant to an Assignment and Assumption, other than any
such Person that ceases to be a party hereto pursuant to an Assignment and
Assumption, and any Person that shall have become a party hereto as an
Additional Lender pursuant to Section 2.06(c).
“Letter of Credit” means any letter of credit issued pursuant to this Agreement
and shall include the Existing Letters of Credit.
“Letter of Credit Agreements” has the meaning assigned it in Section 2.08(b).
“Leverage Ratio” means, as of the last day of each fiscal quarter of the
Borrower, the ratio of (a) Ratio Debt and Other Liabilities as of the last day
of such fiscal quarter to (b) Consolidated EBITDAX for the period of four
consecutive fiscal quarters ending on the last day of such fiscal quarter.
“Leverage Ratio Election” has the meaning assigned such term in Section
3.02(f)(iii).
“Leverage Ratio Grid” means the pricing grid set forth under clause (a) of the
definition of Applicable Margin.
“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the London interbank offered rate as administered by ICE Benchmark
Administration (or any other Person that takes over the administration of such
rate) for a period equal in length to such Interest Period as displayed on pages
LIBOR01 or LIBOR02 of the Reuters screen that displays such rate (or, in the
event such rate does not appear on a Reuters page or screen, on any successor or
substitute page on such screen that displays such rate, or on the appropriate
page of such other information service that publishes such rate from time to
time as selected by the Administrative Agent in its reasonable discretion; in
each case the “LIBO Screen Rate”) at approximately 11:00 a.m., London time, two
Business Days prior to the commencement of such Interest Period; provided that
if the LIBO Screen Rate shall be less than zero, such rate shall be deemed to be
zero for the purposes of this Agreement; provided further that if the LIBO
Screen Rate shall not be available at such time for such Interest Period (an
“Impacted Interest Period”) then the LIBO Rate shall be the Interpolated Rate;
provided that if any Interpolated Rate shall be less than zero, such rate shall
be deemed to be zero for purposes of this Agreement.
“LIBO Screen Rate” has the meaning assigned such term in the definition of LIBO
Rate.


19
\

--------------------------------------------------------------------------------





“Lien” means any interest in Property securing an obligation owed to, or a claim
by, a Person other than the owner of the Property, whether such interest is
based on the common law, statute or contract, and whether such obligation or
claim is fixed or contingent, and including but not limited to the lien or
security interest arising from a deed of trust, mortgage, encumbrance, pledge,
security agreement, conditional sale or trust receipt or a lease, consignment or
bailment for security purposes.
“Limited Recourse Stock Pledge” means the pledge of the Equity Interests in any
joint venture or any Unrestricted Subsidiary to secure Non-Recourse Debt of such
joint venture or Unrestricted Subsidiary, which pledge is made by a Restricted
Subsidiary, the activities of which are limited to making and managing
Investments, and owning Equity Interests, in such joint venture or Unrestricted
Subsidiary, but only for so long as its activities are so limited.
“Loan Documents” means this Agreement, the Notes, the Letter of Credit
Agreements, the Letters of Credit and the Guaranty Agreement, if any.
“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.
“Majority Lenders” means, subject to Section 4.03, at any time while no Loans or
LC Exposure is outstanding, Lenders having more than fifty percent (50.0%) of
the Aggregate Maximum Credit Amounts; and at any time while any Loans or LC
Exposure is outstanding, Lenders holding more than fifty percent (50.0%) of the
outstanding aggregate principal amount of the Loans and participation interests
in Letters of Credit (without regard to any sale by a Lender of a participation
in any Loan under Section 12.04(c)).
“Material Adverse Effect” means (a) any material adverse effect on the business,
properties, financial position, results of operations or prospects of the
Borrower and its Subsidiaries, taken as a whole, (b) any material adverse effect
on the ability of the Borrower or any Guarantor to perform any of its
obligations under any Loan Document or (c) any material adverse effect on any of
the rights and remedies of the Lenders and the Administrative Agent under the
Loan Documents.
“Material Debt Document” means, as to the Borrower and its Subsidiaries, (a) the
definitive documents evidencing the Permitted Senior Notes and (b) any other
agreement(s) creating or evidencing indebtedness for borrowed money entered into
on or after the Effective Date by the Borrower or any Subsidiary, or in respect
of which the Borrower or any Subsidiary is an obligor or otherwise provides a
guarantee or other credit support, in a principal amount outstanding or
available for borrowing equal to or greater than $100,000,000 (or the equivalent
of such amount in the relevant currency of payment, determined as of the date of
the closing of such facility based on the exchange rate of such other currency).
“Material Domestic Subsidiary” means, as of any date, any Domestic Subsidiary
that (a) is a Wholly-Owned Subsidiary, (b) represents more than either (i) five
percent (5%) of the Consolidated Total Assets of the Borrower and its Restricted
Subsidiaries determined as of any date of determination in accordance with GAAP
(without giving effect to non-cash charges associated with successful efforts
impairment test accounting and other similar tests resulting in non-cash
charges) or (ii) five percent (5%) of total revenue of the Borrower and its
Restricted Subsidiaries for the immediately preceding four quarters and (c)
together with its Restricted Subsidiaries incurs or


20
\

--------------------------------------------------------------------------------





guarantees any Debt for borrowed money (excluding the incurrence or guarantee of
intercompany Debt), which in the aggregate exceeds $100,000,000.
“Material Indebtedness” means Debt (other than the Loans and Letters of Credit),
or obligations in respect of one or more Swap Agreements, of any one or more of
the Borrower and its Restricted Subsidiaries in an aggregate principal amount
exceeding $30,000,000. For purposes of determining Material Indebtedness, the
“principal amount” of the obligations of the Borrower or any Restricted
Subsidiary in respect of any Swap Agreement at any time shall be the Swap
Termination Value.
“Maturity Date” means, with respect to any Lender, the later of (a) the fifth
anniversary of the Effective Date and (b) if the maturity date is extended for
such Lender pursuant to Section 3.06, such extended maturity date as determined
pursuant to such Section; provided, however, in each case, if such date is not a
Business Day, the Maturity Date shall be the next preceding Business Day.
“Maximum Credit Amount” means, as to each Lender, the amount set forth opposite
such Lender’s name on Annex I under the caption “Maximum Credit Amounts”, as the
same may be (a) reduced or terminated from time to time in connection with a
reduction or termination of the Aggregate Maximum Credit Amounts pursuant to
Section 2.06(b), (b) increased from time to time pursuant to Section 2.06(c) or
(c) modified from time to time pursuant to any assignment permitted by Section
12.04(b).
“Maximum Credit Amount Increase Certificate” has the meaning assigned such term
in Section 2.06(c)(ii)(E).
“Moody’s” means Moody’s Investors Service, Inc. or any successor by merger or
consolidation to its business.
“Most Favored Lender Notice” has the meaning assigned such term in Section
12.16(a).
“Multiemployer Plan” means a Plan that is a multiemployer plan as defined in
section 3(37) or 4001(a)(3) of ERISA.
“Negative Adjusted Working Capital” means, at any date, the amount, if any, by
which current liabilities other than Ratio Debt (under clauses (a) through and
including (h) of such definition) of the Borrower and its Subsidiaries exceeds
current assets of such Persons, determined on a consolidated basis as of such
date.
“New Borrowing Base Notice” has the meaning assigned such term in
Section 2.07(d).
“Non-extending Lender” has the meaning assigned such term in Section 3.06(a).
“Non-Recourse Debt” of any Person means Ratio Debt of such Person in respect of
which (a) the recourse of the holder of such Ratio Debt, whether direct or
indirect and whether contingent or otherwise, is effectively limited to the
assets directly securing such Ratio Debt; (b) such holder may not collect by
levy of execution against assets of such Person generally (other than the assets


21
\

--------------------------------------------------------------------------------





directly securing such Ratio Debt) if such Person fails to pay such Ratio Debt
when due and the holder obtains a judgment with respect thereto; and (c) such
holder has waived, to the extent such holder may effectively do so, such
holder’s right to elect recourse treatment under 11 U.S.C. § 1111(b).
“Note Purchase Agreement” means that certain Note Purchase Agreement dated as of
September 18, 2014 between the Borrower and each of the purchasers thereto for
the Borrower’s $100,000,000 3.24% Series K Senior Notes due September 18, 2021,
$575,000,000 3.67% Series L Senior Notes due September 18, 2024 and $250,000,000
3.77% Series M Senior Notes due September 18, 2026, as the same may be amended,
modified or replaced from time to time subject to the terms of Section 9.04(b).
“Notes” means the promissory notes of the Borrower described in Section 2.02(d)
and being substantially in the form of Exhibit A, together with all amendments,
modifications, replacements, extensions and rearrangements thereof.
“NYFRB” means the Federal Reserve Bank of New York.
“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day (or for any day that is not a Business Day, for the immediately
preceding Business Day); provided that if none of such rates are published for
any day that is a Business Day, the term “NYFRB Rate” means the rate for a
federal funds transaction quoted at 11:00 a.m. on such day received by the
Administrative Agent from a federal funds broker of recognized standing selected
by it; provided, further, that if any of the aforesaid rates as so determined be
less than zero, such rate shall be deemed to be zero for purposes of this
Agreement.
“Oil and Gas Properties” means (a) Hydrocarbon Interests; (b) all presently
existing or future unitization agreements, pooling agreements and declarations
of pooled or unitized units and the units created thereby (including all units
created under orders, regulations and rules of any Governmental Authority) which
may affect all or any portion of the Hydrocarbon Interests; (c) all operating
agreements, contracts and other agreements, including production sharing
contracts and agreements, which relate to any of the Hydrocarbon Interests or
the production, sale, purchase, exchange or processing of Hydrocarbons from or
attributable to such Hydrocarbon Interests; (d) all Hydrocarbons in and under
and which may be produced and saved or attributable to the Hydrocarbon
Interests, including all oil in tanks, and all rents, issues, profits, proceeds,
products, revenues and other incomes from or attributable to the Hydrocarbon
Interests; (e) all tenements, hereditaments, appurtenances and Properties in any
manner appertaining, belonging, affixed or incidental to the Hydrocarbon
Interests and (f) all Properties, rights, titles, interests and estates
described or referred to above, including any and all Property, real or
personal, now owned or hereinafter acquired and situated upon, used, held for
use or useful in connection with the operating, working or development of any of
such Hydrocarbon Interests or Property (excluding drilling rigs, automotive
equipment, rental equipment or other personal Property which may be on such
premises for the purpose of drilling a well or for other similar temporary uses)
and including any and all oil wells, gas wells, injection wells or other wells,
buildings, structures, fuel separators, liquid extraction plants, plant
compressors, pumps, pumping units, field gathering systems, tanks and tank
batteries, fixtures,


22
\

--------------------------------------------------------------------------------





valves, fittings, machinery and parts, engines, boilers, meters, apparatus,
equipment, appliances, tools, implements, cables, wires, towers, casing, tubing
and rods, surface leases, rights-of-way, easements and servitudes together with
all additions, substitutions, replacements, accessions and attachments to any
and all of the foregoing.
“Other Connection Taxes” means Taxes imposed as a result of a present or former
connection between the recipient and the taxing jurisdiction or any political
subdivision thereof (other than a connection arising solely from such recipient
entering into, delivering, performing its obligations under, enforcing, or
receiving payments under, this Agreement or any other Loan Document).
“Other Taxes” means any and all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes arising from any payment made
hereunder or from the execution, delivery or enforcement of, or otherwise with
respect to, this Agreement and any other Loan Document except any such Taxes
that are Other Connection Taxes imposed with respect to an assignment (other
than an assignment made pursuant to Section 5.04(b)).
“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight eurodollar borrowings by U.S.-managed
banking offices of depository institutions, as such composite rate shall be
determined by the NYFRB as set forth on its public website from time to time,
and published on the next succeeding Business Day by the NYFRB as an overnight
bank funding rate.
“Participant” has the meaning assigned such term in Section 12.04(c).
“Participant Register” has the meaning assigned such term in Section 12.04(c).
“Patriot Act” has the meaning set forth in Section 12.15.
“PBGC” means the Pension Benefit Guaranty Corporation, or any successor thereto.
“Permitted Refinancing Debt” means Debt (for purposes of this definition, “new
Debt”) incurred in exchange for, or proceeds of which are used to Redeem
(whether in whole or in part), any other Debt (the “Refinanced Debt”); provided
that (a) such new Debt is in an aggregate principal amount not in excess of the
sum of (i) the aggregate principal of, plus accrued interest on, the amount then
outstanding of the Refinanced Debt (or, if the Refinanced Debt is exchanged or
acquired for an amount less than the principal amount thereof to be due and
payable upon a declaration of acceleration thereof, such lesser amount) and (ii)
an amount necessary to pay any fees and expenses, including premiums, related to
such exchange or refinancing; (b) except to the extent otherwise permitted by
Section 9.04(b), such new Debt has a stated maturity no earlier than the stated
maturity of the Refinanced Debt and a weighted average life no shorter than the
weighted average life of the Refinanced Debt; and (c) if such Refinanced Debt
was subordinated, such new Debt (and any guarantees thereof) is subordinated in
right of payment to the Indebtedness (or, if applicable, the Guaranty Agreement)
to at least the same extent as the Refinanced Debt and is otherwise subordinated
on terms reasonably satisfactory to the Administrative Agent.


23
\

--------------------------------------------------------------------------------





“Permitted Senior Notes” means (a) the senior unsecured notes of the Borrower
outstanding on the Effective Date, and any guarantees thereof by a Guarantor;
(b) additional senior unsecured notes subsequently issued or sold, together with
guarantees thereof, as long as (A) such notes do not have any scheduled
amortization prior to September 18, 2021, (B) except to the extent otherwise
permitted by Section 9.04(b), such notes do not have a stated maturity sooner
than September 18, 2021 and (C) such notes and any guarantees thereof are on
terms substantially identical to those applicable to the notes referred to in
clause (a), other than with respect to principal amount, interest rate and
payment dates; and (c) any Permitted Refinancing Debt of any Debt described in
clauses (a) and (b). The amount of Permitted Senior Notes outstanding shall be
calculated by reference to the face value of such notes without giving effect to
any original issue discount.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Plan” means any employee pension benefit plan, as defined in section 3(2) of
ERISA, that is subject to Title IV of ERISA, section 430 of the Code or section
303 of ERISA and which (a) is currently or hereafter sponsored, maintained or
contributed to by the Borrower, a Subsidiary or an ERISA Affiliate or (b) was at
any time during the six-year period preceding the date hereof, sponsored,
maintained or contributed to by the Borrower or an ERISA Affiliate.
“Present Value of Proved Reserves” means, at any time, the net present value,
discounted at 10% per annum, of the future net revenues expected to accrue to
the Borrower’s and its Subsidiaries’ collective interests in Proved Reserves
expected to be produced from their Oil and Gas Properties during the remaining
expected economic lives of such reserves. Each calculation of such expected
future net revenues shall be made in accordance with the then existing standards
of the Society of Petroleum Engineers, provided that in any event (a) net
revenues shall be calculated after giving effect to deductions for severance and
ad valorem taxes but without any deduction for federal or state income taxes,
(b) appropriate deductions shall be made for operating, gathering,
transportation and marketing costs required for the production and sale of such
reserves, (c) appropriate adjustments shall be made for hedging operations,
provided that Swap Agreements with non-investment grade counterparties shall not
be taken into account to the extent that such Swap Agreements improve the
position of or otherwise benefit the Borrower or any of its Subsidiaries, (d)
the pricing assumptions used in determining net present value for any particular
reserves shall be based upon the following price decks: (i) for natural gas, the
quotation for deliveries of natural gas for each such year from the New York
Mercantile Exchange (“NYMEX”) for Henry Hub, provided that with respect to
quotations for calendar years after the fifth calendar year, the quotation for
the fifth calendar year shall be applied and (ii) for crude oil, the quotation
for deliveries of West Texas Intermediate crude oil for each such calendar year
from the NYMEX for Cushing, Oklahoma, provided that with respect to quotations
for calendar years after the fifth calendar year, the quotation for the fifth
calendar year shall be applied, and (e) the cash-flows derived from the pricing
assumptions set forth in clause (d) above shall be further adjusted to account
for the historical basis differentials for each month during the preceding
12-month period calculated by comparing realized crude oil and natural gas
prices to Cushing, Oklahoma and Henry Hub NYMEX prices for each month during
such period; provided that in calculating the Present Value of Proved Reserves,
Proved


24
\

--------------------------------------------------------------------------------





Undeveloped Reserves shall not be taken into account to the extent that more
than 30% of the Present Value of Proved Reserves is attributable to Proved
Undeveloped Reserves.
“Prime Rate” means the rate of interest last quoted by The Wall Street Journal
as the “Prime Rate” in the U.S. or, if The Wall Street Journal ceases to quote
such rate, the highest per annum interest rate published by the Board in Federal
Reserve Statistical Release H.15 (Selected Interest Rates) as the “bank prime
loan” rate or, if such rate is no longer quoted therein, any similar rate quoted
therein (as determined by the Administrative Agent) or any similar release by
the Board (as determined by the Administrative Agent). Each change in the Prime
Rate shall be effective from and including the date such change is publicly
announced or quoted as being effective.
“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible, including cash, securities,
accounts and contract rights.
“Proposed Borrowing Base” has the meaning assigned such term in
Section 2.07(c)(i).
“Proposed Borrowing Base Notice” has the meaning assigned such term in
Section 2.07(c)(ii).
“Proved Developed Non-Producing Reserves” has the meaning assigned to that term
by the Society of Petroleum Engineers, as it may be amended from time to time,
but generally shall mean the subcategory of “Proved Developed Reserves” (as
defined by the Society of Petroleum Engineers) which will become “Proved
Developed Producing Reserves” upon minor capital expenditures being made with
respect to existing wells which will cause formerly non-producing completions or
intervals to become open and producing to market.
“Proved Developed Producing Reserves” has the meaning assigned to that term by
the Society of Petroleum Engineers, as it may be amended from time to time, but
generally shall mean the subcategory of “Proved Developed Reserves” (as defined
by the Society of Petroleum Engineers) which are recoverable by natural
reservoir energies (including pumping) from the completion intervals currently
open and producing to market. Additional oil and gas expected to be obtained
through the application of fluid injection or other improved recovery techniques
for supplementing the natural forces and mechanisms of primary recovery will be
included as “Proved Developed Producing Reserves” only after testing by a pilot
project or after the operation of an installed program has confirmed through
production response through existing completions producing to market that
increased recovery will be achieved. Proved Developed Producing Reserves shall
not include any Proved Developed Non-Producing Reserves.
“Proved Reserves” means and includes Proved Developed Producing Reserves, Proved
Developed Non-Producing Reserves and Proved Undeveloped Reserves.
“Proved Undeveloped Reserves” has the meaning assigned to that term by the
Society of Petroleum Engineers, as it may be amended from time to time, but
generally shall mean those reserves that are expected to be recovered from new
wells on undrilled acreage, or from existing wells where a relatively major
expenditure is required for recompletion. Proved Undeveloped Reserves on
undrilled acreage shall be limited to those drilling units offsetting productive
units that


25
\

--------------------------------------------------------------------------------





are reasonably certain of production when drilled. Proved Undeveloped Reserves
for other undrilled units can be claimed only where it can be demonstrated with
certainty that there is continuity of production from the existing productive
formation. Under no circumstances should estimates for Proved Undeveloped
Reserves be attributable to any acreage for which an application of fluid
injection or other improved recovery technique is contemplated, unless such
techniques have been proved effective by actual tests in the area and in the
same reservoir.
“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.
“PV10” means, with respect to any proved reserves expected to be produced from
any Oil and Gas Properties, the net present value, discounted at 10% per annum,
of the future net revenues expected to accrue to the Borrower’s and its Domestic
Subsidiaries’ collective interests in such reserves during the remaining
expected economic lives of such reserves, calculated in accordance with pricing
assumptions reflected in the most recent Reserve Report.
“Rating Agency” means each of S&P and Moody’s.
“Ratio Debt” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (c) all obligations of such Person upon which interest
charges are customarily paid (excluding current accounts payable incurred in the
ordinary course of business), (d) all obligations of such Person under
conditional sale or other title retention agreements relating to property
acquired by such Person, (e) all obligations of such Person in respect of the
deferred purchase price of property or services (excluding current accounts
payable incurred in the ordinary course of business), (f) all Ratio Debt of
others secured by (or for which the holder of such Ratio Debt has an existing
right, contingent or otherwise, to be secured by) any Lien on property owned or
acquired by such Person, whether or not the Ratio Debt secured thereby has been
assumed, (g) all guaranties by such Person of Ratio Debt of others, (h) all
Capital Lease Obligations of such Person, (i) all obligations, contingent or
otherwise, of such Person as an account party in respect of letters of credit
and letters of guaranty, (j) all obligations, contingent or otherwise, of such
Person in respect of bankers’ acceptances and (k) all obligations of such Person
with respect to Advance Payment Contracts to which such Person is a party. The
Ratio Debt of any Person shall include the Ratio Debt of any other entity
(including any partnership in which such Person is a general partner) to the
extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Ratio Debt provide that such Person is not liable therefor.
“Ratio Debt and Other Liabilities” means, for any day, the sum of, without
duplication, (a) Ratio Debt (under clauses (a) through and including (h) of such
definition) of the Borrower and its Subsidiaries at such date, plus (b) the
amount, if any, by which Negative Adjusted Working Capital at such date exceeds
6% of Present Value of Proved Reserves, minus (c) Non-Recourse Debt of the
Borrower and its Subsidiaries at such date.


26
\

--------------------------------------------------------------------------------





“Redemption” means, with respect to any Debt, the repurchase, redemption,
prepayment, repayment, defeasance or any other acquisition or retirement for
value (or the segregation of funds with respect to any of the foregoing) of such
Debt. “Redeem” has the correlative meaning thereto.
“Redetermination Date” means, with respect to any Scheduled Redetermination or
any Interim Redetermination, the date that the redetermined Borrowing Base
related thereto becomes effective pursuant to Section 2.07(d).
“Refinanced Debt” has the meaning assigned such term in the definition of
“Permitted Refinancing Debt”.
“Register” has the meaning assigned such term in Section 12.04(b)(iv).
“Regulation D” means Regulation D of the Board, as the same may be amended,
supplemented or replaced from time to time.
“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors (including attorneys, accountants and experts) of such Person and such
Person’s Affiliates.
“Release” means any depositing, spilling, leaking, pumping, pouring, placing,
emitting, discarding, abandoning, emptying, discharging, migrating, injecting,
escaping, leaching, dumping, or disposing.
“Remedial Work” has the meaning assigned such term in Section 8.09(a).
“Replacement Lender” has the meaning assigned such term in Section 3.06(c).
“Required Lenders” means, subject to Section 4.03, at any time while no Loans or
LC Exposure is outstanding, Lenders having at least sixty-six and two-thirds
(66-2/3%) of the Aggregate Maximum Credit Amounts; and at any time while any
Loans or LC Exposure is outstanding, Lenders holding at least sixty-six and
two-thirds percent (66-2/3%) of the outstanding aggregate principal amount of
the Loans or participation interests in such Letters of Credit (without regard
to any sale by a Lender of a participation in any Loan under Section 12.04(c)).
“Reserve Report” means a report, in form and substance reasonably satisfactory
to the Administrative Agent, setting forth, as of each December 31st (or such
other date in the event of an Interim Redetermination) the proved oil and gas
reserves attributable to the Oil and Gas Properties of the Borrower and the
Domestic Subsidiaries included therein, together with a projection of the rate
of production and future net income, Taxes, operating expenses and capital
expenditures with respect thereto as of such date, based upon the economic
assumptions consistent with the Administrative Agent’s lending requirements at
the time.
“Response Date” has the meaning assigned such term in Section 3.06(a).


27
\

--------------------------------------------------------------------------------





“Responsible Officer” means, as to any Person, the Chief Executive Officer, the
President, any Financial Officer or any Vice President of such Person. Unless
otherwise specified, all references to a Responsible Officer herein shall mean a
Responsible Officer of the Borrower.
“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other Property) with respect to any Equity Interests in the
Borrower, or any payment (whether in cash, securities or other Property),
including any sinking fund or similar deposit, on account of the purchase,
redemption, retirement, acquisition, cancellation or termination of any such
Equity Interests in the Borrower or any option, warrant or other right to
acquire any such Equity Interests in the Borrower.
“Restricted Subsidiary” means any Subsidiary of the Borrower that is not an
Unrestricted Subsidiary.
“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s Loans and its LC
Exposure at such time.
“S&P” means S&P Global Ratings, an S&P Global Inc. business or any successor by
merger or consolidation to its business.
“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of any Sanctions (at the time of this Agreement,
Crimea, Cuba, Iran, North Korea and Syria).
“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, the United Nations Security Council, the European Union, any European
Union member state, Her Majesty’s Treasury of the United Kingdom, a Japanese
Governmental Authority imposing, administering or enforcing similar types of
Sanctions or trade embargoes or other relevant Sanctions authority, (b) any
Person operating, organized or resident in a Sanctioned Country, (c) any Person
owned or controlled by any such Person or Persons described in the foregoing
clauses (a) or (b) or (d) any Person otherwise the subject of any Sanctions.
“Sanctions” means all economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union, any European Union member state,
Her Majesty’s Treasury of the United Kingdom, a Japanese Governmental Authority
imposing, administering or enforcing similar types of sanctions or trade
embargoes or other relevant sanctions authority.
“Scheduled Redetermination” has the meaning assigned such term in
Section 2.07(b).
“Scheduled Redetermination Date” means the date on which a Borrowing Base that
has been redetermined pursuant to a Scheduled Redetermination becomes effective
as provided in Section 2.07(d).


28
\

--------------------------------------------------------------------------------





“SEC” means the Securities and Exchange Commission of the United States of
America.
“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject with
respect to the Adjusted LIBO Rate, for eurocurrency funding (currently referred
to as “Eurocurrency Liabilities” in Regulation D of the Board). Such reserve
percentages shall include those imposed pursuant to such Regulation D.
Eurodollar Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any reserve percentage.
“subsidiary” means, with respect to any Person (the “parent”) at any date, any
other Person of which Equity Interests representing more than 50% of the equity
or more than 50% of the ordinary voting power (irrespective of whether or not at
the time Equity Interests of any other class or classes of such Person shall
have or might have voting power by reason of the happening of any contingency)
or, in the case of a partnership, any general partnership interests are, as of
such date, owned, Controlled or held, by the parent or one or more subsidiaries
of the parent.
“Subsidiary” means any subsidiary of the Borrower.
“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement, whether exchange
traded, “over-the-counter” or otherwise (for the avoidance of doubt, including
on a prepaid basis), involving, or settled by reference to, one or more rates,
currencies, commodities, equity or debt instruments or securities, or economic,
financial or pricing indices or measures of economic, financial or pricing risk
or value or any similar transaction or any combination of these transactions
(including any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act).
“Swap Termination Value” means, with respect to any one or more Swap Agreements,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Agreements, (a) for any date on or after the
date such Swap Agreements have been closed out and termination value(s)
determined in accordance therewith, such termination value(s) and (b) for any
date prior to the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Agreements, as determined by the
counterparties to such Swap Agreements.
“Syndication Agent” means Merrill Lynch, Pierce, Fenner & Smith Incorporated (or
any other registered broker-dealer wholly-owned by Bank of America Corporation
to which all or substantially all of Bank of America Corporation’s or any of its
subsidiaries’ investment banking, commercial lending services or related
businesses may be transferred following the date of this Agreement), as
syndication agent for the Lenders, together with its successors in such
capacity.


29
\

--------------------------------------------------------------------------------





“Synthetic Leases” means, with respect to any Person, all leases which shall
have been, or should have been, in accordance with GAAP, treated as operating
leases on the financial statements of the Person liable (whether contingently or
otherwise) for the payment of rent thereunder and which were properly treated as
indebtedness for borrowed money for purposes of U.S. federal income taxes, if
the lessee in respect thereof is obligated to either purchase for an amount in
excess of, or pay upon early termination an amount in excess of, 80% of the
residual value of the Property subject to such operating lease upon expiration
or early termination of such lease.
“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.
“Termination Date” means the earlier of the Maturity Date and the date of
termination of the Commitments.
“Transactions” means, with respect to (a) the Borrower, the execution, delivery
and performance by the Borrower of this Agreement, and each other Loan Document
to which it is a party, the borrowing of Loans, the use of the proceeds thereof
and the issuance of Letters of Credit hereunder, and (b) each Guarantor, the
execution, delivery and performance by such Guarantor of each Loan Document to
which it is a party, the guaranteeing of the Indebtedness and the other
obligations under the Guaranty Agreement by such Guarantor.
“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Alternate Base Rate or the Adjusted LIBO Rate.
“Unrestricted Subsidiary” means any Subsidiary of the Borrower designated as
such on Schedule 7.13 or which the Borrower has designated in writing to the
Administrative Agent to be an Unrestricted Subsidiary pursuant to Section 9.06.
“U.S. Person” means any Person that is a “United States person” as defined in
section 7701(a)(30) of the Code.
“Withholding Agent” means the Borrower, any Guarantor, and the Administrative
Agent.
“Wholly-Owned Subsidiary” means any Restricted Subsidiary of which all of the
outstanding Equity Interests (other than any directors’ qualifying shares
mandated by applicable law), on a fully-diluted basis, are owned by the Borrower
or one or more of the Wholly-Owned Subsidiaries or are owned by the Borrower and
one or more of the Wholly-Owned Subsidiaries.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
Section 1.03    Types of Loans and Borrowings. For purposes of this Agreement,
Loans and Borrowings, respectively, may be classified and referred to by Type
(e.g., a “Eurodollar Loan” or a “Eurodollar Borrowing”).


30
\

--------------------------------------------------------------------------------





Section 1.04    Terms Generally; Rules of Construction. The definitions of terms
herein shall apply equally to the singular and plural forms of the terms
defined. Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms. The words “include”,
“includes” and “including” as used in this Agreement shall be deemed to be
followed by the phrase “without limitation”. The word “will” shall be construed
to have the same meaning and effect as the word “shall”. Unless the context
requires otherwise (a) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth in the Loan Documents), (b)
any reference herein to any law shall be construed as referring to such law as
amended, modified, codified or reenacted, in whole or in part, and in effect
from time to time, (c) any reference herein to any Person shall be construed to
include such Person’s successors and assigns (subject to the restrictions
contained in the Loan Documents), (d) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (e) with
respect to the determination of any time period, the word “from” means “from and
including” and the word “to” means “to and including” and (f) any reference
herein to Articles, Sections, Annexes, Exhibits and Schedules shall be construed
to refer to Articles and Sections of, and Annexes, Exhibits and Schedules to,
this Agreement. No provision of this Agreement or any other Loan Document shall
be interpreted or construed against any Person solely because such Person or its
legal representative drafted such provision.
Section 1.05    Accounting Terms and Determinations; GAAP. Unless otherwise
specified herein, all accounting terms used herein shall be interpreted, all
determinations with respect to accounting matters hereunder shall be made, and
all financial statements and certificates and reports as to financial matters
required to be furnished to the Administrative Agent or the Lenders hereunder
shall be prepared, in accordance with GAAP, applied on a basis consistent with
the Financial Statements except for changes in which Borrower’s independent
certified public accountants concur and which are disclosed to Administrative
Agent on the next date on which financial statements are required to be
delivered to the Lenders pursuant to Section 8.01(a); provided that, unless the
Borrower and the Majority Lenders shall otherwise agree in writing, no such
change shall modify or affect the manner in which compliance with the covenants
contained herein is computed such that all such computations shall be conducted
utilizing financial information presented consistently with prior periods. Any
lease that was or would be treated as an operating lease under GAAP on December
31, 2017 shall be treated as an operating lease for all purposes under this
Agreement, and any lease that was or would be treated as a Capital Lease under
GAAP on December 31, 2017 shall be treated as a Capital Lease for all purposes
under this Agreement, in each case, regardless of any change in GAAP implemented
after December 31, 2017.
Section 1.06    Interest Rates; LIBOR Notification. The interest rate on
Eurodollar Loans is determined by reference to the LIBO Rate, which is derived
from the London interbank offered rate. The London interbank offered rate is
intended to represent the rate at which contributing banks may obtain short-term
borrowings from each other in the London interbank market. In July 2017, the
U.K. Financial Conduct Authority announced that, after the end of 2021, it would
no longer persuade or compel contributing banks to make rate submissions to the
ICE Benchmark Administration (together with any successor to the ICE Benchmark
Administrator, the “IBA”) for purposes of the IBA setting the London interbank
offered rate. As a result, it is possible that commencing in 2022, the London
interbank offered rate may no longer be available or may no longer be deemed an
appropriate reference rate upon which to determine the interest rate on
Eurodollar Loans. In light of this eventuality, public and private sector
industry initiatives are currently underway to identify new or alternative
reference rates to be used in place of the London


31
\

--------------------------------------------------------------------------------





interbank offered rate. In the event that the London interbank offered rate is
no longer available or in certain other circumstances as set forth in Section
3.03(b) of this Agreement, such Section 3.03(b) provides a mechanism for
determining an alternative rate of interest. The Administrative Agent will
notify the Borrower, pursuant to Section 3.03(b), in advance of any change to
the reference rate upon which the interest rate on Eurodollar Loans is based.
However, the Administrative Agent and the Lenders do not warrant or accept any
responsibility for, and shall not have any liability with respect to, the
administration, submission or any other matter related to the London interbank
offered rate or other rates in the definition of “LIBO Rate” or with respect to
any alternative or successor rate thereto, or replacement rate thereof,
including whether the composition or characteristics of any such alternative,
successor or replacement reference rate, as it may or may not be adjusted
pursuant to Section 3.03(b), will be similar to, or produce the same value or
economic equivalence of, the LIBO Rate or have the same volume or liquidity as
did the London interbank offered rate prior to its discontinuance or
unavailability.
ARTICLE II    
THE CREDITS
Section 2.01    Commitments.
(a)    Subject to the terms and conditions set forth herein, each Lender agrees
to make Loans to the Borrower during the Availability Period in an aggregate
principal amount that will not result in (a) such Lender’s Revolving Credit
Exposure exceeding such Lender’s Commitment or (b) the total Revolving Credit
Exposures exceeding the total Commitments. Within the foregoing limits and
subject to the terms and conditions set forth herein, the Borrower may borrow,
repay and reborrow the Loans.
(b)    On the Effective Date (or as soon as practicable with respect to (iii)):
(i)    the Borrower shall pay all accrued and unpaid commitment fees, break
funding fees under Section 5.02 and all other fees that are outstanding under
the Existing Credit Agreement for the account of each “Lender” under the
Existing Credit Agreement;
(ii)    all loans, Existing Letters of Credit, and other Indebtedness,
obligations and liabilities outstanding under the Existing Credit Agreement on
such date shall continue to constitute Loans, Letters of Credit and other
Indebtedness, obligations and liabilities under this Agreement;
(iii)    the Administrative Agent shall use reasonable efforts to cause each
“Lender” under the Existing Credit Agreement to deliver to the Borrower as soon
as practicable after the Effective Date the Note issued by the Borrower to it
under the Existing Credit Agreement, marked “canceled” or an affidavit that such
note has been lost and (in any event) has been canceled; and
(iv)    the Existing Credit Agreement and the commitments thereunder shall be
superseded by this Agreement and such commitments shall terminate.


32
\

--------------------------------------------------------------------------------





It is the intent of the parties hereto that this Agreement amends and restates
in its entirety the Existing Credit Agreement and re-evidences the obligations
of the Borrower outstanding thereunder. The commitments of the lenders under the
Existing Credit Agreement are reallocated among the Lenders under this Agreement
as set forth on Annex I. This Agreement does not constitute a novation of the
obligations and liabilities under the Existing Credit Agreement or evidence
repayment of any such obligations and liabilities. All loans, letters of credit
and other indebtedness, obligations and liabilities outstanding under the
Existing Credit Agreement on such date shall continue to constitute Loans,
Letters of Credit and other Indebtedness, obligations and liabilities under this
Agreement.
Section 2.02    Loans and Borrowings.
(a)    Borrowings; Several Obligations. Each Loan shall be made as part of a
Borrowing consisting of Loans made by the Lenders ratably in accordance with
their respective Commitments. The failure of any Lender to make any Loan
required to be made by it shall not relieve any other Lender of its obligations
hereunder; provided that the Commitments are several and no Lender shall be
responsible for any other Lender’s failure to make Loans as required.
(b)    Types of Loans. Subject to Section 3.03, each Borrowing shall be
comprised entirely of ABR Loans or Eurodollar Loans as the Borrower may request
in accordance herewith. Each Lender at its option may make any Eurodollar Loan
by causing any domestic or foreign branch or Affiliate of such Lender to make
such Loan; provided that any exercise of such option shall not affect the
obligation of the Borrower to repay such Loan in accordance with the terms of
this Agreement.
(c)    Minimum Amounts; Limitation on Number of Borrowings. At the commencement
of each Interest Period for any Eurodollar Borrowing, such Borrowing shall be in
an aggregate amount that is an integral multiple of $1,000,000 and not less than
$3,000,000. At the time that each ABR Borrowing is made, such Borrowing shall be
in an aggregate amount that is an integral multiple of $1,000,000 and not less
than $3,000,000; provided that an ABR Borrowing may be in an aggregate amount
that is equal to the entire unused balance of the total Commitments or that is
required to finance the reimbursement of an LC Disbursement as contemplated by
Section 2.08(e). Borrowings of more than one Type may be outstanding at the same
time, provided that there shall not at any time be more than a total of eight
(8) Eurodollar Borrowings outstanding. Notwithstanding any other provision of
this Agreement, the Borrower shall not be entitled to request, or to elect to
convert or continue, any Borrowing if the Interest Period requested with respect
thereto would end after the Maturity Date.
(d)    Notes. If requested by a Lender, the Loans made by each Lender shall be
evidenced by a single promissory note of the Borrower in substantially the form
of Exhibit A, dated, in the case of (i) any Lender party hereto as of the date
of this Agreement, as of the date of this Agreement, (ii) any Lender that
becomes a party hereto pursuant to an Assignment and Assumption or amendment or
other modification to this Agreement, as of the effective date of the Assignment
and Assumption or other amendment or modification, as applicable, or (iii) any
Lender that becomes a party hereto in connection with an increase in the
Aggregate Maximum Credit Amounts pursuant to Section 2.06(c), as of the
effective date of such increase, payable to such Lender in a principal amount
equal to its Maximum Credit Amount as in effect on such date, and otherwise duly
completed.


33
\

--------------------------------------------------------------------------------





In the event that any Lender’s Maximum Credit Amount increases or decreases for
any reason (whether pursuant to Section 2.06, Section 12.04(b) or otherwise),
the Borrower shall deliver or cause to be delivered, to the extent such Lender
is then holding a Note, on the effective date of such increase or decrease, a
new Note payable to such Lender in a principal amount equal to its Maximum
Credit Amount after giving effect to such increase or decrease, and otherwise
duly completed, and such Lender shall return its prior Note to the Borrower,
marked “canceled” (or its equivalent) or an affidavit that such Note has been
lost and (in any event) has been canceled. The date, amount, Type, interest rate
and, if applicable, Interest Period of each Loan made by each Lender, and all
payments made on account of the principal thereof, shall be recorded by such
Lender on its books for its Note, and, prior to any transfer, may be endorsed by
such Lender on a schedule attached to such Note or any continuation thereof or
on any separate record maintained by such Lender. Failure to make any such
notation or to attach a schedule shall not affect any Lender’s or the Borrower’s
rights or obligations in respect of such Loans or affect the validity of such
transfer by any Lender of its Note.
Section 2.03    Requests for Borrowings. To request a Borrowing, the Borrower
shall notify the Administrative Agent of such request by submitting a Borrowing
Request (a) in the case of a Eurodollar Borrowing, not later than 10:30 a.m.,
New York City time, three Business Days before the date of the proposed
Borrowing or (b) in the case of an ABR Borrowing, not later than 10:30 a.m., New
York City time, on the date of the proposed Borrowing; provided that no such
notice shall be required for any deemed request of an ABR Borrowing to finance
the reimbursement of an LC Disbursement as provided in Section 2.08(e). Each
such Borrowing Request shall be irrevocable and shall be signed by a Responsible
Officer of the Borrower. Each such Borrowing Request shall specify the following
information in compliance with Section 2.02:
(i)    the aggregate amount of the requested Borrowing;
(ii)    the date of such Borrowing, which shall be a Business Day;
(iii)    whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing;
(iv)    in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”;
(v)    the amount of the then-effective Borrowing Base and the aggregate
principal amount of Permitted Senior Notes then outstanding, the current total
Revolving Credit Exposures (without regard to the requested Borrowing) and the
pro forma total Revolving Credit Exposures (giving effect to the requested
Borrowing); and
(vi)    the location and number of the Borrower’s account to which funds are to
be disbursed, which shall comply with the requirements of Section 2.05.
If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then the Borrower shall be deemed
to have selected an Interest Period of one month’s duration. Each Borrowing
Request shall constitute a representation that the amount of the requested
Borrowing shall not cause the total


34
\

--------------------------------------------------------------------------------





Revolving Credit Exposures to exceed the total Commitments (i.e., the lesser of
(a) the Aggregate Maximum Credit Amounts and (b) the then-effective Borrowing
Base minus the aggregate principal amount of Permitted Senior Notes then
outstanding).
Promptly following receipt of a Borrowing Request in accordance with this
Section 2.03, the Administrative Agent shall advise each Lender of the details
thereof and of the amount of such Lender’s Loan to be made as part of the
requested Borrowing.
Section 2.04    Interest Elections.
(a)    Conversion and Continuance. Each Borrowing initially shall be of the Type
specified in the applicable Borrowing Request and, in the case of a Eurodollar
Borrowing, shall have an initial Interest Period as specified in such Borrowing
Request. Thereafter, the Borrower may elect to convert such Borrowing to a
different Type or to continue such Borrowing and, in the case of a Eurodollar
Borrowing, may elect Interest Periods therefor, all as provided in this
Section 2.04. The Borrower may elect different options with respect to different
portions of the affected Borrowing, in which case each such portion shall be
allocated ratably among the Lenders holding the Loans comprising such Borrowing,
and the Loans comprising each such portion shall be considered a separate
Borrowing.
(b)    Interest Election Requests. To make an election pursuant to this
Section 2.04, the Borrower shall notify the Administrative Agent of such
election by the time that a Borrowing Request would be required under Section
2.03 if the Borrower were requesting a Borrowing of the Type resulting from such
election to be made on the effective date of such election. Each such Interest
Election Request shall be irrevocable and shall be signed by a Responsible
Officer of the Borrower.
(c)    Information in Interest Election Requests. Each Interest Election Request
shall specify the following information in compliance with Section 2.02:
(i)    the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to Sections 2.04(c)(iii) and (iv) shall
be specified for each resulting Borrowing);
(ii)    the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;
(iii)    whether the resulting Borrowing is to be an ABR Borrowing or a
Eurodollar Borrowing; and
(iv)    if the resulting Borrowing is a Eurodollar Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period”.
If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.


35
\

--------------------------------------------------------------------------------





(d)    Notice to Lenders by the Administrative Agent. Promptly following receipt
of an Interest Election Request, the Administrative Agent shall advise each
Lender of the details thereof and of such Lender’s portion of each resulting
Borrowing.
(e)    Effect of Failure to Deliver Timely Interest Election Request and Events
of Default and Borrowing Base Deficiencies on Interest Election. If the Borrower
fails to deliver a timely Interest Election Request with respect to a Eurodollar
Borrowing prior to the end of the Interest Period applicable thereto, then,
unless such Borrowing is repaid as provided herein, at the end of such Interest
Period such Borrowing shall be converted to an ABR Borrowing. Notwithstanding
any contrary provision hereof, if an Event of Default or a Borrowing Base
Deficiency has occurred and is continuing: (i) no outstanding Borrowing may be
converted to or continued as a Eurodollar Borrowing (and any Interest Election
Request that requests the conversion of any Borrowing to, or continuation of any
Borrowing as, a Eurodollar Borrowing shall be ineffective) and (ii) unless
repaid, each Eurodollar Borrowing shall be converted to an ABR Borrowing at the
end of the Interest Period applicable thereto.
Section 2.05    Funding of Borrowings.
(a)    Funding by Lenders. Each Lender shall make each Loan to be made by it
hereunder on the proposed date thereof solely by wire transfer of immediately
available funds by 12:00 noon, New York City time, to the account of the
Administrative Agent most recently designated by it for such purpose by notice
to the Lenders. Except in respect of the provisions of this Agreement covering
the reimbursement of Letters of Credit, the Administrative Agent will make such
Loans available to the Borrower by promptly crediting the amounts so received in
the aforesaid account of the Administrative Agent to an account of the Borrower
maintained with the Administrative Agent in New York City and designated by the
Borrower in the applicable Borrowing Request; provided that ABR Loans made to
finance the reimbursement of an LC Disbursement as provided in Section 2.08(e)
shall be remitted by the Administrative Agent to the Issuing Bank. Nothing
herein shall be deemed to obligate any Lender to obtain the funds for its Loan
in any particular place or manner or to constitute a representation by any
Lender that it has obtained or will obtain the funds for its Loan in any
particular place or manner.
(b)    Presumption of Funding by the Lenders. Unless the Administrative Agent
shall have received notice from a Lender prior to the proposed date of any
Borrowing that such Lender will not make available to the Administrative Agent
such Lender’s share of such Borrowing, the Administrative Agent may assume that
such Lender has made such share available on such date in accordance with
Section 2.05(a) and may, in reliance upon such assumption, make available to the
Borrower a corresponding amount. In such event, if a Lender has not in fact made
its share of the applicable Borrowing available to the Administrative Agent,
then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount with interest
thereon, for each day from and including the date such amount is made available
to the Borrower to but excluding the date of payment to the Administrative
Agent, at (i) in the case of such Lender, the greater of the NYFRB Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation or (ii) in the case of the Borrower, the
interest rate applicable to ABR Loans. If such Lender pays such


36
\

--------------------------------------------------------------------------------





amount to the Administrative Agent, then such amount shall constitute such
Lender’s Loan included in such Borrowing.
Section 2.06    Termination, Reduction and Increase of Aggregate Maximum Credit
Amounts.
(a)    Scheduled Termination of Commitments. Unless previously terminated, the
Commitments shall terminate on the Maturity Date. If at any time the Aggregate
Maximum Credit Amounts or the Borrowing Base is terminated or reduced to zero,
then the Commitments shall terminate on the effective date of such termination
or reduction.
(b)    Optional Termination and Reduction of Aggregate Credit Amounts.
(i)    The Borrower may at any time terminate, or from time to time reduce, the
Aggregate Maximum Credit Amounts; provided that (A) each reduction of the
Aggregate Maximum Credit Amounts shall be in an amount that is an integral
multiple of $1,000,000 and not less than $5,000,000 and (B) the Borrower shall
not terminate or reduce the Aggregate Maximum Credit Amounts if, after giving
effect to any concurrent prepayment of the Loans in accordance with Section
3.04(b), the total Revolving Credit Exposures would exceed the total
Commitments.
(ii)    The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Aggregate Maximum Credit Amounts under Section
2.06(b)(i) at least three Business Days prior to the effective date of such
termination or reduction, specifying such election and the effective date
thereof. Promptly following receipt of any notice, the Administrative Agent
shall advise the Lenders of the contents thereof. Each notice delivered by the
Borrower pursuant to this Section 2.06(b)(ii) shall be irrevocable; provided
that a notice of termination of the Aggregate Maximum Credit Amounts delivered
by the Borrower may state that such notice is conditioned upon the effectiveness
of other credit facilities, in which case such notice may be revoked by the
Borrower (by notice to the Administrative Agent on or prior to the specified
effective date) if such condition is not satisfied. Any termination or reduction
of the Aggregate Maximum Credit Amounts shall be permanent and may not be
reinstated except pursuant to Section 2.06(c). Each reduction of the Aggregate
Maximum Credit Amounts shall be made ratably among the Lenders in accordance
with each Lender’s Applicable Percentage.
(c)    Optional Increase in Aggregate Maximum Credit Amounts.
(i)    Subject to the conditions set forth in Section 2.06(c)(ii), the Borrower
may from time to time increase the Aggregate Maximum Credit Amounts then in
effect with the prior written consent of the Administrative Agent and each
Issuing Bank (not to be unreasonably withheld) by increasing the Maximum Credit
Amount of one or more Lenders or by causing one or more Persons that at such
time are not Lenders to become a Lender (an “Additional Lender”).
Notwithstanding anything to the contrary contained in this Agreement, in no case
shall an Additional Lender be an Ineligible Institution.
(ii)    Any increase in the Aggregate Maximum Credit Amounts shall be subject to
the following additional conditions:


37
\

--------------------------------------------------------------------------------





(A)    such increase shall not be less than $25,000,000 unless the
Administrative Agent otherwise consents, and no such increase shall be permitted
if after giving effect thereto the Aggregate Maximum Credit Amounts would exceed
$2,000,000,000;
(B)    no Default shall have occurred and be continuing on the effective date of
such increase;
(C)    on the effective date of such increase, no Eurodollar Borrowings shall be
outstanding or if any Eurodollar Borrowings are outstanding, then the effective
date of such increase shall be the last day of the Interest Period in respect of
all such Eurodollar Borrowings unless the Borrower pays compensation required by
Section 5.02;
(D)    no Lender’s Maximum Credit Amount may be increased without the consent of
such Lender;
(E)    if the Borrower elects to increase the Aggregate Maximum Credit Amounts
by increasing the Maximum Credit Amount of an existing Lender, the Borrower and
such Lender shall execute and deliver to the Administrative Agent a certificate
substantially in the form of Exhibit G-1 (a “Maximum Credit Amount Increase
Certificate”), together with a processing and recordation fee of $3,500, and, if
requested, the Borrower shall deliver a new Note payable to such Lender in a
principal amount equal to its Maximum Credit Amount after giving effect to such
increase (with such Lender to return its prior Note to the Borrower, marked
“canceled” (or its equivalent) or an affidavit that such Note has been lost and
(in any event) canceled), and otherwise duly completed;
(F)    if the Borrower elects to increase the Aggregate Maximum Credit Amounts
by causing an Additional Lender to become a party to this Agreement, then the
Borrower and such Additional Lender shall execute and deliver to the
Administrative Agent a certificate substantially in the form of Exhibit G-2 (an
“Additional Lender Certificate”), together with an Administrative Questionnaire
and a processing and recordation fee of $3,500, and, if requested, the Borrower
shall (1) deliver a Note payable to such Additional Lender in a principal amount
equal to its Maximum Credit Amount, and otherwise duly completed and (2) pay any
applicable fees as may have been agreed to between the Borrower, the Additional
Lender and/or the Administrative Agent; and
(G)    the Borrower shall deliver or cause to be delivered any customary legal
opinions or other documents (including a resolution duly adopted by the board of
directors (or equivalent body) of the Borrower and each Guarantor authorizing
such increase in the Aggregate Maximum Credit Amounts) reasonably requested by
the Administrative Agent.
(iii)    Subject to acceptance and recording thereof pursuant to Section
2.06(c)(iv), from and after the effective date specified in the Maximum Credit
Amount Increase Certificate or the Additional Lender Certificate (or if any
Eurodollar Borrowings are outstanding, then the last day of the Interest Period
in respect of such Eurodollar Borrowings, unless the Borrower has paid
compensation required by Section 5.02): (A) the amount of the Aggregate Maximum
Credit Amounts shall be increased as set forth therein, and (B) in the case of
an Additional Lender


38
\

--------------------------------------------------------------------------------





Certificate, any Additional Lender party thereto shall be a party to this
Agreement and have the rights and obligations of a Lender under this Agreement
and the other Loan Documents. In addition, the Lender or the Additional Lender,
as applicable, shall purchase a pro rata portion of the outstanding Loans (and
participation interests in Letters of Credit) of each of the other Lenders (and
such Lenders hereby agree to sell and to take all such further action to
effectuate such sale) such that each Lender (including any Additional Lender, if
applicable) shall hold its Applicable Percentage of the outstanding Loans (and
participation interests) after giving effect to the increase in the Aggregate
Maximum Credit Amounts.
(iv)    Upon its receipt of a duly completed Maximum Credit Amount Increase
Certificate or an Additional Lender Certificate, executed by the Borrower and
the Lender or the Borrower and the Additional Lender party thereto, as
applicable, the processing and recording fee referred to in Section 2.06(c)(ii),
the Administrative Questionnaire referred to in Section 2.06(c)(ii), if
applicable, and the written consent of the Administrative Agent and each Issuing
Bank to such increase required by Section 2.06(c)(i), the Administrative Agent
shall accept such Maximum Credit Amount Increase Certificate or Additional
Lender Certificate and record the information contained therein in the Register
required to be maintained by the Administrative Agent pursuant to Section
12.04(b)(iv). No increase in the Aggregate Maximum Credit Amounts shall be
effective for purposes of this Agreement unless it has been recorded in the
Register as provided in this Section 2.06(c)(iv).
(v)    Upon any increase in the Aggregate Maximum Credit Amounts pursuant to
this Section 2.06(c), Annex I to this Agreement shall be automatically amended
to reflect any changes in the Lenders’ Maximum Credit Amounts and any resulting
changes in the Lenders’ Applicable Percentages.
Section 2.07    Borrowing Base.
(a)    Initial Borrowing Base. For the period from and including the Effective
Date to but excluding the first Redetermination Date, the amount of the
Borrowing Base shall be $3,200,000,000. Notwithstanding the foregoing, the
Borrowing Base may be subject to further adjustments from time to time pursuant
to Section 2.07(e) or Section 9.11.
(b)    Scheduled and Interim Redeterminations. The Borrowing Base shall be
redetermined annually in accordance with this Section 2.07 (a “Scheduled
Redetermination”), and, subject to Section 2.07(d), such redetermined Borrowing
Base shall become effective and applicable to the Borrower, the Administrative
Agent, the Issuing Banks and the Lenders on April 1st of each year (or such date
promptly thereafter as reasonably practical), commencing April 1, 2020. In
addition, the Borrower may, by notifying the Administrative Agent thereof, and
the Administrative Agent may, and at the direction of the Required Lenders
shall, by notifying the Borrower thereof, no more than two times during any
12-month period, each elect to cause the Borrowing Base to be redetermined
between Scheduled Redeterminations (an “Interim Redetermination”) in accordance
with this Section 2.07. In addition to, and not including and/or limited by the
two Interim Redeterminations allowed above, the Borrower may, by notifying the
Administrative Agent thereof, at any time between Scheduled Redeterminations,
request additional Interim Redeterminations of the Borrowing Base in the event
it acquires Oil and Gas Properties with proved reserves having a


39
\

--------------------------------------------------------------------------------





PV10 in excess of five percent (5%) of the Borrowing Base in effect immediately
prior to such acquisition.
(c)    Scheduled and Interim Redetermination Procedure.
(i)    Each Scheduled Redetermination and each Interim Redetermination shall be
effectuated as follows: Upon receipt by the Administrative Agent of (A) the
Reserve Report evaluating the Oil and Gas Properties of the Borrower and its
Domestic Subsidiaries located within the geographic boundaries of the United
States of America (or the Outer Continental Shelf adjacent to the United States
of America) and the certificate required to be delivered by the Borrower to the
Administrative Agent, in the case of a Scheduled Redetermination, pursuant to
Sections 8.11(a) and (c), and, in the case of an Interim Redetermination,
pursuant to Sections 8.11(b) and (c), and (B) such other reports, data and
supplemental information, including the information provided pursuant to Section
8.11(c), as may, from time to time, be reasonably requested by the Majority
Lenders (the Reserve Report, such certificate and such other reports, data and
supplemental information being the “Engineering Reports”), the Administrative
Agent shall evaluate the information contained in the Engineering Reports and
shall, in good faith, propose a new Borrowing Base (the “Proposed Borrowing
Base”) based upon such information and such other information (including the
status of title information with respect to the Oil and Gas Properties as
described in the Engineering Reports and the existence of any other Debt) as the
Administrative Agent deems appropriate in its sole discretion and consistent
with its normal oil and gas lending criteria as it exists at the particular
time.
(ii)    The Administrative Agent shall notify the Borrower and the Lenders of
the Proposed Borrowing Base (the “Proposed Borrowing Base Notice”):
(A)    in the case of a Scheduled Redetermination (1) if the Administrative
Agent shall have received the Engineering Report required to be delivered by the
Borrower pursuant to Sections 8.11(a) and (c) in a timely and complete manner,
then on or before March 15th of such year following the date of delivery or (2)
if the Administrative Agent shall not have received the Engineering Report
required to be delivered by the Borrower pursuant to Section 8.11(a) and (c) in
a timely and complete manner, then promptly after the Administrative Agent has
received complete Engineering Reports from the Borrower and has had a reasonable
opportunity to determine the Proposed Borrowing Base in accordance with Section
2.07(c)(i); and
(B)    in the case of an Interim Redetermination, promptly, and in any event,
within fifteen (15) days after the Administrative Agent has received the
required Engineering Report.
(iii)    Any Proposed Borrowing Base that would increase the Borrowing Base then
in effect must be approved or deemed to have been approved by all of the Lenders
as provided in this Section 2.07(c)(iii); and any Proposed Borrowing Base that
would decrease or maintain the Borrowing Base then in effect must be approved or
be deemed to have been approved by the Required Lenders as provided in this
Section 2.07(c)(iii). Upon receipt of the Proposed Borrowing Base Notice, each
Lender shall have fifteen (15) days to agree with the Proposed Borrowing Base or
disagree with the Proposed Borrowing Base by proposing an alternate Borrowing


40
\

--------------------------------------------------------------------------------





Base. If at the end of such fifteen (15) days, any Lender has not communicated
its approval or disapproval in writing to the Administrative Agent, such silence
shall be deemed to be an approval of the Proposed Borrowing Base. If, at the end
of such 15-day period, all of the Lenders, in the case of a Proposed Borrowing
Base that would increase the Borrowing Base then in effect, or the Required
Lenders, in the case of a Proposed Borrowing Base that would decrease or
maintain the Borrowing Base then in effect, have approved or deemed to have
approved, as aforesaid, then the Proposed Borrowing Base shall become the new
Borrowing Base, effective on the date specified in Section 2.07(d). If, however,
at the end of such 15-day period, all of the Lenders or the Required Lenders, as
applicable, have not approved or deemed to have approved, as aforesaid, then the
Administrative Agent shall poll the Lenders to ascertain the highest Borrowing
Base then acceptable to a number of Lenders sufficient to constitute the
Required Lenders, and so long as such amount does not increase the Borrowing
Base then in effect, such amount shall become the new Borrowing Base, effective
on the date specified in Section 2.07(d).
(d)    Effectiveness of a Redetermined Borrowing Base. After a redetermined
Borrowing Base is approved or is deemed to have been approved by all of the
Lenders or the Required Lenders, as applicable, pursuant to Section
2.07(c)(iii), the Administrative Agent shall notify the Borrower and the Lenders
of the amount of the redetermined Borrowing Base (the “New Borrowing Base
Notice”), and such amount shall become the new Borrowing Base, effective and
applicable to the Borrower, the Administrative Agent, the Issuing Bank and the
Lenders:
(i)    in the case of a Scheduled Redetermination, (A) if the Administrative
Agent shall have received the Engineering Reports required to be delivered by
the Borrower pursuant to Sections 8.11(a) and (c) in a timely and complete
manner, then on April 1st, following such notice, or (B) if the Administrative
Agent shall not have received the Engineering Report required to be delivered by
the Borrower pursuant to Sections 8.11(a) and (c) in a timely and complete
manner, then on the Business Day next succeeding delivery of such notice; and
(ii)    in the case of an Interim Redetermination, on the Business Day next
succeeding delivery of such notice.
Such amount shall then become the Borrowing Base until the next Scheduled
Redetermination Date, the next Interim Redetermination Date or the next
adjustment to the Borrowing Base under Section 2.07(e) or Section 9.11,
whichever occurs first. Notwithstanding the foregoing, no Scheduled
Redetermination or Interim Redetermination shall become effective until the New
Borrowing Base Notice related thereto is received by the Borrower.
(e)    Reduction of Borrowing Base Upon Termination of Hedge Positions. If the
Borrower shall terminate or create any off-setting positions in respect of any
hedge positions, (whether evidenced by a floor, put or Swap Agreement) upon
which (i) the Lenders relied in determining the Borrowing Base and (ii) possess
an economic value equal to at least five percent (5%) of the effective Borrowing
Base, then the Required Lenders shall have the right to adjust the Borrowing
Base in an amount equal to the economic value of such hedge positions and (if
the Required Lenders in fact make any such adjustment) the Administrative Agent
shall promptly notify the Borrower in writing of the economic value of such
terminated or off-setting hedge and upon receipt of such notice, the Borrowing
Base shall be simultaneously reduced by such amount.


41
\

--------------------------------------------------------------------------------





Section 2.08    Letters of Credit.
(a)    General. Subject to the terms and conditions set forth herein, the
Borrower may request the issuance of dollar denominated Letters of Credit for
its own account or for the account of any of its Restricted Subsidiaries, in a
form reasonably acceptable to the Administrative Agent and the Issuing Bank, at
any time and from time to time during the Availability Period; provided that the
Borrower may not request the issuance, amendment, renewal or extension of
Letters of Credit hereunder if a Borrowing Base Deficiency exists at such time
or would exist as a result thereof. In the event of any inconsistency between
the terms and conditions of this Agreement and the terms and conditions of any
Letter of Credit Agreement, the terms and conditions of this Agreement shall
control. Notwithstanding anything herein to the contrary, the Issuing Bank shall
have no obligation hereunder to issue, and shall not issue, any Letter of Credit
the proceeds of which would be made available to any Person (i) to fund any
activity or business of or with any Sanctioned Person, or in any country or
territory that, at the time of such funding, is the subject of any Sanctions,
(ii) in any manner that would result in a violation of any Sanctions by any
party to this Agreement or (iii) in any manner that would result in a violation
of one or more policies of such Issuing Bank applicable to letters of credit
generally.
(b)    Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower shall hand deliver
or telecopy (or transmit by electronic communication, if arrangements for doing
so have been approved by the Issuing Bank) to the Issuing Bank and the
Administrative Agent (reasonably in advance of the requested date of issuance,
amendment, renewal or extension, but in any event no less than three Business
Days) a notice:
(i)    requesting the issuance of a Letter of Credit or identifying the Letter
of Credit to be amended, renewed or extended;
(ii)    specifying the date of issuance, amendment, renewal or extension (which
shall be a Business Day);
(iii)    specifying the date on which such Letter of Credit is to expire (which
shall comply with Section 2.08(c));
(iv)    specifying the amount of such Letter of Credit;
(v)    specifying the name and address of the beneficiary thereof and such other
information as shall be necessary to prepare, amend, renew or extend such Letter
of Credit; and
(vi)    specifying the amount of the then-effective Borrowing Base and the
aggregate principal amount of the Permitted Senior Notes then outstanding and
whether a Borrowing Base Deficiency exists at such time, the current total
Revolving Credit Exposures (without regard to the requested Letter of Credit or
the requested amendment, renewal or extension of an outstanding Letter of
Credit) and the pro forma total Revolving Credit Exposures (giving effect to the
requested


42
\

--------------------------------------------------------------------------------





Letter of Credit or the requested amendment, renewal or extension of an
outstanding Letter of Credit).
Each notice shall constitute a representation that after giving effect to the
requested issuance, amendment, renewal or extension, as applicable, (i) the LC
Exposure shall not exceed the LC Commitment and (ii) the total Revolving Credit
Exposures shall not exceed the total Commitments (i.e., the lesser of (a) the
Aggregate Maximum Credit Amounts and (b) the then-effective Borrowing Base minus
the aggregate principal amount of the Permitted Senior Notes then outstanding).
In addition, as a condition to any such Letter of Credit issuance, the Borrower
shall have entered into a continuing agreement (or other letter of credit
agreement) for the issuance of letters of credit and/or shall submit a letter of
credit application, in each case, as required by the Issuing Bank and using such
Issuing Bank’s standard form (each, a “Letter of Credit Agreement”).
(c)    Expiration Date. Each Letter of Credit shall expire (or be subject to
termination by notice from the Issuing Bank to a beneficiary thereof) at or
prior to the close of business on the earlier of (i) the date one year after the
date of the issuance of such Letter of Credit (or, in the case of any renewal or
extension thereof, one year after such renewal or extension) and (ii) the date
that is five Business Days prior to the Maturity Date.
(d)    Participations. By the issuance of a Letter of Credit (or an amendment to
a Letter of Credit increasing the amount thereof) and without any further action
on the part of the Issuing Bank or the Lenders, the Issuing Bank hereby grants
to each Lender, and each Lender hereby acquires from the Issuing Bank, a
participation in such Letter of Credit equal to such Lender’s Applicable
Percentage of the aggregate amount available to be drawn under such Letter of
Credit. In consideration and in furtherance of the foregoing, each Lender hereby
absolutely and unconditionally agrees to pay to the Administrative Agent, for
the account of the Issuing Bank, such Lender’s Applicable Percentage of each LC
Disbursement made by the Issuing Bank and not reimbursed by the Borrower on the
date due as provided in Section 2.08(e), or of any reimbursement payment
required to be refunded to the Borrower for any reason. Each Lender acknowledges
and agrees that its obligation to acquire participations pursuant to this
Section 2.08(d) in respect of Letters of Credit is absolute and unconditional
and shall not be affected by any circumstance whatsoever, including any
amendment, renewal or extension of any Letter of Credit or the occurrence and
continuance of a Default, the existence of a Borrowing Base Deficiency or
reduction or termination of the Commitments, and that each such payment shall be
made without any offset, abatement, withholding or reduction whatsoever.
(e)    Reimbursement. If the Issuing Bank shall make any LC Disbursement in
respect of a Letter of Credit, the Borrower shall reimburse such LC Disbursement
by paying to the Administrative Agent an amount equal to such LC Disbursement
not later than 12:00 noon, New York City time, on the date that such LC
Disbursement is made, if the Borrower shall have received notice of such LC
Disbursement prior to 10:00 a.m., New York City time, on such date, or, if such
notice has not been received by the Borrower prior to such time on such date,
then not later than 12:00 noon, New York City time, on (i) the Business Day that
the Borrower receives such notice, if such notice is received prior to 10:00
a.m., New York City time, on the day of receipt, or (ii) the Business Day
immediately following the day that the Borrower receives such notice, if such
notice


43
\

--------------------------------------------------------------------------------





is not received prior to such time on the day of receipt; provided that if such
LC Disbursement is not less than $3,000,000, the Borrower shall, subject to the
conditions to Borrowing set forth herein, be deemed to have requested, and the
Borrower does hereby request under such circumstances, that such payment be
financed with an ABR Borrowing in an equivalent amount and, to the extent so
financed, the Borrower’s obligation to make such payment shall be discharged and
replaced by the resulting ABR Borrowing. If the Borrower fails to make such
payment when due, the Administrative Agent shall notify each Lender of the
applicable LC Disbursement, the payment then due from the Borrower in respect
thereof and such Lender’s Applicable Percentage thereof. Promptly following
receipt of such notice, each Lender shall pay to the Administrative Agent its
Applicable Percentage of the payment then due from the Borrower, in the same
manner as provided in Section 2.05 with respect to Loans made by such Lender
(and Section 2.05 shall apply, mutatis mutandis, to the payment obligations of
the Lenders), and the Administrative Agent shall promptly pay to the Issuing
Bank the amounts so received by it from the Lenders. Promptly following receipt
by the Administrative Agent of any payment from the Borrower pursuant to this
Section 2.08(e), the Administrative Agent shall distribute such payment to the
Issuing Bank or, to the extent that Lenders have made payments pursuant to this
Section 2.08(e) to reimburse the Issuing Bank, then to such Lenders and the
Issuing Bank as their interests may appear. Any payment made by a Lender
pursuant to this Section 2.08(e) to reimburse the Issuing Bank for any LC
Disbursement (other than the funding of ABR Loans as contemplated above) shall
not constitute a Loan and shall not relieve the Borrower of its obligation to
reimburse such LC Disbursement.
(f)    Obligations Absolute. The Borrower’s obligation to reimburse LC
Disbursements as provided in Section 2.08(e) shall be absolute, unconditional
and irrevocable, and shall be performed strictly in accordance with the terms of
this Agreement under any and all circumstances whatsoever and irrespective of
(i) any lack of validity or enforceability of any Letter of Credit, any Letter
of Credit Agreement or this Agreement, or any term or provision therein,
(ii) any draft or other document presented under a Letter of Credit proving to
be forged, fraudulent or invalid in any respect or any statement therein being
untrue or inaccurate in any respect, (iii) payment by the Issuing Bank under a
Letter of Credit against presentation of a draft or other document that does not
comply with the terms of such Letter of Credit or any Letter of Credit
Agreement, or (iv) any other event or circumstance whatsoever, whether or not
similar to any of the foregoing, that might, but for the provisions of this
Section 2.08(f), constitute a legal or equitable discharge of, or provide a
right of setoff against, the Borrower’s obligations hereunder. Neither the
Administrative Agent, the Lenders nor the Issuing Bank, nor any of their Related
Parties shall have any liability or responsibility by reason of or in connection
with the issuance or transfer of any Letter of Credit or any payment or failure
to make any payment thereunder (irrespective of any of the circumstances
referred to in the preceding sentence), or any error, omission, interruption,
loss or delay in transmission or delivery of any draft, notice or other
communication under or relating to any Letter of Credit (including any document
required to make a drawing thereunder), any error in interpretation of technical
terms or any consequence arising from causes beyond the control of the Issuing
Bank; provided that the foregoing shall not be construed to excuse the Issuing
Bank from liability to the Borrower to the extent of any direct damages (as
opposed to special, indirect, consequential or punitive damages, claims in
respect of which are hereby waived by the Borrower to the extent permitted by
applicable law) suffered by the Borrower that are caused by the Issuing Bank’s
failure to exercise care when determining whether drafts and other documents
presented


44
\

--------------------------------------------------------------------------------





under a Letter of Credit comply with the terms thereof. The parties hereto
expressly agree that, in the absence of gross negligence or willful misconduct
on the part of the Issuing Bank (as finally determined by a court of competent
jurisdiction), the Issuing Bank shall be deemed to have exercised all requisite
care in each such determination. In furtherance of the foregoing and without
limiting the generality thereof, the parties agree that, with respect to
documents presented which appear on their face to be in substantial compliance
with the terms of a Letter of Credit, the Issuing Bank may, in its sole
discretion, either accept and make payment upon such documents without
responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.
(g)    Disbursement Procedures. The Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. The Issuing Bank shall promptly notify the
Administrative Agent and the Borrower by telephone (confirmed by telecopy or
electronic mail) of such demand for payment and whether the Issuing Bank has
made or will make an LC Disbursement thereunder; provided that any failure to
give or delay in giving such notice shall not relieve the Borrower of its
obligation to reimburse the Issuing Bank and the Lenders with respect to any
such LC Disbursement.
(h)    Interim Interest. If the Issuing Bank shall make any LC Disbursement,
then, until the Borrower shall have reimbursed the Issuing Bank for such LC
Disbursement (either with its own funds or a Borrowing under Section 2.08(e)),
the unpaid amount thereof shall bear interest, for each day from and including
the date such LC Disbursement is made to but excluding the date that the
Borrower reimburses such LC Disbursement, at the rate per annum then applicable
to ABR Loans and such interest shall be due and payable on the date when such
reimbursement is payable; provided that, if the Borrower fails to reimburse such
LC Disbursement when due pursuant to Section 2.08(e), then Section 3.02(c) shall
apply. Interest accrued pursuant to this Section 2.08(h) shall be for the
account of the Issuing Bank, except that interest accrued on and after the date
of payment by any Lender pursuant to Section 2.08(e) to reimburse the Issuing
Bank shall be for the account of such Lender to the extent of such payment.
(i)    Replacement and Resignation of an Issuing Bank.
(i)    An Issuing Bank may be replaced at any time by written agreement among
the Borrower, the Administrative Agent, the replaced Issuing Bank and the
successor Issuing Bank. The Administrative Agent shall notify the Lenders of any
such replacement of an Issuing Bank. At the time any such replacement shall
become effective, the Borrower shall pay all unpaid fees accrued for the account
of the replaced Issuing Bank pursuant to Section 3.05(b). From and after the
effective date of any such replacement, (A) the successor Issuing Bank shall
have all the rights and obligations of its predecessor Issuing Bank under this
Agreement with respect to Letters of Credit to be issued thereafter and (B)
references herein to the term “Issuing Bank” shall be deemed to refer to such
successor or to any previous Issuing Bank, or to such successor and all previous
Issuing Banks, as the context shall require. After the replacement of such
resigning Issuing Bank hereunder, the replaced Issuing Bank shall remain a party
hereto and shall continue to have all the


45
\

--------------------------------------------------------------------------------





rights and obligations of an Issuing Bank under this Agreement with respect to
Letters of Credit issued by it prior to such replacement, but shall not be
required to issue additional Letters of Credit.
(ii)    An Issuing Bank may resign as Issuing Bank at any time (subject to the
appointment and acceptance of a successor Issuing Bank if there is at that time
only one Issuing Bank, in which case such resigning Issuing Bank shall be
replaced in accordance with Section 2.06(i)(i)) upon thirty days’ prior written
notice to the Administrative Agent, the Borrower and the Lenders. Upon the
effective date of such resignation, (A) the Borrower shall pay all unpaid fees
accrued for the account of the resigning Issuing Bank pursuant to Section
3.05(b) and (B) the resigning Issuing Bank shall remain a party hereto and shall
continue to have all the rights and obligations of an Issuing Bank under this
Agreement with respect to Letters of Credit issued by it prior to the effective
date of such resignation, but shall not be required to issue additional Letters
of Credit.
(j)    Cash Collateralization. If (i) any Event of Default shall occur and be
continuing and the Borrower receives notice from the Administrative Agent or the
Majority Lenders demanding the deposit of cash collateral pursuant to this
Section 2.08(j), or (ii) the Borrower is required to pay to the Administrative
Agent the excess attributable to an LC Exposure in connection with any
prepayment pursuant to Section 3.04(b), then the Borrower shall deposit, in an
account with the Administrative Agent, in the name of the Administrative Agent
and for the benefit of the Lenders, an amount in cash equal to, in the case of
an Event of Default, the LC Exposure, and in the case of a payment required by
Section 3.04(b), the amount of such excess as provided in Section 3.04(b), as of
such date plus any accrued and unpaid interest thereon; provided that the
obligation to deposit such cash collateral shall become effective immediately,
and such deposit shall become immediately due and payable, without demand or
other notice of any kind, upon the occurrence of any Event of Default with
respect to the Borrower or any Restricted Subsidiary described in Section
10.01(g) or Section 10.01(h). The Borrower hereby grants to the Administrative
Agent, for the benefit of the Issuing Bank and the Lenders, an exclusive first
priority and continuing perfected security interest in and Lien on such account
and all cash, checks, drafts, certificates and instruments, if any, from time to
time deposited or held in such account, all deposits or wire transfers made
thereto, any and all investments purchased with funds deposited in such account,
all interest, dividends, cash, instruments, financial assets and other Property
from time to time received, receivable or otherwise payable in respect of, or in
exchange for, any or all of the foregoing, and all proceeds, products,
accessions, rents, profits, income and benefits therefrom, and any substitutions
and replacements therefor. The Borrower’s obligation to deposit amounts pursuant
to this Section 2.08(j) shall be absolute and unconditional, without regard to
whether any beneficiary of any such Letter of Credit has attempted to draw down
all or a portion of such amount under the terms of a Letter of Credit, and, to
the fullest extent permitted by applicable law, shall not be subject to any
defense or be affected by a right of set-off, counterclaim or recoupment which
the Borrower or any of its Subsidiaries may now or hereafter have against any
such beneficiary, the Issuing Bank, the Administrative Agent, the Lenders or any
other Person for any reason whatsoever. Such deposit shall be held as collateral
securing the payment and performance of the Borrower’s and the Guarantor’s
obligations under this Agreement and the other Loan Documents. The
Administrative Agent shall have exclusive dominion and control, including the
exclusive right of withdrawal, over such account. Other than any interest earned
on the investment of such deposits, which investments


46
\

--------------------------------------------------------------------------------





shall be made at the option and sole discretion of the Administrative Agent and
at the Borrower’s risk and expense, such deposits shall not bear interest.
Interest or profits, if any, on such investments shall accumulate in such
account. Moneys in such account shall be applied by the Administrative Agent to
reimburse the Issuing Bank for LC Disbursements for which it has not been
reimbursed and, to the extent not so applied, shall be held for the satisfaction
of the reimbursement obligations of the Borrower for the LC Exposure at such
time or, if the maturity of the Loans has been accelerated, be applied to
satisfy other obligations of the Borrower and the Guarantors under this
Agreement or the other Loan Documents. If the Borrower is required to provide an
amount of cash collateral hereunder as a result of the occurrence of an Event of
Default, and the Borrower is not otherwise required to pay to the Administrative
Agent the excess attributable to an LC Exposure in connection with any
prepayment pursuant to Section 3.04(b), then such amount (to the extent not
applied as aforesaid) shall be returned to the Borrower within three Business
Days after all Events of Default have been cured or waived.
(k)    Letters of Credit Issued for Account of Restricted Subsidiaries.
Notwithstanding that a Letter of Credit issued or outstanding hereunder supports
any obligations of, or is for the account of, a Restricted Subsidiary, or states
that a Restricted Subsidiary is the “account party,” “applicant,” “customer,”
“instructing party,” or the like of or for such Letter of Credit, and without
derogating from any rights of the applicable Issuing Bank (whether arising by
contract, at law, in equity or otherwise) against such Restricted Subsidiary in
respect of such Letter of Credit, the Borrower (i) shall reimburse, indemnify
and compensate the applicable Issuing Bank hereunder for such Letter of Credit
(including to reimburse any and all drawings thereunder) as if such Letter of
Credit had been issued solely for the account of the Borrower and (ii)
irrevocably waives any and all defenses that might otherwise be available to it
as a guarantor or surety of any or all of the obligations of such Restricted
Subsidiary in respect of such Letter of Credit.  The Borrower hereby
acknowledges that the issuance of such Letters of Credit for its Restricted
Subsidiaries inures to the benefit of the Borrower, and that the Borrower’s
business derives substantial benefits from the businesses of such Restricted
Subsidiaries.
ARTICLE III    
PAYMENTS OF PRINCIPAL AND INTEREST; PREPAYMENTS; FEES
Section 3.01    Repayment of Loans. The Borrower hereby unconditionally promises
to pay to the Administrative Agent for the account of each Lender the then
unpaid principal amount of each Loan on the Termination Date.
Section 3.02    Interest.
(a)    ABR Loans. The Loans comprising each ABR Borrowing shall bear interest at
the Alternate Base Rate plus the Applicable Margin.
(b)    Eurodollar Loans. The Loans comprising each Eurodollar Borrowing shall
bear interest at the Adjusted LIBO Rate for the Interest Period in effect for
such Borrowing plus the Applicable Margin.


47
\

--------------------------------------------------------------------------------





(c)    Post-Default Rate. Notwithstanding the foregoing, if an Event of Default
has occurred and is continuing, or if any principal of or interest on any Loan
or any fee or other amount payable by the Borrower or any Guarantor hereunder or
under any other Loan Document is not paid when due, whether at stated maturity,
upon acceleration or otherwise, then all Loans outstanding, in the case of an
Event of Default, and such overdue amount, in the case of a failure to pay
amounts when due, shall bear interest, after as well as before judgment, at a
rate per annum equal to (i) in the case of overdue principal of any Loan, two
percent (2%) plus the rate otherwise applicable to such Loan as provided in this
Agreement or (ii) in the case of any other amount, two percent (2%) plus the
rate applicable to ABR Loans as provided in Section 3.02(a).
(d)    Interest Payment Dates. Accrued interest on each Loan shall be payable in
arrears on each Interest Payment Date for such Loan and on the Termination Date;
provided that (i) interest accrued pursuant to Section 3.02(c) shall be payable
on demand, (ii) in the event of any repayment or prepayment of any Loan (other
than an optional prepayment of an ABR Loan prior to the Termination Date),
accrued interest on the principal amount repaid or prepaid shall be payable on
the date of such repayment or prepayment, and (iii) in the event of any
conversion of any Eurodollar Loan prior to the end of the current Interest
Period therefor, accrued interest on such Loan shall be payable on the effective
date of such conversion.
(e)    Interest Rate Computations. All interest hereunder shall be computed on
the basis of a year of 360 days, except that interest computed by reference to
the Alternate Base Rate at times when the Alternate Base Rate is based on the
Prime Rate shall be computed on the basis of a year of 365 days (or 366 days in
a leap year), and in each case shall be payable for the actual number of days
elapsed (including the first day but excluding the last day). The applicable
Alternate Base Rate, Adjusted LIBO Rate or LIBO Rate shall be determined by the
Administrative Agent, and such determination shall be conclusive absent manifest
error, and be binding upon the parties hereto.
(f)    Applicable Margin; Impact of Financial Statements; Interest Rate
Elections.
(i)    The Applicable Margin shall be determined by reference to the Leverage
Ratio Grid or the Applicable Rating Level Grid, as applicable.
(ii)    During a Leverage Ratio Period, if any financial statements required to
be delivered hereunder are not delivered within the time periods specified
herein, then the Applicable Margin and Commitment Fee Rate previously in effect
shall continue to apply until such financial statements are delivered; provided
that upon delivery of such financial statements, if timely delivery of such
financial statements would have led to the application of a higher Applicable
Margin or a higher Commitment Fee Rate for any applicable period than the
Applicable Margin or Commitment Fee Rate, as applicable, actually applied during
such time, then the Borrower shall immediately pay to the Administrative Agent
the net accrued additional interest and expense (determined after taking into
account any corresponding reduction in the Applicable Margin or Commitment Fee
Rate in any other period), if any, owing as a result of such increased
Applicable Margin or Commitment Fee Rate.


48
\

--------------------------------------------------------------------------------





In the event that any financial statements delivered hereunder are revised or
restated after delivery thereof (regardless of whether this Agreement or the
Commitments are in effect when such revision or restatement is made) and such
revision or restatement would have led to the application of a higher Applicable
Margin or a higher Commitment Fee Rate for any period or periods than the
Applicable Margin or Commitment Fee Rate, as applicable, actually applied for
such relevant period or periods, then (i) the Borrower shall immediately deliver
to the Administrative Agent a correct form of such financial statements, (ii)
such higher Applicable Margin or Commitment Fee Rate shall be applied to such
relevant applicable period or periods, and (iii) the Borrower shall immediately
pay to the Administrative Agent the net accrued additional interest and expense
(determined after taking into account any corresponding reduction in the
Applicable Margin or Commitment Fee Rate in any other period), if any, owing as
a result of such increased Applicable Margin or Commitment Fee Rate for such
applicable period or periods.
(iii)    On any date on which the Borrower has either (A) an Index Debt rating
from Moody’s of Baa3 or better or (B) an Index Debt rating from S&P of BBB- or
better, the Borrower may provide written notice to the Administrative Agent of
its election to enter into an Investment Grade Period, together with a
certificate of a Responsible Officer of the Borrower confirming that no Event of
Default exists, and such Investment Grade Period will commence upon the
Administrative Agent’s receipt of such written notice and certificate (an
“Investment Grade Election”). At any time during an Investment Grade Period, the
Borrower may provide written notice to the Administrative Agent of its election
to exit such Investment Grade Period (a “Leverage Ratio Election”), which
Investment Grade Period will end upon the Administrative Agent’s receipt of such
written notice.
Section 3.03    Alternate Rate of Interest.
(a)    If prior to the commencement of any Interest Period for a Eurodollar
Borrowing:
(i)    the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable
(including because the LIBO Screen Rate is not available or published on a
current basis) for such Interest Period; or
(ii)    the Administrative Agent is advised by the Majority Lenders that the
Adjusted LIBO Rate or LIBO Rate, as applicable, for such Interest Period will
not adequately and fairly reflect the cost to such Lenders of making or
maintaining their Loans included in such Borrowing for such Interest Period;
then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone, telecopy or electronic mail as promptly as practicable
thereafter and, until the Administrative Agent notifies the Borrower and the
Lenders that the circumstances giving rise to such notice no longer exist, (A)
any Interest Election Request that requests the conversion of any Borrowing to,
or continuation of any Borrowing as, a Eurodollar Borrowing shall be
ineffective, and (B) if any Borrowing Request requests a Eurodollar Borrowing,
such Borrowing shall be made either as an ABR Borrowing or at an alternate rate
of interest determined by the Majority Lenders as their cost of funds.


49
\

--------------------------------------------------------------------------------





(b)    If at any time the Administrative Agent determines (which determination
shall be conclusive absent manifest error) that (i) the circumstances set forth
in Section 3.03(a)(i) have arisen and such circumstances are unlikely to be
temporary or (ii) the circumstances set forth in Section 3.03(a)(i) have not
arisen but either (A) the supervisor for the administrator of the LIBO Screen
Rate has made a public statement that the administrator of the LIBO Screen Rate
is insolvent (and there is no successor administrator that will continue
publication of the LIBO Screen Rate), (B) the administrator of the LIBO Screen
Rate has made a public statement identifying a specific date after which the
LIBO Screen Rate will permanently or indefinitely cease to be published by it
(and there is no successor administrator that will continue publication of the
LIBO Screen Rate), (C) the supervisor for the administrator of the LIBO Screen
Rate has made a public statement identifying a specific date after which the
LIBO Screen Rate will permanently or indefinitely cease to be published or (D)
the supervisor for the administrator of the LIBO Screen Rate or a Governmental
Authority having jurisdiction over the Administrative Agent has made a public
statement identifying a specific date after which the LIBO Screen Rate may no
longer be used for determining interest rates for loans, then the Administrative
Agent and the Borrower shall endeavor to establish an alternate rate of interest
to the LIBO Rate that gives due consideration to the then-prevailing market
convention for determining a rate of interest for syndicated loans in the United
States at such time, and shall enter into an amendment to this Agreement to
reflect such alternate rate of interest and such other related changes to this
Agreement as may be applicable (but for the avoidance of doubt, such related
changes shall not include a reduction of the Applicable Margin); provided that,
if such alternate rate of interest as so determined would be less than zero,
such rate shall be deemed to be zero for the purposes of this Agreement.
Notwithstanding anything to the contrary in Section 12.02, such amendment shall
become effective without any further action or consent of any other party to
this Agreement so long as the Administrative Agent shall not have received,
within five (5) Business Days of the date notice of such alternate rate of
interest and such amendment are provided to the Lenders, a written notice from
the Majority Lenders stating that such Majority Lenders object to such
amendment. Until an alternate rate of interest shall be determined in accordance
with this Section 3.03(b) (but, in the case of the circumstances described in
clause (ii)(A), clause (ii)(B) or clause (ii)(C) of the first sentence of this
Section 3.03(b), only to the extent the LIBO Screen Rate for such Interest
Period is not available or published at such time on a current basis), (x) any
Interest Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective
and (y) if any Borrowing Request requests a Eurodollar Borrowing, such Borrowing
shall be made as an ABR Borrowing.
Section 3.04    Prepayments.
(a)    Optional Prepayments. The Borrower shall have the right at any time and
from time to time to prepay any Borrowing in whole or in part, subject to prior
notice in accordance with Section 3.04(b).
(b)    Notice and Terms of Optional Prepayment. The Borrower shall notify the
Administrative Agent by telephone (confirmed by telecopy or electronic mail) of
any prepayment hereunder (i) in the case of prepayment of a Eurodollar
Borrowing, not later than 12:00 noon, New York City time, three Business Days
before the date of prepayment, or (ii) in the case of prepayment


50
\

--------------------------------------------------------------------------------





of an ABR Borrowing, not later than 10:30 a.m., New York City time, on the
Business Day of prepayment. Each such notice shall be irrevocable and shall
specify the prepayment date and the principal amount of each Borrowing or
portion thereof to be prepaid; provided that, if a notice of prepayment is given
in connection with a conditional notice of termination of the Aggregate Maximum
Credit Amounts as contemplated by Section 2.06, then such notice of prepayment
may be revoked if such notice of termination is revoked in accordance with
Section 2.06. Promptly following receipt of any such notice relating to a
Borrowing, the Administrative Agent shall advise the Lenders of the contents
thereof. Each partial prepayment of any Borrowing shall be in an amount
aggregating $3,000,000 or any larger multiple of $1,000,000. Each prepayment of
a Borrowing shall be applied ratably to the Loans included in the prepaid
Borrowing. Prepayments shall be accompanied by accrued interest to the extent
required by Section 3.02 and any break funding payments required by Section
5.02.
(c)    Mandatory Prepayments.
(i)    If, after giving effect to any termination or reduction of the Aggregate
Maximum Credit Amounts pursuant to Section 2.06(b), the total Revolving Credit
Exposures exceeds the total Commitments, then the Borrower shall (A) prepay the
Borrowings on the date of such termination or reduction in an aggregate
principal amount equal to such excess, and (B) if any excess remains after
prepaying all of the Borrowings as a result of an LC Exposure, pay to the
Administrative Agent on behalf of the Lenders an amount equal to such excess to
be held as cash collateral as provided in Section 2.08(j).
(ii)    Upon any redetermination of or adjustment to the amount of the Borrowing
Base in accordance with Section 2.07(b) or (c), if the total Revolving Credit
Exposures exceeds the redetermined or adjusted Borrowing Base minus the
aggregate principal amount of Permitted Senior Notes, then the Borrower shall
(A) prepay the Borrowings in an aggregate principal amount equal to such excess,
and (B) if any excess remains after prepaying all of the Borrowings as a result
of an LC Exposure, pay to the Administrative Agent on behalf of the Lenders an
amount equal to such excess to be held as cash collateral as provided in Section
2.08(j). The Borrower shall be obligated to make such prepayment and/or deposit
of cash collateral in six equal monthly installments, the first of which shall
be due thirty (30) days following its receipt of the New Borrowing Base Notice
in accordance with Section 2.07(d); provided that all payments required to be
made pursuant to this Section 3.04(c)(ii) must be made on or prior to the
Termination Date.
(iii)    Upon any adjustments to the Borrowing Base pursuant to Section 2.07(e)
or Section 9.11, if the total Revolving Credit Exposures exceeds the Borrowing
Base as adjusted minus the aggregate principal amount of Permitted Senior Notes,
then the Borrower shall (A) prepay the Borrowings in an aggregate principal
amount equal to such excess, and (B) if any excess remains after prepaying all
of the Borrowings as a result of an LC Exposure, pay to the Administrative Agent
on behalf of the Lenders an amount equal to such excess to be held as cash
collateral as provided in Section 2.08(j). The Borrower shall be obligated to
make such prepayment and/or deposit of cash collateral on the date it or any
Subsidiary receives notice from the Administrative Agent as provided in Section
2.07(e) or Section 9.11, as applicable; provided that


51
\

--------------------------------------------------------------------------------





all payments required to be made pursuant to this Section 3.04(c)(iii) must be
made on or prior to the Termination Date.
(iv)    If at any time after the Effective Date, (A) new Permitted Senior Notes
are issued or sold by the Borrower and (B) as a result of such issuance or sale,
the aggregate amount of Permitted Senior Notes then outstanding and the
Revolving Credit Exposures exceed the then-effective Borrowing Base, then the
Borrower shall prepay the Borrowings and/or pay to the Administrative Agent on
behalf of the Lenders cash collateral for the Letters of Credit as provided in
Section 2.08(j), such that after giving effect to such prepayment, the Revolving
Credit Exposures are equal to or less than the then-effective Borrowing Base
minus the aggregate principal amount of the Permitted Senior Notes then
outstanding. The Borrower shall be obligated to make such prepayment and/or
deposit of cash collateral on the date it or any Subsidiary receives cash
proceeds as a result of such issuance of new Permitted Senior Notes.
(v)    Each prepayment of Borrowings pursuant to this Section 3.04(c) shall be
applied, first, ratably to any ABR Borrowings then outstanding, and, second, to
any Eurodollar Borrowings then outstanding, and if more than one Eurodollar
Borrowing is then outstanding, to each such Eurodollar Borrowing in order of
priority beginning with the Eurodollar Borrowing with the least number of days
remaining in the Interest Period applicable thereto and ending with the
Eurodollar Borrowing with the most number of days remaining in the Interest
Period applicable thereto.
(vi)    Each prepayment of Borrowings pursuant to this Section 3.04(c) shall be
applied ratably to the Loans included in the prepaid Borrowings. Prepayments
pursuant to this Section 3.04(c) shall be accompanied by accrued interest to the
extent required by Section 3.02 and any break funding payments required by
Section 5.02.
(d)    No Premium or Penalty. Prepayments permitted or required under this
Section 3.04 shall be without premium or penalty, except as required under
Section 5.02.
Section 3.05    Fees.
(a)    Commitment Fees. The Borrower agrees to pay to the Administrative Agent
for the account of each Lender a commitment fee, which shall accrue at the
Commitment Fee Rate on the average daily amount of the unused amount of the
Commitment of such Lender during the period from and including the date of this
Agreement to but excluding the Termination Date. Accrued commitment fees shall
be payable in arrears on the last day of March, June, September and December of
each year and on the Termination Date, commencing on the first such date to
occur after the Effective Date. All commitment fees shall be computed on the
basis of a year of 360 days and shall be payable for the actual number of days
elapsed (including the first day but excluding the last day).
(b)    Letter of Credit Fees. The Borrower agrees to pay (i) to the
Administrative Agent for the account of each Lender a participation fee with
respect to its participations in Letters of Credit, which shall accrue at the
same Applicable Margin used to determine the interest rate applicable to
Eurodollar Loans on the average daily amount of such Lender’s LC Exposure
(excluding any portion thereof attributable to unreimbursed LC Disbursements)
during the period


52
\

--------------------------------------------------------------------------------





from and including the Effective Date to but excluding the later of the date on
which such Lender’s Commitment terminates and the date on which such Lender
ceases to have any LC Exposure, (ii) to the Issuing Bank a fronting fee, which
shall accrue at the rate of 0.125% per annum on the average daily amount of the
LC Exposure (excluding any portion thereof attributable to unreimbursed LC
Disbursements) during the period from and including the Effective Date to but
excluding the later of the date of termination of the Commitments and the date
on which there ceases to be any LC Exposure, provided that in no event shall
such fee be less than $500 during any quarter (and for the avoidance of doubt,
such fee shall be paid to the Issuing Banks in respect of the Existing Letters
of Credit), and (iii) to the Issuing Bank, for its own account, its standard
fees with respect to the issuance, amendment, renewal or extension of any Letter
of Credit or processing of drawings thereunder. Participation fees and fronting
fees accrued through and including the last day of March, June, September and
December of each year shall be payable on the third Business Day following such
last day, commencing on the first such date to occur after the Effective Date;
provided that all such fees shall be payable on the Termination Date and any
such fees accruing after the Termination Date shall be payable on demand. Any
other fees payable to the Issuing Bank pursuant to this Section 3.05(b) shall be
payable within 10 days after demand. All participation fees and fronting fees
shall be computed on the basis of a year of 360 days and shall be payable for
the actual number of days elapsed (including the first day but excluding the
last day).
(c)    Administrative Agent Fees. The Borrower agrees to pay to the
Administrative Agent, for its own account, fees payable in the amounts and at
the times separately agreed upon between the Borrower and the Administrative
Agent.
(d)    Payment of Fees. All fees payable hereunder shall be paid on the dates
due, in dollars in immediately available funds, to the Administrative Agent (or
to the Issuing Bank, in the case of fees payable to it) for distribution, in the
case of commitment fees and participation fees, to the Lenders. Fees paid shall
not be refundable under any circumstances.
Section 3.06    Extension of Maturity Date.
(a)    Extension Requests; Responses. The Borrower may, by delivering an
Extension Request to the Administrative Agent (who shall promptly deliver a copy
to each of the Lenders), not less than sixty (60) days in advance of the
Maturity Date in effect at such time (the “Existing Maturity Date”), request
that the Lenders extend the Existing Maturity Date to the first anniversary of
such Existing Maturity Date. Each Lender, acting in its sole discretion, shall,
by written notice to the Administrative Agent given not later than the date that
is the twentieth (20th) day after the date of the Extension Request, or if such
date is not a Business Day, the immediately following Business Day, (the
“Response Date”) advise the Administrative Agent in writing whether or not such
Lender agrees to the requested extension. Each Lender that advises the
Administrative Agent that it will not extend the Existing Maturity Date is
referred to herein as a “Non-extending Lender”; provided, that any Lender that
does not advise the Administrative Agent of its consent to such requested
extension by the Response Date and any Lender that is a Defaulting Lender on the
Response Date shall be deemed to be a Non-extending Lender. The Administrative
Agent shall notify the Borrower, in writing, of each Lender’s election promptly
following the Response Date.


53
\

--------------------------------------------------------------------------------





The election of any Lender to agree to such an extension shall not obligate any
other Lender to so agree. The Maturity Date may be extended no more than one
time pursuant to this Section 3.06.
(i)    If, by the Response Date, Lenders holding Commitments that aggregate 50%
or more of the total Commitments shall constitute Non-extending Lenders, then
the Existing Maturity Date shall not be extended and the outstanding principal
balance of all Loans and other amounts payable hereunder shall be payable, and
the Commitments shall terminate, on the Existing Maturity Date in effect prior
to such extension.
(ii)    If (and only if), by the Response Date, Lenders holding Commitments that
aggregate more than 50% of the total Commitments shall have agreed to extend the
Existing Maturity Date (each such consenting Lender, an “Extending Lender”),
then effective as of the Existing Maturity Date, the Maturity Date for such
Extending Lenders shall be extended to the first anniversary of the Existing
Maturity Date (subject to satisfaction of the conditions set forth in Section
3.06(d)). In the event of such extension, the Commitment of each Non-extending
Lender shall terminate on the Existing Maturity Date in effect for such
Non-extending Lender prior to such extension and the outstanding principal
balance of all Loans and other amounts payable hereunder to such Non-extending
Lender shall become due and payable on such Existing Maturity Date and, subject
to Section 3.06(c), the total Commitments hereunder shall be reduced by the
Commitments of the Non-extending Lenders so terminated on such Existing Maturity
Date.
(b)    Replacement of Non-Extending Lenders. In the event of any extension of
the Existing Maturity Date pursuant to Section 3.06(b)(ii), the Borrower shall
have the right on or before the Existing Maturity Date, at its own expense, to
require any Non-extending Lender to transfer and assign without recourse (in
accordance with and subject to the restrictions contained in Section 12.04) all
its interests, rights (other than its rights to payments pursuant to Section
5.01, Section 5.02, Section 5.03 or Section 12.03 arising prior to the
effectiveness of such assignment) and obligations under this Agreement to one or
more banks or other financial institutions identified to the Non-extending
Lender by the Borrower, which may include any existing Lender (each a
“Replacement Lender”); provided that (i) such Replacement Lender, if not already
a Lender hereunder, shall be subject to the approval of the Administrative Agent
and each Issuing Bank (such approvals to not be unreasonably withheld) to the
extent the consent of the Administrative Agent or the Issuing Banks would be
required to effect an assignment under Section 12.04(b), (ii) such assignment
shall become effective as of a date specified by the Borrower (which shall not
be later than the Existing Maturity Date in effect for such Non-extending Lender
prior to the effective date of the requested extension) and (iii) the
Replacement Lender shall pay to such Non-extending Lender in immediately
available funds on the effective date of such assignment the principal of and
interest accrued to the date of payment on the outstanding principal amount
Loans made by it hereunder and all other amounts accrued and unpaid for its
account or otherwise owed to it hereunder on such date.
(c)    Conditions to Extension. As a condition precedent to each such extension
of the Existing Maturity Date pursuant to Section 3.06(b)(ii), the Borrower
shall (i) deliver to the Administrative Agent a certificate of the Borrower
dated as of the Existing Maturity Date signed by a Responsible Officer of the
Borrower certifying that, as of such date, both before and immediately


54
\

--------------------------------------------------------------------------------





after giving effect to such extension, (A) the representations and warranties of
the Borrower set forth in this Agreement shall be true and correct and (B) no
Default shall have occurred and be continuing and (ii) first make such
prepayments of the outstanding Loans and second provide such cash collateral (or
make such other arrangements satisfactory to the applicable Issuing Bank) with
respect to the outstanding Letters of Credit as shall be required such that,
after giving effect to the termination of the Commitments of the Non-extending
Lenders pursuant to Section 3.06(b) and any assignment pursuant to Section
3.06(c), the aggregate Revolving Credit Exposure less the face amount of any
Letter of Credit supported by any such cash collateral (or other satisfactory
arrangements) so provided does not exceed the aggregate amount of Commitments
being extended.
(d)    Consents Not Required; No Amendment. For the avoidance of doubt, (i) no
consent of any Lender (other than the existing Lenders participating in the
extension of the Existing Maturity Date) shall be required for any extension of
the Maturity Date pursuant to this Section 3.06 and (ii) the operation of this
Section 3.06 in accordance with its terms is not an amendment subject to Section
12.02.
ARTICLE IV    
PAYMENTS; PRO RATA TREATMENT; SHARING OF SET-OFFS
Section 4.01    Payments Generally; Pro Rata Treatment; Sharing of Set-offs.
(a)    Payments by the Borrower. The Borrower shall make each payment or
prepayment required to be made by it hereunder (whether of principal, interest,
fees or reimbursement of LC Disbursements, or of amounts payable under Section
5.01, Section 5.02, Section 5.03 or otherwise) prior to 12:00 noon, New York
City time, on the date when due or the date fixed for any prepayment hereunder,
in immediately available funds, without defense, deduction, recoupment, set-off
or counterclaim. Any amounts received after such time on any date may, in the
discretion of the Administrative Agent, be deemed to have been received on the
next succeeding Business Day for purposes of calculating interest thereon. All
such payments shall be made to the Administrative Agent at its offices specified
in Section 12.01, except payments to be made directly to the Issuing Bank as
expressly provided herein and except that payments pursuant to Section 5.01,
Section 5.02, Section 5.03 and Section 12.03 shall be made directly to the
Persons entitled thereto. The Administrative Agent shall distribute any such
payments received by it for the account of any other Person to the appropriate
recipient promptly following receipt thereof. If any payment hereunder shall be
due on a day that is not a Business Day, the date for payment shall be extended
to the next succeeding Business Day, and, in the case of any payment accruing
interest, interest thereon shall be payable for the period of such extension.
All payments hereunder shall be made in dollars.
(b)    Application of Insufficient Payments. If at any time insufficient funds
are received by and available to the Administrative Agent to pay fully all
amounts of principal, unreimbursed LC Disbursements, interest and fees then due
hereunder, such funds shall be applied (i) first, towards payment of interest
and fees then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of interest and fees then due to such parties, and
(ii) second, towards payment of principal and unreimbursed LC Disbursements then
due hereunder, ratably


55
\

--------------------------------------------------------------------------------





among the parties entitled thereto in accordance with the amounts of principal
and unreimbursed LC Disbursements then due to such parties.
(c)    Sharing of Payments by Lenders. If any Lender shall, by exercising any
right of set-off or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of its Loans or participations in LC
Disbursements resulting in such Lender receiving payment of a greater proportion
of the aggregate amount of its Loans and participations in LC Disbursements and
accrued interest thereon than the proportion received by any other Lender, then
the Lender receiving such greater proportion shall purchase (for cash at face
value) participations in the Loans and participations in LC Disbursements of
other Lenders to the extent necessary so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of principal of and accrued interest on their respective Loans and
participations in LC Disbursements; provided that (i) if any such participations
are purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this Section 4.01(c) shall not be construed to apply to any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement or any payment obtained by a Lender as consideration for
the assignment of or sale of a participation in any of its Loans or
participations in LC Disbursements to any assignee or Participant, other than to
the Borrower or any Subsidiary or Affiliate thereof (as to which the provisions
of this Section 4.01(c) shall apply). The Borrower consents to the foregoing and
agrees, to the extent it may effectively do so under applicable law, that any
Lender acquiring a participation pursuant to the foregoing arrangements may
exercise against the Borrower rights of set-off and counterclaim with respect to
such participation as fully as if such Lender were a direct creditor of the
Borrower in the amount of such participation.
Section 4.02    Presumption of Payment by the Borrower. Unless the
Administrative Agent shall have received, prior to any date on which any payment
is due to the Administrative Agent for the account of the Lenders or the Issuing
Banks pursuant to the terms hereof or any other Loan Document (including any
date that is fixed for prepayment by notice from the Borrower to the
Administrative Agent pursuant to Section 3.04(b)), notice from the Borrower that
the Borrower will not make such payment or prepayment, the Administrative Agent
may assume that the Borrower has made such payment on such date in accordance
herewith and may, in reliance upon such assumption, distribute to the Lenders or
the Issuing Bank, as the case may be, the amount due. In such event, if the
Borrower has not in fact made such payment, then each of the Lenders or the
Issuing Bank, as the case may be, severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender or Issuing Bank with interest thereon, for each day from and including
the date such amount is distributed to it to but excluding the date of payment
to the Administrative Agent, at the greater of the NYFRB Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation.
Section 4.03    Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:
(a)    fees shall cease to accrue on the unfunded portion of the Commitment of
such Defaulting Lender pursuant to Section 3.05(a);.


56
\

--------------------------------------------------------------------------------





(b)    any payment of principal, interest, fees or other amounts received by the
Administrative Agent for the account of such Defaulting Lender (whether
voluntary or mandatory, at maturity, pursuant to Section 10.02(c) or otherwise)
or received by the Administrative Agent from a Defaulting Lender pursuant to
Section 12.08 shall be applied at such time or times as may be determined by the
Administrative Agent as follows: first, to the payment of any amounts owing by
such Defaulting Lender to the Administrative Agent hereunder; second, to the
payment on a pro rata basis of any amounts owing by such Defaulting Lender to
any Issuing Bank hereunder; third, to cash collateralize the Issuing Banks’ LC
Exposure with respect to such Defaulting Lender in accordance with this Section;
fourth, as the Borrower may request (so long as no Default or Event of Default
exists), to the funding of any Loan in respect of which such Defaulting Lender
has failed to fund its portion thereof as required by this Agreement, as
determined by the Administrative Agent; fifth, if so determined by the
Administrative Agent and the Borrower, to be held in a deposit account and
released pro rata in order to (i) satisfy such Defaulting Lender’s potential
future funding obligations with respect to Loans under this Agreement and
(ii) cash collateralize the Issuing Banks’ future LC Exposure with respect to
such Defaulting Lender with respect to future Letters of Credit issued under
this Agreement, in accordance with this Section 4.03; sixth, to the payment of
any amounts owing to the Lenders or the Issuing Banks as a result of any
judgment of a court of competent jurisdiction obtained by any Lender or the
Issuing Banks against such Defaulting Lender as a result of such Defaulting
Lender’s breach of its obligations under this Agreement or under any other Loan
Document; seventh, so long as no Default or Event of Default exists, to the
payment of any amounts owing to the Borrower as a result of any judgment of a
court of competent jurisdiction obtained by the Borrower against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement or under any other Loan Document; and eighth, to such Defaulting
Lender or as otherwise directed by a court of competent jurisdiction; provided
that if (i) such payment is a payment of the principal amount of any Loans or LC
Disbursements in respect of which such Defaulting Lender has not fully funded
its appropriate share, and (ii) such Loans were made or the related Letters of
Credit were issued at a time when the conditions set forth in Section 6.02 were
satisfied or waived, such payment shall be applied solely to pay the Loans of,
and LC Disbursements owed to, all non-Defaulting Lenders on a pro rata basis
prior to being applied to the payment of any Loans of, or LC Disbursements owed
to, such Defaulting Lender until such time as all Loans and funded and unfunded
participations in the Borrower’s obligations corresponding to such Defaulting
Lender’s LC Exposure are held by the Lenders pro rata in accordance with the
Commitments without giving effect to Section 4.03(d). Any payments, prepayments
or other amounts paid or payable to a Defaulting Lender that are applied (or
held) to pay amounts owed by a Defaulting Lender or to post cash collateral
pursuant to this Section 4.03 shall be deemed paid to and redirected by such
Defaulting Lender, and each Lender irrevocably consents hereto;
(c)    the Commitment and Revolving Credit Exposure of such Defaulting Lender
shall not be included in determining whether the Majority Lenders or Required
Lenders have taken or may take any action hereunder (including any consent to
any amendment, waiver or other modification pursuant to Section 12.02); provided
that this Section 4.03(c) shall not apply to the vote of a Defaulting Lender in
the case of an amendment, waiver or other modification requiring the consent of
such Lender or each Lender affected thereby; provided further that any
redetermination or affirmation of the Borrowing Base shall occur without the
participation of a


57
\

--------------------------------------------------------------------------------





Defaulting Lender, but the Commitment (i.e., the Applicable Percentage of the
Borrowing Base of a Defaulting Lender) may not be increased without the consent
of such Defaulting Lender;
(d)    if any LC Exposure exists at the time a Lender becomes a Defaulting
Lender then:
(i)    all or any part of the LC Exposure of such Defaulting Lender shall be
reallocated among the non-Defaulting Lenders in accordance with their respective
Applicable Percentages but only to the extent that such reallocation does not,
as to any non-Defaulting Lender, cause such non-Defaulting Lender’s Revolving
Credit Exposure to exceed its Commitment;
(ii)    if the reallocation described in Section 4.03(d)(i) above cannot, or can
only partially, be effected, the Borrower shall within one Business Day
following notice by the Administrative Agent cash collateralize for the benefit
of the Issuing Banks only the Borrower’s obligations corresponding to such
Defaulting Lender’s LC Exposure (after giving effect to any partial reallocation
pursuant to Section 4.03(d)(i)) in accordance with the procedures set forth in
Section 2.08(j) for so long as such LC Exposure is outstanding;
(iii)    if the Borrower cash collateralizes any portion of such Defaulting
Lender’s LC Exposure pursuant to Section 4.03(c)(ii) then the Borrower shall not
be required to pay any fees to such Defaulting Lender pursuant to Section
3.05(b) with respect to such Defaulting Lender’s LC Exposure during the period
such Defaulting Lender’s LC Exposure is cash collateralized;
(iv)    if the LC Exposure of the non-Defaulting Lenders is reallocated pursuant
to Section 4.03(c)(i), then the fees payable to the Lenders pursuant to Section
3.05(a) and Section 3.05(b) shall be adjusted in accordance with such
non-Defaulting Lenders’ Applicable Percentages; and
(v)    if all or any portion of such Defaulting Lender’s LC Exposure is neither
reallocated nor cash collateralized pursuant to Sections 4.03(c)(i) or (ii),
then, without prejudice to any rights or remedies of any Issuing Bank or any
other Lender hereunder, all letter of credit fees payable under Section 3.05(b)
with respect to such Defaulting Lender’s LC Exposure shall be payable to the
Issuing Banks until and to the extent that such LC Exposure is reallocated
and/or cash collateralized; and
(e)    so long as such Lender is a Defaulting Lender, no Issuing Bank shall be
required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure and the Defaulting Lender’s then-outstanding
LC Exposure will be 100% covered by the Commitments of the non-Defaulting
Lenders and/or cash collateral will be provided by the Borrower in accordance
with Section 4.03(d) and LC Exposure related to any newly issued or increased
Letter of Credit shall be allocated among non-Defaulting Lenders in a manner
consistent with Section 4.03(d)(i) (and such Defaulting Lender shall not
participate therein).
If (a) a Bankruptcy Event or a Bail-In Action with respect to a Lender Parent
shall occur following the date hereof and for so long as such event shall
continue or (b) any Issuing Bank has a good faith


58
\

--------------------------------------------------------------------------------





belief that any Lender has defaulted in fulfilling its obligations under one or
more other agreements in which such Lender commits to extend credit, no Issuing
Bank shall be required to issue, amend or increase any Letter of Credit, unless
the Issuing Banks shall have entered into arrangements with the Borrower or such
Lender, satisfactory to such Issuing Bank to defease any risk to it in respect
of such Lender hereunder.
In the event that each of the Administrative Agent, the Borrower and each
Issuing Bank agrees that a Defaulting Lender has adequately remedied all matters
that caused such Lender to be a Defaulting Lender, then the Administrative Agent
will so notify the parties hereto, whereupon as of the effective date specified
in such notice and subject to any conditions set forth therein (which may
include arrangements with respect to cash collateral), the LC Exposure of the
Lenders shall be readjusted to reflect the inclusion of such Lender’s Commitment
and on such date such Lender shall purchase at par such of the Loans of the
other Lenders as the Administrative Agent shall determine may be necessary in
order for such Lender to hold such Loans in accordance with its Applicable
Percentage. Subject to Section 12.19, no reallocation hereunder shall constitute
a waiver or release of any claim of any party hereunder against a Defaulting
Lender arising from that Lender having become a Defaulting Lender, including any
claim of a non-Defaulting Lender as a result of such non-Defaulting Lender’s
increased exposure following such reallocation.
ARTICLE V    
INCREASED COSTS; BREAK FUNDING PAYMENTS; TAXES
Section 5.01    Increased Costs.
(a)    Eurodollar Changes in Law. If any Change in Law shall:
(i)    impose, modify or deem applicable any reserve, special deposit, liquidity
or similar requirement (including any compulsory loan requirement, insurance
charge or other assessment) against assets of, deposits with or for the account
of, or credit extended by, any Lender (except any such reserve requirement
reflected in the Adjusted LIBO Rate) or Issuing Bank;
(ii)    impose on any Lender or any Issuing Bank or the London interbank market
any other condition, cost or expense (other than Taxes) affecting this Agreement
or Loans made by such Lender or any Letter of Credit or participation therein;
or
(iii)    subject any Credit Party to any Taxes (other than (A) Indemnified
Taxes, (B) Taxes described in clauses (c) through (e) of the definition of
Excluded Taxes and (C) Other Connection Taxes that are imposed on or measured by
net income (however denominated) or that are franchise Taxes or branch profits
Taxes) on its loans, loan principal, letters of credit, commitments, or other
obligations, or its deposits, reserves, other liabilities or capital
attributable thereto;
and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Credit Party of making, continuing, converting or
maintaining any Loan (or of maintaining its obligation to make any such Loan) or
to increase the cost to such Lender, such Issuing Bank or such other Credit
Party of participating in, issuing or maintaining any Letter of Credit or to
reduce the amount of any sum received or receivable by such Lender, such Issuing
Bank or such other recipient hereunder (whether of principal, interest or
otherwise), then the Borrower will pay to such Lender, such Issuing Bank or such
other Credit Party, as the case may


59
\

--------------------------------------------------------------------------------





be, such additional amount or amounts as will compensate such Lender, such
Issuing Bank or such other Credit Party, as the case may be, for such additional
costs incurred or reduction suffered.
(b)    Capital Requirements. If any Lender or the Issuing Bank determines that
any Change in Law regarding capital or liquidity requirements has or would have
the effect of reducing the rate of return on such Lender’s or the Issuing Bank’s
capital or liquidity or on the capital or liquidity of such Lender’s or the
Issuing Bank’s holding company, if any, as a consequence of this Agreement or
the Loans made by, or participations in Letters of Credit held by, such Lender,
or the Letters of Credit issued by the Issuing Bank, to a level below that which
such Lender or the Issuing Bank or such Lender’s or the Issuing Bank’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s or the Issuing Bank’s policies and the policies of
such Lender’s or the Issuing Bank’s holding company with respect to capital
adequacy and liquidity), then from time to time the Borrower will pay to such
Lender or the Issuing Bank, as the case may be, such additional amount or
amounts as will compensate such Lender or the Issuing Bank or such Lender’s or
the Issuing Bank’s holding company for any such reduction suffered.
(c)    Certificates. A certificate of a Lender or the Issuing Bank setting forth
the amount or amounts necessary to compensate such Lender or the Issuing Bank or
its holding company, as the case may be, as specified in Section 5.01(a) or (b)
shall be delivered to the Borrower and shall be conclusive absent manifest
error. The Borrower shall pay such Lender or the Issuing Bank, as the case may
be, the amount shown as due on any such certificate within 10 days after receipt
thereof.
(d)    Effect of Failure or Delay in Requesting Compensation. Failure or delay
on the part of any Lender or the Issuing Bank to demand compensation pursuant to
this Section 5.01 shall not constitute a waiver of such Lender’s or the Issuing
Bank’s right to demand such compensation; provided that the Borrower shall not
be required to compensate a Lender or the Issuing Bank pursuant to this Section
5.01 for any increased costs or reductions incurred more than 120 days prior to
the date that such Lender or the Issuing Bank, as the case may be, notifies the
Borrower of the Change in Law giving rise to such increased costs or reductions
and of such Lender’s or the Issuing Bank’s intention to claim compensation
therefor; provided further that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the 120-day period referred
to above shall be extended to include the period of retroactive effect thereof.
Section 5.02    Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default), (b)
the conversion of any Eurodollar Loan other than on the last day of the Interest
Period applicable thereto, (c) the failure to borrow, convert, continue or
prepay any Eurodollar Loan on the date specified in any notice delivered
pursuant hereto (regardless of whether such notice may be revoked under Section
3.04(b) and is revoked in accordance therewith), or (d) the assignment of any
Eurodollar Loan other than on the last day of the Interest Period applicable
thereto as a result of a request by the Borrower pursuant to Section 5.04(a),
then, in any such event, the Borrower shall compensate each Lender for the loss,
cost and expense attributable to such event. In the case of a Eurodollar Loan,
such loss, cost or expense to any Lender shall be deemed to include an amount
determined by such Lender to be the excess, if any, of (i) the amount of
interest which would have accrued on the principal amount of such Loan had such
event not occurred, at the Adjusted LIBO Rate that would have been applicable to
such Loan, for the period from the date of such event to the last day of the
then-current Interest Period therefor (or, in the case of a failure to


60
\

--------------------------------------------------------------------------------





borrow, convert or continue, for the period that would have been the Interest
Period for such Loan), over (ii) the amount of interest which would accrue on
such principal amount for such period at the interest rate which such Lender
would bid were it to bid, at the commencement of such period, for dollar
deposits of a comparable amount and period from other banks in the eurodollar
market.
A certificate of any Lender setting forth any amount or amounts that such Lender
is entitled to receive pursuant to this Section 5.02 shall be delivered to the
Borrower and shall be conclusive absent manifest error. The Borrower shall pay
such Lender the amount shown as due on any such certificate within 10 days after
receipt thereof.
Section 5.03    Taxes.
(a)    Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrower or any Guarantor under any Loan Document shall be
made free and clear of and without deduction for any Taxes except as required by
applicable law. If any applicable law (as determined in the good faith
discretion of an applicable Withholding Agent) requires the deduction or
withholding of any Tax from any such payment by a Withholding Agent, then (i)
the applicable Withholding Agent shall be entitled to make such deductions or
withholdings, (ii) the applicable Withholding Agent shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with applicable law, and (iii) to the extent that the withholding or deduction
is made on account of Indemnified Taxes or Other Taxes, then the sum payable
shall be increased as necessary so that after making all required deductions
(including deductions applicable to additional sums payable under this Section
5.03(a)), the Administrative Agent, Lender or Issuing Bank (as the case may be)
receives an amount equal to the sum it would have received had no such deduction
or withholding been made.
(b)    Payment of Other Taxes by the Borrower. The Borrower shall pay any Other
Taxes to the relevant Governmental Authority in accordance with applicable law.
(c)    Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent, each Lender and the Issuing Bank, within 10 days after
written demand therefor, for the full amount of any Indemnified Taxes or Other
Taxes paid by the Administrative Agent, such Lender or the Issuing Bank, as the
case may be, on or with respect to any payment by or on account of any
obligation of the Borrower hereunder (including Indemnified Taxes or Other Taxes
imposed or asserted on or attributable to amounts payable under this Section
5.03) and any penalties, interest and reasonable expenses arising therefrom or
with respect thereto, whether or not such Indemnified Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate of the Administrative Agent, a Lender or the Issuing Bank as to
the amount of such payment or liability under this Section 5.03 shall be
delivered to the Borrower and shall be conclusive absent manifest error.
(d)    Status of Lender. The Lender shall, at such times as are reasonably
requested by the Borrower or the Administrative Agent, provide the Borrower and
the Administrative Agent with any documentation prescribed by law, or reasonably
requested by the Borrower or the Administrative Agent, certifying as to any
entitlement of the Lender to an exemption from, or reduction in, any withholding
Tax with respect to any payments to be made to the Lender under any Loan
Document. In addition, any Lender, if reasonably requested by the Borrower or
the


61
\

--------------------------------------------------------------------------------





Administrative Agent, shall deliver such other documentation prescribed by
applicable law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements. The Lender shall, whenever a lapse in time or change in
circumstances renders such documentation expired, obsolete or inaccurate in any
respect, deliver promptly to the Borrower and the Administrative Agent updated
or other appropriate documentation or promptly notify the Borrower and the
Administrative Agent of its inability to do so. Notwithstanding anything to the
contrary in this Section 5.03(d), the completion, execution and submission of
such documentation (other than such documentation set forth in paragraphs
(d)(i), (d)(ii)(A) through (D) and (d)(ii)(F) of this Section) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.
Without limiting the generality of the foregoing:
(i)    if the Lender is a U.S. Person, the Lender shall provide to the Borrower
and the Administrative Agent on or about the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent) two properly
completed and executed copies of IRS Form W-9 (or any successor forms)
certifying that such Lender is exempt from U.S. federal backup withholding Tax;
and
(ii)    if the Lender is a Foreign Lender, then the Lender shall, to the extent
it is legally entitled to do so, deliver to the Borrower and the Administrative
Agent on or before the date on which it becomes a party to this Agreement (and
from time to time thereafter when required by law or upon the reasonable request
of Borrower or the Administrative Agent) whichever of the following is
applicable:
(A)    two properly completed and executed copies of IRS Form W-8BEN or W-8BEN-E
(or any successor forms) claiming eligibility for benefits of an income tax
treaty to which the United States of America is a party,
(B)    two properly completed and executed copies of IRS Form W-8ECI (or any
successor forms),
(C)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate to
the effect that such Foreign Lender is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, a “10 percent shareholder” of the Borrower
within the meaning of Section 871(h)(3)(B) of the Code, or a “controlled foreign
corporation” related to the Borrower as described in Section 881(c)(3)(C) of the
Code (a “U.S. Tax Compliance Certificate”) and (y) executed copies of IRS Form
W-8BEN or IRS Form W 8BEN-E (or any successor forms),
(D)    to the extent a Foreign Lender is not the beneficial owner, executed
copies of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN,


62
\

--------------------------------------------------------------------------------





IRS Form W 8BEN-E, a U.S. Tax Compliance Certificate, IRS Form W-9, and/or other
certification documents (or any successor forms) from each beneficial owner, as
applicable; provided that if the Foreign Lender is a partnership and one or more
direct or indirect partners of such Foreign Lender are claiming the portfolio
interest exemption, such Foreign Lender may provide a U.S. Tax Compliance
Certificate on behalf of each such direct and indirect partner,
(E)    any other form prescribed by applicable requirements of U.S. federal
income tax law as a basis for claiming exemption from or a reduction in U.S.
federal withholding Tax, properly completed, together with such supplementary
documentation as may be prescribed by applicable requirements of law to permit
the Borrower to determine the withholding or deduction required to be made, or
(F)    in the case of a Lender that would be subject to withholding Tax imposed
by FATCA on payments made on account of any obligation of the Borrower hereunder
if such Lender fails to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall provide such documentation prescribed by
applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA, to determine that such
Lender has complied with such Lender’s obligations under FATCA, or to determine
the amount to deduct and withhold from any such payments. Solely for purposes of
this paragraph, “FATCA” shall include any amendments made to FATCA after the
date of this Agreement.
The Lender shall, from time to time after the initial delivery by the Lender of
the forms described above, whenever a lapse in time or change in the Lender’s
circumstances renders such forms, certificates or other evidence so delivered
expired, obsolete or inaccurate, promptly (1) deliver to the Borrower and the
Administrative Agent (in such number of copies as shall be requested by the
recipient) renewals, amendments or additional or successor forms, properly
completed and duly executed by the Lender, together with any other certificate
or statement of exemption required in order to confirm or establish the Lender’s
status or that the Lender is entitled to an exemption from or reduction in U.S.
federal withholding Tax or (2) notify the Borrower and the Administrative Agent
of its inability to deliver any such forms, certificates or other evidence.
(e)    Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by the Borrower or a Guarantor to a
Governmental Authority, the Borrower shall deliver to the Administrative Agent
the original or a certified copy of a receipt issued by such Governmental
Authority evidencing such payment, a copy of the return reporting such payment
or other evidence of such payment reasonably satisfactory to the Administrative
Agent.
(f)    Refunds. If the Administrative Agent or a Lender determines, in its sole
discretion, that it has received a refund of any Indemnified Taxes or Other
Taxes as to which it has been indemnified by the Borrower or with respect to
which the Borrower has paid additional amounts pursuant to this Section 5.03, it
shall pay over such refund to the Borrower (but only to the extent of indemnity
payments made, or additional amounts paid, by the Borrower under this Section
5.03


63
\

--------------------------------------------------------------------------------





with respect to the Indemnified Taxes or Other Taxes giving rise to such
refund), net of all out-of-pocket expenses of the Administrative Agent or such
Lender and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund); provided that the Borrower,
upon the request of the Administrative Agent or such Lender, agrees to repay the
amount paid over to the Borrower (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) to the Administrative Agent or
such Lender in the event the Administrative Agent or such Lender is required to
repay such refund to such Governmental Authority. Notwithstanding anything to
the contrary in this Section 5.03(f), in no event will the Administrative Agent
or Lender be required to pay any amount to the Borrower pursuant to this Section
5.03(f) the payment of which would place the Administrative Agent or Lender, as
applicable, in a less favorable net after-Tax position than the Administrative
Agent or Lender, as applicable, would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This Section shall not be construed to
require the Administrative Agent or any Lender to make available its Tax returns
(or any other information relating to its Taxes which it deems confidential) to
the Borrower or any other Person.
(g)    FATCA Grandfathering. For purposes of determining withholding Taxes
imposed under FATCA, from and after the Effective Date, the Borrower and the
Administrative Agent shall treat (and the Lenders hereby authorize the
Administrative Agent to treat) the Loans and this Agreement as not qualifying as
a “grandfathered obligation” within the meaning of Treasury Regulation Section
1.1471-2(b)(2)(i).
Section 5.04    Mitigation Obligations; Replacement of Lenders.
(a)    Designation of Different Lending Office. If (i) any Lender requests
compensation under Section 5.01, or (ii) the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 5.03, then such Lender shall (at the request of
the Borrower) use reasonable efforts to designate a different lending office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the judgment
of such Lender, such designation or assignment (A) would eliminate or reduce
amounts payable pursuant to Section 5.01 or Section 5.03, as the case may be, in
the future and (B) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.
(b)    Replacement of Lenders. If (i) any Lender requests compensation under
Section 5.01, (ii) the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 5.03, (iii) any Lender is a Defaulting Lender, or (iv) any Lender does
not consent to any proposed amendment, supplement, modification, consent or
waiver of any provision of this Agreement or any other Loan Document that
requires the consent of each of the Lenders or each of the Lenders affected
thereby (so long as the consent of the Majority Lenders (with the percentage in
such definition being deemed to be 75% for this purpose) has been obtained),
then the Borrower may, at its sole expense and effort, upon notice to such
Lender and the Administrative Agent, require such Lender to assign and delegate,


64
\

--------------------------------------------------------------------------------





without recourse (in accordance with and subject to the restrictions contained
in Section 12.04(b)), all its interests, rights (other than its existing rights
to payments pursuant to Sections 5.01 or 5.03) and obligations under this
Agreement and the other Loan Documents to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (A) the Borrower shall have received the prior
written consent of the Administrative Agent (and if a Commitment is being
assigned, the Issuing Banks), which consent shall not unreasonably be withheld,
(B) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in LC Disbursements,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder, from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrower (in the case of all other amounts)
and (C) in the case of any such assignment resulting from a claim for
compensation under Section 5.01 or payments required to be made pursuant to
Section 5.03, such assignment will result in a reduction in such compensation or
payments. A Lender shall not be required to make any such assignment and
delegation if, prior thereto, as a result of a waiver by such Lender or
otherwise, the circumstances entitling the Borrower to require such assignment
and delegation cease to apply. Each party hereto agrees that (1) an assignment
required pursuant to this paragraph may be effected pursuant to an Assignment
and Assumption executed by the Borrower, the Administrative Agent and the
assignee (or, to the extent applicable, an agreement incorporating an Assignment
and Assumption by reference pursuant to an Approved Electronic Platform as to
which the Administrative Agent and such parties are participants), and (2) the
Lender required to make such assignment need not be a party thereto in order for
such assignment to be effective and shall be deemed to have consented to an be
bound by the terms thereof; provided that, following the effectiveness of any
such assignment, the other parties to such assignment agree to execute and
deliver such documents necessary to evidence such assignment as reasonably
requested by the applicable Lender; provided that any such documents shall be
without recourse to or warranty by the parties thereto.
ARTICLE VI    
CONDITIONS PRECEDENT
Section 6.01    Effective Date. The obligations of the Lenders to make Loans and
of the Issuing Bank to issue Letters of Credit hereunder shall not become
effective until the date on which each of the following conditions is satisfied
(or waived in accordance with Section 12.02):
(a)    The Administrative Agent, the Arrangers and the Lenders shall have
received all commitment, facility and agency fees and all other fees and amounts
due and payable on or prior to the Effective Date, including, to the extent
invoiced, reimbursement or payment of all out-of-pocket expenses required to be
reimbursed or paid by the Borrower hereunder (including the fees and expenses of
Simpson Thacher & Bartlett LLP, counsel to the Administrative Agent).
(b)    The Administrative Agent shall have received a certificate of the
Secretary or an Assistant Secretary of the Borrower setting forth (i)
resolutions of its board of directors with respect to the authorization of the
Borrower to execute and deliver the Loan Documents to which it is a party and to
enter into the transactions contemplated in those documents, (ii) the officers
of the Borrower (A) who are authorized to sign the Loan Documents to which the
Borrower is a party and (B) who will, until replaced by another officer or
officers duly authorized for that purpose, act


65
\

--------------------------------------------------------------------------------





as its representative for the purposes of signing documents and giving notices
and other communications in connection with this Agreement and the transactions
contemplated hereby, (iii) specimen signatures of such authorized officers, and
(iv) the articles or certificate of incorporation and bylaws of the Borrower,
certified as being true and complete. The Administrative Agent and the Lenders
may conclusively rely on such certificate until the Administrative Agent
receives notice in writing from the Borrower to the contrary.
(c)    The Administrative Agent shall have received certificates of the
appropriate State agencies with respect to the existence, qualification and good
standing of the Borrower.
(d)    The Administrative Agent shall have received a compliance certificate
which shall be substantially in the form of Exhibit D, duly and properly
executed by a Responsible Officer and dated as of the date of Effective Date.
(e)    The Administrative Agent shall have received from each party hereto
counterparts (in such number as may be requested by the Administrative Agent) of
this Agreement signed on behalf of such party.
(f)    The Administrative Agent shall have received an opinion of Baker Botts
L.L.P., special counsel to the Borrower, substantially in the form of Exhibit E
hereto.
(g)    The Administrative Agent shall have received a certificate of insurance
coverage of the Borrower evidencing that the Borrower is carrying insurance in
accordance with Section 7.12.
(h)    The Administrative Agent shall have received a certificate of a
Responsible Officer of the Borrower certifying that the Borrower has received
all consents and approvals required by Section 7.03.
(i)    The Administrative Agent shall have received the Financial Statements
referred to in Section 7.04(a) and the Initial Reserve Report accompanied by a
certificate covering the matters described in Section 8.11(c).
(j)    The Administrative Agent shall have received appropriate UCC search
certificates reflecting no prior Liens encumbering the Properties of the
Borrower and the Restricted Subsidiaries for Delaware and any other jurisdiction
requested by the Administrative Agent other than those permitted by Section
9.03.
(k)    (i) The Administrative Agent shall have received, at least five (5) days
prior to the Effective Date, all documentation and other information regarding
the Borrower requested in connection with applicable “know your customer” and
anti-money laundering rules and regulations, including the Patriot Act, to the
extent requested in writing of the Borrower at least ten (10) days prior to the
Effective Date and (ii) to the extent the Borrower qualifies as a “legal entity
customer” under the Beneficial Ownership Regulation, at least five (5) days
prior to the Effective Date, any Lender that has requested, in a written notice
to the Borrower at least ten (10) days prior to the Effective Date, a Beneficial
Ownership Certification in relation to the Borrower shall have


66
\

--------------------------------------------------------------------------------





received such Beneficial Ownership Certification (provided that, upon the
execution and delivery by such Lender of its signature page to this Agreement,
the condition set forth in this clause (ii) shall be deemed to be satisfied).
(l)    The Administrative Agent shall have received duly executed Notes payable
to each Lender requesting a Note in a principal amount equal to its Maximum
Credit Amount dated as of the date of this Agreement.
(m)    The Administrative Agent shall have received such other documents as the
Administrative Agent or special counsel to the Administrative Agent may
reasonably request.
The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and binding. Notwithstanding
the foregoing, the obligations of the Lenders to make Loans and of the Issuing
Bank to issue Letters of Credit hereunder shall not become effective unless each
of the foregoing conditions is satisfied (or waived pursuant to Section 12.02)
at or prior to 2:00 p.m., New York City time, on April 22, 2019 (and, in the
event such conditions are not so satisfied or waived, the Commitments shall
terminate at such time).
Section 6.02    Each Credit Event. The obligation of each Lender to make a Loan
on the occasion of any Borrowing (including the initial funding), and of the
Issuing Bank to issue, amend, renew or extend any Letter of Credit, is subject
to the satisfaction of the following conditions:
(a)    At the time of and immediately after giving effect to such Borrowing or
the issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default shall have occurred and be continuing.
(b)    At the time of and immediately after giving effect to such Borrowing or
the issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no event, development or circumstance has occurred or shall then
exist that has resulted in, or could reasonably be expected to have, a Material
Adverse Effect.
(c)    The representations and warranties of the Borrower and the Guarantors set
forth in this Agreement and in the other Loan Documents shall be true and
correct on and as of the date of such Borrowing or the date of issuance,
amendment, renewal or extension of such Letter of Credit, as applicable, except
to the extent any such representations and warranties are expressly limited to
an earlier date, in which case, on and as of the date of such Borrowing or the
date of issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, such representations and warranties shall continue to be true and
correct as of such specified earlier date.
(d)    The making of such Loan or the issuance, amendment, renewal or extension
of such Letter of Credit, as applicable, would not conflict with, or cause any
Lender or the Issuing Bank to violate or exceed, any applicable Governmental
Requirement, and no Change in Law shall have occurred, and no litigation shall
be pending or threatened, which does or, with respect to any threatened
litigation, seeks to, enjoin, prohibit or restrain, the making or repayment of
any Loan, the issuance, amendment, renewal, extension or repayment of any Letter
of Credit or any


67
\

--------------------------------------------------------------------------------





participations therein or the consummation of the transactions contemplated by
this Agreement or any other Loan Document.
(e)    The receipt by the Administrative Agent of a Borrowing Request in
accordance with Section 2.03 or a request for a Letter of Credit in accordance
with Section 2.08(b), as applicable.
Each request for a Borrowing and each request for the issuance, amendment,
renewal or extension of any Letter of Credit shall be deemed to constitute a
representation and warranty by the Borrower on the date thereof as to the
matters specified in Sections 6.02(a) through (e), provided that as to matters
in Section 6.02(d) relating to a Lender or the Issuing Bank, the Borrower
represents only to the best of its knowledge.
ARTICLE VII    
REPRESENTATIONS AND WARRANTIES
The Borrower represents and warrants to the Lenders that:
Section 7.01    Organization; Powers. Each of the Borrower and the Restricted
Subsidiaries is duly organized or formed, validly existing and in good standing
under the laws of the jurisdiction of its organization, has all requisite power
and authority, and has all material governmental licenses, authorizations,
consents and approvals necessary, to own its assets and to carry on its business
as now conducted, and is qualified to do business in, and is in good standing
in, every jurisdiction where such qualification is required, except where
failure to have such power, authority, licenses, authorizations, consents,
approvals and qualifications could not reasonably be expected to have a Material
Adverse Effect.
Section 7.02    Authority; Enforceability. The Transactions are within the
Borrower’s corporate powers and have been duly authorized by all necessary
corporate and, if required, stockholder action (including any action required to
be taken by any class of directors of the Borrower or any other Person, whether
interested or disinterested, in order to ensure the due authorization of the
Transactions). Each Loan Document to which the Borrower is a party has been duly
executed and delivered by the Borrower and constitutes a legal, valid and
binding obligation of the Borrower, enforceable in accordance with its terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.
Section 7.03    Approvals; No Conflicts. The Transactions (a) do not require any
consent or approval of, registration or filing with, or any other action by, any
Governmental Authority or any other third Person (including shareholders or any
class of directors, whether interested or disinterested, of the Borrower or any
other Person), nor is any such consent, approval, registration, filing or other
action necessary for the validity or enforceability of any Loan Document or the
consummation of the transactions contemplated thereby, except such as have been
obtained or made and are in full force and effect other than those third party
approvals or consents or filings with the SEC pursuant to the Securities
Exchange Act of 1934 which, if not made or obtained, would not cause a Default
hereunder, could not reasonably be expected to have a Material Adverse Effect or
do not have an adverse effect on the enforceability of the Loan Documents, (b)
will not violate any applicable law or regulation or the charter, by-laws or
other organizational documents of the Borrower or any Restricted Subsidiary or
any order of any Governmental Authority, (c) will not violate or result in a
default under any indenture, agreement or other instrument binding upon the
Borrower or any Restricted Subsidiary or the Borrower’s or such Restricted
Subsidiary’s Properties, or give rise to a right


68
\

--------------------------------------------------------------------------------





thereunder to require any payment to be made by the Borrower or such Restricted
Subsidiary (except as contemplated by Section 6.01(n)) and (d) will not result
in the creation or imposition of, or the requirement to create, any Lien on any
Property of the Borrower or any Restricted Subsidiary.
Section 7.04    Financial Condition; No Material Adverse Change.
(a)    The Borrower has heretofore furnished to the Lenders its consolidated
balance sheet and statements of income, stockholders equity and cash flows as of
and for the fiscal year ended December 31, 2018, reported on by
PricewaterhouseCoopers LLP, independent public accountants. Such Financial
Statements present fairly, in all material respects, the financial position and
results of operations and cash flows of the Borrower and its Consolidated
Subsidiaries as of such date and for such period in accordance with GAAP.
(b)    Since December 31, 2018, there has been no event, development or
circumstance that has had or could reasonably be expected to have a Material
Adverse Effect.
(c)    Neither the Borrower nor any Restricted Subsidiary has on the date hereof
any material Debt (including Disqualified Capital Stock) or any contingent
liabilities, off-balance sheet liabilities or partnerships, liabilities for
Taxes, unusual forward or long-term commitments or unrealized or anticipated
losses from any unfavorable commitments, except as referred to or reflected or
provided for in the Financial Statements.
Section 7.05    Litigation. There are no actions, suits, investigations or
proceedings by or before any arbitrator or Governmental Authority pending
against or, to the knowledge of the Borrower, threatened against or affecting
the Borrower or any Restricted Subsidiary (i) not fully covered by insurance
(except for normal deductibles) as to which there is a reasonable possibility of
an adverse determination that, if adversely determined, could reasonably be
expected, individually or in the aggregate, to result in a Material Adverse
Effect (except as disclosed on Schedule 7.05) or (ii) that involve any Loan
Document or the Transactions.
Section 7.06    Environmental Matters. Except as set forth in Schedule 7.06 and
for such other matters that individually, or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect, neither the Borrower
nor any of its Restricted Subsidiaries (i) has failed to comply with any
Environmental Law or to obtain, maintain or comply with any permit, license or
other approval required under any Environmental Law, (ii) has become subject to
any Environmental Liability, (iii) has received notice of any claim with respect
to any Environmental Liability or (iv) knows of any basis for any Environmental
Liability.
Section 7.07    Compliance with the Laws and Agreements: No Defaults.
(a)    Each of the Borrower and each Restricted Subsidiary is in compliance with
all Governmental Requirements applicable to it or its Property and all
indentures, agreements and other instruments binding upon it or its Property,
and possesses all licenses, permits, franchises, exemptions, approvals and other
governmental authorizations necessary for the ownership of its Property and the
conduct of its business, except where the failure to do so, individually or in
the aggregate, could not reasonably be expected to result in a Material Adverse
Effect.
(b)    No Default has occurred and is continuing.


69
\

--------------------------------------------------------------------------------





Section 7.08    Investment Company Act. Neither the Borrower nor any Subsidiary
is an “investment company” or a company “controlled” by an “investment company,”
within the meaning of, or subject to regulation under, the Investment Company
Act of 1940, as amended.
Section 7.09    Taxes. Each of the Borrower and its Subsidiaries has timely
filed or caused to be filed all Tax returns and reports required to have been
filed and has paid or caused to be paid all Taxes required to have been paid by
it, except (a) Taxes that are being contested in good faith by appropriate
proceedings and for which the Borrower or such Subsidiary, as applicable, has
set aside on its books adequate reserves in accordance with GAAP or (b) to the
extent that the failure to do so could not reasonably be expected to result in a
Material Adverse Effect. The charges, accruals and reserves on the books of the
Borrower and its Subsidiaries in respect of Taxes and other governmental charges
are, in the reasonable opinion of the Borrower, adequate. Except as permitted by
Section 9.03, no Tax Lien has been filed and, to the knowledge of the Borrower,
no claim is being asserted with respect to any such Tax or other such
governmental charge.
Section 7.10    ERISA.
(a)    The Borrower, the Subsidiaries and each ERISA Affiliate have complied in
all material respects with ERISA and, where applicable, the Code regarding each
Plan, except where the failure to do so, individually or in the aggregate, could
not reasonably be expected to result in a Material Adverse Effect.
(b)    Each Plan is, and has been, established and maintained in substantial
compliance with its terms, ERISA and, where applicable, the Code, except where
the failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.
(c)    No liability to the PBGC (other than for the payment of premiums) by the
Borrower, any Subsidiary or any ERISA Affiliate is expected by the Borrower, any
Subsidiary or any ERISA Affiliate to be incurred with respect to any Plan. No
ERISA Event with respect to any Plan has occurred for which the Borrower, any
Subsidiary or any ERISA Affiliate has any unsatisfied liability.
(d)    Full payment when due has been made of all amounts which the Borrower,
the Subsidiaries or any ERISA Affiliate is required under the terms of each Plan
or applicable law to have paid as contributions to such Plan and no waived
funding deficiency (as defined in section 303 of ERISA and section 430 of the
Code) exists with respect to any Plan.
(e)    Neither the Borrower, the Subsidiaries nor any ERISA Affiliate sponsors,
maintains, or contributes to an employee welfare benefit plan, as defined in
section 3(1) of ERISA, that could reasonably be expected to result in a Material
Adverse Effect if terminated by the Borrower, a Subsidiary or any ERISA
Affiliate.
(f)    Neither the Borrower, the Subsidiaries nor any ERISA Affiliate sponsors,
maintains or contributes to or has any secondary contingent liability pursuant
to section 4204 of ERISA with respect to any Multiemployer Plan, and neither the
Borrower nor any ERISA Affiliate


70
\

--------------------------------------------------------------------------------





has at any time in the six-year period preceding the date hereof sponsored,
maintained or contributed to, any Multiemployer Plan.
Section 7.11    Disclosure; No Material Misstatements.
(a)    None of the reports, financial statements, certificates or other written
information furnished by or on behalf of the Borrower or any Restricted
Subsidiary to the Administrative Agent or any Lender or any of their Affiliates
in connection with the negotiation of this Agreement or any other Loan Document
or delivered hereunder or under any other Loan Document (as modified or
supplemented by other information so furnished) contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not materially misleading; provided that, with respect to estimates, pro
forma financial statements and projected financial information, the Borrower
represents only that such information was prepared in good faith based upon
assumptions believed by the Borrower to be reasonable at the time.
(b)    As of the Effective Date, to the best knowledge of the Borrower, the
information included in the Beneficial Ownership Certification provided on or
prior to the Effective Date to any Lender in connection with this Agreement is
true and correct in all respects.
Section 7.12    Insurance. The Borrower has, and has caused all of its
Restricted Subsidiaries to have, (a) all insurance policies sufficient for the
compliance by each of them with all material Governmental Requirements and all
material agreements and (b) insurance coverage in at least amounts and against
such risk (including public liability) that are usually insured against by
companies similarly situated and engaged in the same or a similar business for
the assets and operations of the Borrower and its Restricted Subsidiaries.
Section 7.13    Subsidiaries. Except as set forth on Schedule 7.13 or as
disclosed in writing to the Administrative Agent (which shall promptly furnish a
copy to the Lenders), which shall be a supplement to Schedule 7.13, the Borrower
has no Subsidiaries and the Borrower has no Foreign Subsidiaries. Schedule 7.13
(as the same may be supplemented by the Borrower from time to time) identifies
each Subsidiary as either Restricted or Unrestricted, and specifies the
percentage of issued and outstanding Equity Interests in each Subsidiary owned
by the Borrower and/or a Subsidiary.
Section 7.14    Location of Business and Offices. The Borrower’s jurisdiction of
organization is Delaware; the name of the Borrower as listed in the public
records of its jurisdiction of organization is Cabot Oil & Gas Corporation; and
the organizational identification number of the Borrower in its jurisdiction of
organization is 2216250. The Borrower’s principal place of business and chief
executive offices are located at the address specified in Section 12.01 or such
other address as is specified in a notice given by the Borrower to the
Administrative Agent by at least 30 days prior to such change. Each Restricted
Subsidiary’s jurisdiction of organization, name as listed in the public records
of its jurisdiction of organization, organizational identification number in its
jurisdiction of organization, and the location of its principal place of
business and chief executive office is stated on Schedule 7.13 or as disclosed
in writing to the Administrative Agent (which shall promptly furnish a copy to
the Lenders), which shall be a supplement to Schedule 7.13.
Section 7.15    Properties; Titles, Etc.
(a)    Each of the Borrower and the Restricted Subsidiaries has good and
defensible title to, or valid leasehold interests in, the material Oil and Gas
Properties evaluated in the most


71
\

--------------------------------------------------------------------------------





recently delivered Reserve Report (except for those Oil and Gas Properties that
have been disposed of since the date of such Reserve Report in accordance with
this Agreement or leases which have expired in accordance with their terms) and
good title to all its material personal Properties, in each case, free and clear
of all Liens except Liens permitted to attach to such Properties by
Section 9.03. After giving full effect to the Excepted Liens, the Borrower or
the Restricted Subsidiary specified as the owner owns the net interests in
production attributable to the Hydrocarbon Interests as reflected in the most
recently delivered Reserve Report (except for those Oil and Gas Properties that
have been disposed of since the date of such Reserve Report in accordance with
this Agreement or leases which have expired in accordance with their terms), and
the ownership of such Properties shall not in any material respect obligate the
Borrower or such Restricted Subsidiary to bear the costs and expenses relating
to the maintenance, development and operations of each such Property in an
amount in excess of the working interest of each Property set forth in the most
recently delivered Reserve Report that is not offset by a corresponding
proportionate increase in the Borrower’s or such Restricted Subsidiary’s net
revenue interest in such Property.
(b)    Except for such matters that could not reasonably be expected to have a
Material Adverse Effect, all leases and agreements necessary for the conduct of
the business of the Borrower and the Restricted Subsidiaries are valid and
subsisting, in full force and effect, and there exists no default or event or
circumstance which with the giving of notice or the passage of time or both
would give rise to a default under any such lease or leases.
(c)    The Borrower and each Restricted Subsidiary owns, or is licensed to use,
all trademarks, tradenames, copyrights, patents and other intellectual Property
material to its business, and the use thereof by the Borrower and such
Restricted Subsidiary does not infringe upon the rights of any other Person,
except for any such infringements that, individually or in the aggregate, could
not reasonably be expected to result in a Material Adverse Effect. The Borrower
and its Restricted Subsidiaries either own or have valid licenses or other
rights to use all databases, geological data, geophysical data, engineering
data, seismic data, maps, interpretations and other technical information used
in their businesses as presently conducted, subject to the limitations contained
in the agreements governing the use of the same, which limitations are customary
for companies engaged in the business of the exploration and production of
Hydrocarbons, with such exceptions as could not reasonably be expected to have a
Material Adverse Effect.
Section 7.16    Advance Payment Contracts. Except as set forth on Schedule 7.16
or on the most recent certificate delivered pursuant to Section 8.11(c) or as
otherwise disclosed in writing to the Administrative Agent, the Borrower and its
Restricted Subsidiaries are not a party to, and none of their Properties are
subject to, any Advance Payment Contract.
Section 7.17    Swap Agreements. Schedule 7.17, as of the date hereof, and after
the date hereof, each report required to be delivered by the Borrower pursuant
to Section 8.01(e) or as otherwise disclosed in writing to the Administrative
Agent, as of the date thereof, sets forth, a true and complete list of all Swap
Agreements of the Borrower, the material terms thereof (including the type,
term, effective date, termination date and notional amounts or volumes), the net
mark to market value thereof, all credit support agreements relating thereto
(including any margin required or supplied) and the counterparty to each such
agreement.
Section 7.18    Use of Loans and Letters of Credit. The proceeds of the Loans
and the Letters of Credit shall be used to refinance Debt under the Existing
Credit Agreement and for general corporate purposes.


72
\

--------------------------------------------------------------------------------





The Borrower and its Subsidiaries are not engaged principally, or as one of its
or their important activities, in the business of extending credit for the
purpose, whether immediate, incidental or ultimate, of buying or carrying margin
stock (within the meaning of Regulation T, U or X of the Board). No part of the
proceeds of any Loan or Letter of Credit will be used for any purpose which
violates the provisions of Regulations T, U or X of the Board.
Section 7.19    Solvency. After giving effect to the transactions contemplated
hereby, (a) the aggregate assets (after giving effect to amounts that could
reasonably be received by reason of indemnity, offset, insurance or any similar
arrangement), at a fair valuation, of the Borrower and its Consolidated
Subsidiaries, taken as a whole, will exceed the aggregate Debt of the Borrower
and its Consolidated Subsidiaries, as the Debt becomes absolute and matures, (b)
each of the Borrower and its Consolidated Subsidiaries will not have incurred or
intended to incur, and will not incur, Debt beyond their ability to pay such
Debt (after taking into account the timing and amounts of cash to be received by
each of the Borrower and its Consolidated Subsidiaries and the amounts to be
payable on or in respect of its liabilities, and giving effect to amounts that
could reasonably be received by reason of indemnity, offset, insurance or any
similar arrangement) as such Debt becomes absolute and matures and (c) each of
the Borrower and its Consolidated Subsidiaries will not have (and will have no
reason to believe that it will have thereafter) unreasonably small capital for
the conduct of their business.
Section 7.20    Ranking of Obligations. The Borrower will ensure that its
payment obligations under this Agreement and the Notes will at all times rank at
least pari passu, without preference to priority, with all other unsecured
unsubordinated Debt of the Borrower.
Section 7.21    Anti-Corruption Laws and Sanctions. The Borrower has implemented
and maintains in effect policies and procedures designed to promote and achieve
compliance by the Borrower, its Subsidiaries and their respective directors,
officers, employees and agents with Anti-Corruption Laws and applicable
Sanctions, and the Borrower, its Subsidiaries and their respective officers and
employees and to the knowledge of the Borrower its directors and agents, are in
compliance with Anti-Corruption Laws and applicable Sanctions in all material
respects. None of (a) the Borrower, any Subsidiary or to the knowledge of the
Borrower or such Subsidiary any of their respective directors, officers or
employees, or (b) to the knowledge of the Borrower, any agent of the Borrower or
any Subsidiary that will act in any capacity in connection with or benefit from
the credit facility established hereby, is a Sanctioned Person. None of the
Transactions will violate any Anti-Corruption Law or applicable Sanctions.
Section 7.22    EEA Financial Institutions. Neither the Borrower nor any
Guarantor is an EEA Financial Institution.
ARTICLE VIII    
AFFIRMATIVE COVENANTS
Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder and all other amounts
payable under the Loan Documents shall have been paid in full and all Letters of
Credit shall have expired or terminated and all LC Disbursements shall have been
reimbursed, the Borrower covenants and agrees with the Lenders that:
Section 8.01    Financial Statements; Other Information. The Borrower will
furnish to the Administrative Agent:


73
\

--------------------------------------------------------------------------------





(a)    Annual Financial Statements. As soon as available, but in any event in
accordance with then applicable law and not later than 90 days after the end of
each fiscal year of the Borrower, its audited consolidated balance sheet and
related statements of operations, stockholders’ equity and cash flows as of the
end of and for such year, setting forth in each case in comparative form the
figures for the previous fiscal year, all reported on by PricewaterhouseCoopers
LLP, or other independent public accountants of recognized national standing
(without a “going concern” or like qualification or exception and without any
qualification or exception as to the scope of such audit) to the effect that
such consolidated financial statements present fairly in all material respects
the financial condition and results of operations of the Borrower and its
Consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied.
(b)    Quarterly Financial Statements. As soon as available, but in any event in
accordance with then applicable law and not later than 45 days after the end of
each of the first three fiscal quarters of each fiscal year of the Borrower, its
consolidated balance sheet and related statements of operations, stockholders’
equity and cash flows as of the end of and for such fiscal quarter and the then
elapsed portion of the fiscal year, setting forth in each case in comparative
form the figures for the corresponding period or periods of (or, in the case of
the balance sheet, as of the end of) the previous fiscal year, all certified by
one of its Financial Officers as presenting fairly in all material respects the
financial condition and results of operations of the Borrower and its
Consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied, subject to normal year-end audit adjustments and the
absence of footnotes.
(c)    Certificate of Financial Officer – Compliance. Concurrently with any
delivery of financial statements under Section 8.01(a) or Section 8.01(b), a
certificate of a Financial Officer in substantially the form of Exhibit D hereto
(i) certifying as to whether a Default has occurred and, if a Default has
occurred, specifying the details thereof and any action taken or proposed to be
taken with respect thereto, (ii) setting forth reasonably detailed calculations
demonstrating compliance with Section 9.01 and (iii) stating whether any change
in GAAP or in the application thereof has occurred since the date of the audited
financial statements referred to in Section 7.04 and, if any such change has
occurred, specifying the effect of such change on the financial statements
accompanying such certificate.
(d)    Certificate of Financial Officer – Consolidating Information. If, at any
time, all of the Consolidated Subsidiaries of the Borrower are not Consolidated
Restricted Subsidiaries, then concurrently with any delivery of financial
statements under Section 8.01(a) or Section 8.01(b), a certificate of a
Financial Officer setting forth consolidating spreadsheets that show all
Consolidated Unrestricted Subsidiaries and the eliminating entries, in such form
as would be presentable to the auditors of the Borrower.
(e)    Certificate of Financial Officer – Swap Agreements. Concurrently with the
delivery of each Reserve Report hereunder, a certificate of a Financial Officer,
in form and substance reasonably satisfactory to the Administrative Agent,
setting forth as of a recent date, a true and complete list of all Swap
Agreements of the Borrower and each Restricted Subsidiary, the material terms
thereof (including the type, term, effective date, termination date and notional
amounts or volumes), the net mark-to-market value therefore as of the end of the
preceding quarter, any new


74
\

--------------------------------------------------------------------------------





credit support agreements relating thereto not listed on Schedule 7.17, any
margin required or supplied under any credit support document, and the
counterparty to each such agreement.
(f)    Certificate of Insurer – Insurance Coverage. Upon request of the
Administrative Agent, a certificate of insurance coverage from each insurer with
respect to the insurance required by Section 8.06, in form and substance
reasonably satisfactory to the Administrative Agent, and, if requested by the
Administrative Agent or any Lender, all copies of the applicable policies.
(g)    SEC and Other Filings, Reports to Shareholders. Promptly after the same
become publicly available, copies of all periodic and other reports, proxy
statements and other materials filed by the Borrower or any Subsidiary with the
SEC or any Governmental Authority succeeding to any or all of the functions of
said Commission, or with any national securities exchange, or distributed by the
Borrower to its shareholders generally, as the case may be.
(h)    Notice of Sales of Oil and Gas Properties. In the event the Borrower or
any Restricted Subsidiary intends to sell, transfer, assign or otherwise dispose
of any proved reserves included in the then-effective Borrowing Base or any
Equity Interests in any Restricted Subsidiary which owns any such proved
reserves in accordance with Section 9.11 having a PV10 value in excess of 2% of
the then-effective Borrowing Base, prior written notice of such disposition, the
price thereof and the anticipated date of closing and any other details thereof
reasonably requested by the Administrative Agent or any Lender.
(i)    Notice of Certain Swap Terminations. If the Borrower modifies the
material terms of any Swap Agreement, terminates any such Swap Agreement or
enters into a new Swap Agreement which has the effect of creating an off-setting
position, the Borrower will give the Administrative Agent prompt written notice
of such event if, with respect to any commodity-price Swap Agreement, the
product of (a) the notional volumes of such commodity-price Swap Agreement times
(b) the excess of (i) the strike or fixed rate payor price over (ii) the “price
deck” used in calculating the Borrowing Base for the relevant commodities,
exceeds in the aggregate during such period 1% of the then-effective Borrowing
Base, and concurrently with such notice the Majority Lenders shall have the
right to adjust the Borrowing Base in accordance with Section 2.07(e).
(j)    Index Debt. Promptly after either Rating Agency shall have announced a
change in the rating established or deemed to have been established for the
Index Debt, written notice of such rating change.
(k)    Other Requested Information. Promptly following any request therefor, (i)
such other information regarding the operations, business affairs and financial
condition of the Borrower or any Subsidiary or ERISA Affiliate (including any
Plan and any reports or other information required to be filed with respect
thereto under the Code or under ERISA), or compliance with the terms of this
Agreement or any other Loan Document, as the Administrative Agent or any Lender
may reasonably request and (ii) information and documentation reasonably
requested by the Administrative Agent or any Lender for purposes of compliance
with applicable “know your customer” and anti-money laundering rules and
regulations, including the Patriot Act and the Beneficial Ownership Regulation.


75
\

--------------------------------------------------------------------------------





Any report, statement or other material required to be furnished pursuant to
Section 8.01(a), Section 8.01(b) or Section 8.01(g) may (to the extent filed
with the SEC) be furnished electronically and if so furnished, shall be deemed
to have been furnished on the date (i) on which the Borrower posts such report,
statement or other material, or provides a link thereto on the Borrower’s
website on the Internet at www.cabotog.com; or (ii) on which such report,
statement or other material is posted on the Borrower’s behalf on the Electronic
Data Gathering, Analysis and Retrieval system (EDGAR) or an Internet or intranet
website, if any, to which each Lender and the Administrative Agent have access
(whether a commercial, third-party website or whether sponsored by the
Administrative Agent); provided that (A) upon written request by the
Administrative Agent (or any Lender through the Administrative Agent) to the
Borrower, the Borrower shall deliver paper copies of such documents to the
Administrative Agent or such Lender until a written request to cease delivering
paper copies is given by the Administrative Agent or such Lender and (B) the
Borrower shall notify the Administrative Agent and each Lender (by telecopier or
electronic mail), of the posting of any such report, statement or other material
and the Borrower shall provide to the Administrative Agent by electronic mail
electronic versions (i.e., soft copies) of such report, statement or other
material if requested. The Administrative Agent shall have no obligation to
request the delivery or to maintain copies of the documents referred to above,
and in any event shall have no responsibility to monitor compliance by the
Borrower with any such request for delivery, and each Lender shall be solely
responsible for timely accessing posted documents or requesting delivery to it
and maintaining its copies of such documents.
Section 8.02    Notices of Material Events. The Borrower will furnish to the
Administrative Agent prompt written notice of the following after a Responsible
Officer of the Borrower becomes aware thereof:
(a)    the occurrence of any Default;
(b)    the filing or commencement of, or the threat in writing of, any action,
suit, proceeding, investigation or arbitration by or before any arbitrator or
Governmental Authority against or affecting the Borrower or any Affiliate
thereof not previously disclosed in writing to the Lenders or any material
adverse development in any action, suit, proceeding, investigation or
arbitration (whether or not previously disclosed to the Lenders) that, in either
case, if adversely determined, could reasonably be expected to result in a
Material Adverse Effect;
(c)    any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect; and
(d)    any change in the information provided in the Beneficial Ownership
Certification delivered to such Lender that would result in a change to the list
of beneficial owners identified in such certification.
Each notice delivered under this Section 8.02 shall be accompanied by a
statement of a Responsible Officer setting forth the details of the event or
development requiring such notice and any action taken or proposed to be taken
with respect thereto.
Section 8.03    Existence: Conduct of Business. The Borrower will, and will
cause each Restricted Subsidiary to, do or cause to be done all things necessary
to preserve, renew and keep in full force and effect its legal existence and the
rights, licenses, permits, privileges and franchises material to the conduct of
its business and maintain, if necessary, its qualification to do business in
each other jurisdiction in which its Oil and Gas Properties is located or the
ownership of its Properties requires such qualification, except where the
failure to so qualify could not reasonably be expected to have a Material
Adverse Effect; provided that


76
\

--------------------------------------------------------------------------------





the foregoing shall not prohibit any merger, consolidation, Division,
liquidation or dissolution permitted under Section 9.10.
Section 8.04    Payment of Taxes. The Borrower will, and will cause each
Restricted Subsidiary to, pay its material Tax liabilities of the Borrower and
all of its Subsidiaries before the same shall become delinquent or in default,
except where (a) the validity or amount thereof is being contested in good faith
by appropriate proceedings, (b) the Borrower or such Restricted Subsidiary has
set aside on its books adequate reserves with respect thereto in accordance with
GAAP and (c) the failure to make payment pending such contest could not
reasonably be expected to result in a Material Adverse Effect.
Section 8.05    Operation and Maintenance of Properties. The Borrower, at its
own expense, will, and will cause each Restricted Subsidiary to, except, in each
case, where the failure to comply could not reasonably be expected to have a
Material Adverse Effect:
(a)    operate its Oil and Gas Properties and other material Properties or cause
such Oil and Gas Properties and other material Properties to be operated in a
careful and efficient manner in accordance with the practices of the industry
and in compliance with all applicable contracts and agreements and in compliance
with all Governmental Requirements, including applicable pro ration requirements
and Environmental Laws, and all applicable laws, rules and regulations of every
other Governmental Authority from time to time constituted to regulate the
development and operation of its Oil and Gas Properties and the production and
sale of Hydrocarbons and other minerals therefrom.
(b)    (i) keep and maintain all Property material to the conduct of its
business in good working order and condition, ordinary wear and tear excepted
and (ii) preserve, maintain and keep in good repair, working order and
efficiency (ordinary wear and tear excepted) all of its material Oil and Gas
Properties and other material Properties, including all equipment, machinery and
facilities.
(c)    promptly pay and discharge, or make reasonable and customary efforts to
cause to be paid and discharged, all delay rentals, royalties, expenses and
indebtedness accruing under the leases or other agreements affecting or
pertaining to its Oil and Gas Properties and will do all other things necessary
to keep unimpaired their rights with respect thereto and prevent any forfeiture
thereof or default thereunder.
(d)    promptly perform or make reasonable and customary efforts to cause to be
performed, in accordance with industry standards, the obligations required by
each and all of the assignments, deeds, leases, sub-leases, contracts and
agreements affecting its interests in its Oil and Gas Properties and other
material Properties.
(e)    to the extent the Borrower is not the operator of any Property, use
reasonable efforts to cause the operator to comply with this Section 8.05.
Section 8.06    Insurance. The Borrower will, and will cause each Restricted
Subsidiary to, maintain, with financially sound and reputable insurance
companies, insurance in such amounts and against such risks as are customarily
maintained by companies engaged in the same or similar businesses operating in
the same or similar locations.


77
\

--------------------------------------------------------------------------------





Section 8.07    Books and Records; Inspection Rights. The Borrower will, and
will cause each Restricted Subsidiary to, keep proper books of record and
account in which full, true and correct entries are made in all material
respects of all dealings and transactions in relation to its business and
activities. The Borrower will, and will cause each Restricted Subsidiary to,
permit any representatives designated by the Administrative Agent or any Lender,
upon reasonable prior notice, to visit and inspect its Properties, to examine
and make extracts from its books and records, and to discuss its affairs,
finances and condition with its officers and independent accountants, all at
such reasonable times and as often as reasonably requested.
Section 8.08    Compliance with Laws. The Borrower will, and will cause each of
its Subsidiaries to, comply with all laws, rules, regulations and orders of any
Governmental Authority applicable to it or its Property, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect. The Borrower will maintain in
effect and enforce policies and procedures designed to promote and achieve
compliance by the Borrower, its Subsidiaries and their respective directors,
officers, employees and agents with Anti-Corruption Laws and applicable
Sanctions.
Section 8.09    Environmental Matters.
(a)    The Borrower shall at its sole expense: (i) comply, and shall cause its
Properties and operations and each Subsidiary and each Subsidiary’s Properties
and operations to comply, with all applicable Environmental Laws, the breach of
which could be reasonably expected to have a Material Adverse Effect; (ii) not
Release or threaten to Release, and shall cause each Subsidiary not to Release
or threaten to Release, any Hazardous Material on, under, about or from any of
the Borrower’s or its Subsidiaries’ Properties or any other property offsite the
Property to the extent caused by the Borrower’s or any of its Subsidiaries’
operations except in compliance with applicable Environmental Laws, the Release
or threatened Release of which could reasonably be expected to have a Material
Adverse Effect; (iii) timely obtain or file, and shall cause each Subsidiary to
timely obtain or file, all Environmental Permits, if any, required under
applicable Environmental Laws to be obtained or filed in connection with the
operation or use of the Borrower’s or its Subsidiaries’ Properties, which
failure to obtain or file could reasonably be expected to have a Material
Adverse Effect; (iv) promptly commence and diligently prosecute to completion,
and shall cause each Subsidiary to promptly commence and diligently prosecute to
completion, any assessment, evaluation, investigation, monitoring, containment,
cleanup, removal, repair, restoration, remediation or other remedial obligations
(collectively, the “Remedial Work”) in the event any Remedial Work is required
or reasonably necessary under applicable Environmental Laws because of or in
connection with the actual or suspected past, present or future Release or
threatened Release of any Hazardous Material on, under, about or from any of the
Borrower’s or its Subsidiaries’ Properties, which failure to commence and
diligently prosecute to completion could reasonably be expected to have a
Material Adverse Effect; (v) conduct, and cause its Subsidiaries to conduct,
their respective operations and businesses in a manner that will not expose any
Property or Person to Hazardous Materials that could reasonably be expected to
form the basis for a claim for damages or compensation which could reasonably be
expected to have a Material Adverse Effect; and (vi) establish and implement,
and shall cause each Subsidiary to establish and implement, such procedures as
may be necessary to continuously determine and assure that the Borrower’s and
its Subsidiaries’ obligations under this Section 8.09(a) are timely and fully
satisfied, which failure to establish and implement could reasonably be expected
to have a Material Adverse Effect.


78
\

--------------------------------------------------------------------------------





(b)    The Borrower will promptly, but in no event later than five days of the
occurrence of a triggering event, notify the Administrative Agent in writing of
any threatened action, investigation or inquiry by any Governmental Authority or
any threatened demand or lawsuit by any Person against the Borrower or its
Subsidiaries or their Properties of which the Borrower has knowledge in
connection with any Environmental Laws if the Borrower could reasonably
anticipate that such action will result in liability (whether individually or in
the aggregate) that would have a Material Adverse Effect.
Section 8.10    Further Assurances. The Borrower at its sole expense will, and
will cause each Restricted Subsidiary to, promptly execute and deliver to the
Administrative Agent all such other documents, agreements and instruments
reasonably requested by the Administrative Agent to comply with, cure any
defects or accomplish the conditions precedent, covenants and agreements of the
Borrower or any Restricted Subsidiary, as the case may be, in the Loan
Documents, including the Notes, or to correct any omissions in any Loan
Document.
Section 8.11    Reserve Reports.
(a)    On or before March 15 of each year, commencing March 15, 2020, the
Borrower shall furnish to the Administrative Agent a Reserve Report evaluating
the Oil and Gas Properties of the Borrower and its Domestic Subsidiaries as of
the immediately preceding December 31st located within the geographic boundaries
of the United States of America (or the Outer Continental Shelf adjacent to the
United States of America). The Reserve Report as of December 31st of each year
shall be reviewed by one or more Approved Petroleum Engineers.
(b)    In the event of an Interim Redetermination, the Borrower shall furnish to
the Administrative Agent a Reserve Report prepared by or under the supervision
of the chief engineer of the Borrower who shall certify such Reserve Report to
be true and accurate and to have been prepared in accordance with the procedures
used in the immediately preceding December 31 Reserve Report. For any Interim
Redetermination requested by the Administrative Agent or the Borrower pursuant
to Section 2.07(b), the Borrower shall provide such Reserve Report with an
“as-of” date as required by the Administrative Agent as soon as possible, but in
any event no later than forty-five (45) days following the receipt of such
request.
(c)    With the delivery of each Reserve Report, the Borrower shall provide to
the Administrative Agent a certificate from a Responsible Officer certifying
that, to his knowledge, in all material respects: (i) the information contained
in the Reserve Report and any other information delivered in connection
therewith is true and correct, (ii) the Borrower or its Domestic Subsidiaries
owns good and defensible title to or valid leasehold interests in, the Oil and
Gas Properties evaluated in such Reserve Report and such Properties are free of
all Liens except for Liens permitted to attach to such Oil and Gas Properties by
Section 9.03 and (iii) except as set forth on an exhibit to the certificate, on
a net basis there are no Advance Payment Contracts or other prepayments in
excess of the volume specified in Section 7.16 with respect to its Oil and Gas
Properties evaluated in such Reserve Report which would require the Borrower or
any Restricted Subsidiary to deliver Hydrocarbons either generally or produced
from such Oil and Gas Properties at some future time without then or thereafter
receiving full payment therefor.


79
\

--------------------------------------------------------------------------------





Section 8.12    Springing Guarantees. In the event that the Borrower determines
that any Restricted Subsidiary is a Material Domestic Subsidiary (including
pursuant to a Division), the Borrower shall promptly cause such Restricted
Subsidiary to guarantee the Indebtedness pursuant to the Guaranty Agreement. In
connection with any such guaranty, the Borrower shall, or shall cause such
Restricted Subsidiary to, execute and deliver a supplement to the Guaranty
Agreement executed by such Subsidiary and execute and deliver such other
additional closing documents, certificates and legal opinions as shall
reasonably be requested by the Administrative Agent.
Section 8.13    ERISA Compliance. The Borrower will promptly furnish and will
cause the Subsidiaries and any ERISA Affiliate to promptly furnish to the
Administrative Agent (i) promptly after the filing thereof with the U.S.
Department of Labor, the Internal Revenue Service or the PBGC, copies of each
annual and other report with respect to each Plan or any trust created
thereunder, (ii) immediately upon becoming aware of the occurrence of any ERISA
Event in connection with any Plan or any trust created thereunder, a written
notice signed by the President or the principal Financial Officer, the
Subsidiary or the ERISA Affiliate, as the case may be, specifying the nature
thereof, what action the Borrower, the Subsidiary or the ERISA Affiliate is
taking or proposes to take with respect thereto, and, when known, any action
taken or proposed by the Internal Revenue Service, the U.S. Department of Labor
or the PBGC with respect thereto, and (iii) immediately upon receipt thereof,
copies of any notice of the PBGC’s intention to terminate or to have a trustee
appointed to administer any Plan. With respect to each Plan (other than a
Multiemployer Plan), the Borrower will, and, if applicable, will cause each
Subsidiary and ERISA Affiliate to pay, or cause to be paid, to the PBGC in a
timely manner, without incurring any late payment or underpayment charge or
penalty, all premiums required pursuant to sections 4006 and 4007 of ERISA.
Section 8.14    Unrestricted Subsidiaries. The Borrower:
(a)    will cause the management, business and affairs of each of the Borrower
and its Restricted Subsidiaries to be conducted in such a manner (including by
keeping separate books of account, furnishing separate financial statements of
Unrestricted Subsidiaries to creditors and potential creditors thereof and by
not permitting Properties of the Borrower and its respective Restricted
Subsidiaries to be commingled) so that each Unrestricted Subsidiary that is a
corporation will be treated as a corporate entity separate and distinct from the
Borrower and the Restricted Subsidiaries.
(b)    will not, and will not permit any of the Restricted Subsidiaries to,
incur, assume, guarantee or be or become liable for any Debt of any of the
Unrestricted Subsidiaries.
(c)    will not permit any Unrestricted Subsidiary to hold any Equity Interest
in, or any Debt of, the Borrower or any Restricted Subsidiary.
ARTICLE IX    
NEGATIVE COVENANTS
Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder and all other amounts
payable under the Loan Documents shall have been paid in full and all Letters of
Credit have expired or terminated and all LC Disbursements shall have been
reimbursed, the Borrower covenants and agrees with the Lenders that:
Section 9.01    Financial Covenants.


80
\

--------------------------------------------------------------------------------





(a)    Annual Coverage Ratio. The Borrower will not permit, as of the last day
of any fiscal quarter, its Annual Coverage Ratio to be less than 2.8 to 1.0.
(b)    Current Ratio. The Borrower will not permit, as of the last day of any
fiscal quarter, its ratio of (i) consolidated current assets (including the
unused amount of the total Commitments, but excluding non-cash assets (including
required deferred tax impacts) under ASC 815 or any replacement accounting
standard) to (ii) consolidated current liabilities (excluding non-cash
obligations (including required deferred tax impacts) under ASC 815 and ASC 410,
or any replacement accounting standard and current maturities under this
Agreement) to be less than 1.0 to 1.0.
(c)    Asset Coverage Ratio. The Borrower will not permit its Asset Coverage
Ratio to be less than 1.75 to 1.00 as of the last day of any fiscal quarter.
Section 9.02    Debt. The Borrower will not permit any Restricted Subsidiary to
incur, create, assume, guarantee or in any other manner become liable with
respect to or become responsible for the payment of any Debt other than:
(a)    Debt owing to the Borrower or a Restricted Subsidiary;
(b)    guaranties of the Indebtedness and other Debt of the Borrower permitted
by this Agreement; and
(c)    other Debt in an aggregate principal amount outstanding not to exceed at
any time an amount equal to three percent (3%) of the then-effective Borrowing
Base and as adjusted to reflect any subsequent adjustment of the Borrowing Base
pursuant to Section 2.07(e) and Section 9.11.
Section 9.03    Liens. The Borrower will not, and will not permit any Restricted
Subsidiary to, create, incur, assume or permit to exist any Lien on any of its
Properties (now owned or hereafter acquired), unless in connection with the
granting of such Lien, the Indebtedness is secured equally and ratably (or prior
to) such Liens other than:
(a)    Excepted Liens;
(b)    any Lien on any Property of the Borrower or any Restricted Subsidiary
existing on the date hereof and set forth in Schedule 9.03; provided that (i)
such Lien shall not apply to any other Property of the Borrower or any
Restricted Subsidiary and (ii) such Lien shall secure only those obligations
which it secures on the date hereof and extensions, renewals and replacements
thereof that do not increase the outstanding principal amount thereof;
(c)    any Lien existing on any Property prior to the acquisition thereof by the
Borrower or any Restricted Subsidiary or existing on any Property of any Person
that becomes a Restricted Subsidiary after the date hereof prior to the time
such Person becomes a Restricted Subsidiary; provided that (i) such Lien is not
created in contemplation of or in connection with such acquisition or such
Person becoming a Restricted Subsidiary, as the case may be, and (ii) such Lien
shall secure only those obligations which it secures on the date of such
acquisition or the date such


81
\

--------------------------------------------------------------------------------





Person becomes a Restricted Subsidiary, as the case may be, and extensions,
renewals and replacements thereof that do not increase the outstanding principal
amount thereof;
(d)    Liens on fixed or capital assets acquired, constructed or improved by the
Borrower or any Restricted Subsidiary; provided that (i) such security interests
secure Debt permitted by this Agreement, (ii) such security interests and the
Debt secured thereby are incurred prior to or within 90 days after such
acquisition or the completion of such construction or improvement, (iii) the
Debt secured thereby does not exceed the cost of acquiring, constructing or
improving such fixed or capital assets, (iv) the aggregate amount of all Debt
that is secured by Liens granted in reliance on this clause (d) shall not exceed
$200,000,000 at any time outstanding, and (v) such security interests shall not
apply to any other property or assets of the Borrower or any Subsidiary;
(e)    Liens securing other Debt of the Borrower or any Restricted Subsidiary
the aggregate principal amount of which does not exceed $20,000,000 at any time;
(f)    Liens on cash deposits securing obligations under Swap Agreements, not to
exceed $10,000,000 in the aggregate at any time in effect; and
(g)    Liens in respect of Limited Recourse Stock Pledges.
Section 9.04    Dividends, Distributions and Redemptions; Repayment of Permitted
Senior Notes.
(a)    Restricted Payments. The Borrower will not declare or make, or agree to
pay or make, directly or indirectly, any Restricted Payment except (i) the
Borrower may declare and make or agree to pay or make Restricted Payments with
respect to its Equity Interests payable solely in additional shares of its
Equity Interests (other than Disqualified Capital Stock) and (ii) the Borrower
may declare or make or agree to pay or make any Restricted Payments so long as
both before and immediately after taking such action: (A) no Event of Default
shall exist or result therefrom and (B) the Borrower has unused availability
under this Agreement after giving effect to such Restricted Payment or other
action in an amount not less than five percent (5%) of the then-effective
Borrowing Base.
(b)    Redemption of Permitted Senior Notes; Amendment of Permitted Senior
Notes. The Borrower will not, and will not permit any Restricted Subsidiary to,
prior to the date that is ninety-one (91) days after the Maturity Date: (i)
call, make or offer to make any optional or voluntary Redemption of or otherwise
optionally or voluntarily Redeem (whether in whole or in part) the Permitted
Senior Notes or any Permitted Refinancing Debt in respect thereof; provided that
the Borrower may take any such action in connection with a Redemption of all or
any part of the Permitted Senior Notes with the proceeds of, or in exchange for,
any Permitted Refinancing Debt or with the net cash proceeds of any sale of, or
in exchange for, Equity Interests (other than Disqualified Capital Stock) of the
Borrower, or (ii) amend, modify, waive or otherwise change, consent or agree to
any amendment, modification, waiver or other change to, any of the terms of the
Permitted Senior Notes or any Permitted Refinancing Debt if the effect thereof
would be to shorten its stated maturity or weighted average life, provided that
the foregoing shall not prohibit the execution of supplemental indentures
associated with the incurrence of additional Permitted


82
\

--------------------------------------------------------------------------------





Senior Notes, the execution of other indentures or agreements in connection with
the issuance of Permitted Refinancing Debt or the execution of supplemental
agreements to add guarantors if required by the terms of any Permitted Senior
Notes provided such Person complies with Section 8.12; provided, however, the
Borrower or any Restricted Subsidiary may make any such Redemption or take any
action otherwise prohibited under this Section 9.04(b) if (A) no Event of
Default shall exist or result therefrom and (B) immediately after giving effect
thereto, the Borrower has unused availability under this Agreement after giving
effect to such Redemption in an amount not less than five percent (5%) of the
then-effective Borrowing Base.
Section 9.05    Investments, Loans and Advances. The Borrower will not, and will
not permit any Restricted Subsidiary to, make or permit to remain outstanding
any Investments in or to any Person, except that the foregoing restriction shall
not apply to:
(a)    Investments reflected in the Financial Statements or which are disclosed
to the Lenders in Schedule 9.05.
(b)    accounts receivable arising in the ordinary course of business.
(c)    direct obligations of the United States or any agency thereof, or
obligations guaranteed by the United States or any agency thereof, in each case
maturing within one year from the date of creation thereof.
(d)    commercial paper maturing within one year from the date of creation
thereof rated in the highest grade by S&P or Moody’s.
(e)    deposits maturing within one year from the date of creation thereof with,
including certificates of deposit issued by, any Lender or any office located in
the United States of any other bank or trust company which is organized under
the laws of the United States or any state thereof, has capital, surplus and
undivided profits aggregating at least $500,000,000 (as of the date of such bank
or trust company’s most recent financial reports) and has a short term deposit
rating of no lower than A2 or P2, as such rating is set forth from time to time,
by S&P or Moody’s.
(f)    deposits in money market funds investing exclusively in Investments
described in Section 9.05(c), Section 9.05(d) or Section 9.05(e).
(g)    Investments (i) made by the Borrower in or to any Restricted Subsidiary,
(ii) by the Borrower or any Restricted Subsidiary in a Person, if (A) as a
result of such Investment: (1) such Person becomes a Restricted Subsidiary or
(2) such Person is merged, consolidated or amalgamated with or into, or
transfers or conveys a business unit or substantially all its assets to, or is
liquidated into, the Borrower or a Restricted Subsidiary, and (B) at the time
such Investment is made and immediately after giving effect thereto no Default
or Event of Default shall have occurred and be continuing, and (iii) made by any
Restricted Subsidiary in or to the Borrower or any other Restricted Subsidiary,
provided that neither the Borrower nor any Restricted Subsidiary shall make any
such Investment in any other Subsidiary that is not a Wholly-Owned Subsidiary,
unless, immediately after giving effect to such Investment, the total Revolving
Credit Exposures shall not exceed 90% of the then-effective aggregate
Commitments.


83
\

--------------------------------------------------------------------------------





(h)    Investments (including capital contributions) in Persons (other than
Unrestricted Subsidiaries) entered into by the Borrower or a Restricted
Subsidiary in the ordinary course of business; provided that (i) any such Person
is engaged exclusively in oil and gas exploration, development, production,
processing and related activities, including transportation, and (ii) the
Investment in such Person is made in the ordinary course of business and on fair
and reasonable terms.
(i)    Investments in stock, obligations or securities received in settlement of
debts arising from Investments permitted under this Section 9.05 owing to the
Borrower or any Restricted Subsidiary as a result of a bankruptcy or other
insolvency proceeding of the obligor in respect of such debts or upon the
enforcement of any Lien in favor of the Borrower or any of its Restricted
Subsidiaries.
(j)    Investments in Unrestricted Subsidiaries (i) made with Equity Interests
of the Borrower, (ii) with the net cash proceeds of the issuance of any Equity
Interests of the Borrower or an amount that is acquired with the net cash
proceeds of, or in exchange for, the issuance of any Equity Interests of the
Borrower and (iii) in an amount, as of the date such Investment is made, not to
exceed ten percent (10%) of the then-effective Borrowing Base.
(k)    Investments permitted by Section 9.10.
(l)    Investments constituting guarantees not otherwise prohibited by this
Agreement.
(m)    Investments resulting from (i) the repurchase of Equity Interests deemed
to occur upon exercise of stock options or warrants if such Equity Interests
represent a portion of the exercise price or such options or warrants or the
payment of withholding Taxes through the issuance of Equity Interests and (ii)
the purchase of fractional shares arising out of stock dividends, splits or
combinations.
(n)    Investments made as a result of non-cash consideration from a disposition
that was made pursuant to and in compliance with this Agreement.
(o)    Limited Recourse Stock Pledges.
(p)    deposits with any Lender or Lender Affiliate and overnight investments of
such funds.
(q)    other Investments (including Investments in Unrestricted Subsidiaries)
not to exceed $50,000,000 in the aggregate at any time outstanding, provided
that both before and immediately after giving effect to such Investment, (i) no
Event of Default shall then exist or result therefrom and (ii) the total
Revolving Credit Exposures shall not exceed 90% of the then-effective aggregate
Commitments.
Section 9.06    Designation and Conversion of Restricted and Unrestricted
Subsidiaries; Debt of Unrestricted Subsidiaries.


84
\

--------------------------------------------------------------------------------





(a)    Unless designated as an Unrestricted Subsidiary on Schedule 7.13 as of
the date hereof or thereafter, assuming compliance with Section 9.06(b), any
Person that becomes a direct Subsidiary of the Borrower or any of its Restricted
Subsidiaries shall be classified as a Restricted Subsidiary. Any subsidiary of
an Unrestricted Subsidiary shall be classified as an Unrestricted Subsidiary.
(b)    The Borrower may designate by written notification thereof to the
Administrative Agent, any Restricted Subsidiary, including a newly formed or
newly acquired Subsidiary, as an Unrestricted Subsidiary if (i) prior, and after
giving effect, to such designation, neither a Default nor a Borrowing Base
deficiency would exist and (ii) such designation is deemed to be an Investment
in an Unrestricted Subsidiary in an amount equal to the fair market value as of
the date of such designation of the Borrower’s direct and indirect ownership
interest in such Subsidiary and such Investment would be permitted to be made at
the time of such designation under Section 9.05. In the case of any newly formed
or newly acquired Subsidiary, such designation shall be deemed to occur
simultaneously with such formation or acquisition. Except as provided in this
Section 9.06(b), no Restricted Subsidiary may be redesignated as an Unrestricted
Subsidiary.
(c)    The Borrower may designate any Unrestricted Subsidiary to be a Restricted
Subsidiary if after giving effect to such designation, (i) the representations
and warranties of the Borrower and its Restricted Subsidiaries contained in each
of the Loan Documents are true and correct on and as of such date as if made on
and as of the date of such redesignation (or, if stated to have been made
expressly as of an earlier date, were true and correct as of such date), (ii) no
Default would exist and (iii) the Borrower complies with the requirements of
Section 8.12, Section 8.14 and Section 9.14.
(d)    The Borrower shall not permit the aggregate principal amount of all
Non-Recourse Debt outstanding at any one time to exceed $250,000,000.
Section 9.07    Nature of Business. The Borrower will not, and will not permit
any Restricted Subsidiary to, allow any material change to be made in the
character of its business as an independent oil and gas exploration and
production company.
Section 9.08    Use of Proceeds. The Borrower will not permit the proceeds of
the Loans to be used for any purpose other than those permitted by Section 7.18.
Neither the Borrower nor any Person acting on behalf of the Borrower has taken
or will take any action which might cause any of the Loan Documents to violate
Regulations T, U or X or any other regulation of the Board or to violate Section
7 of the Securities Exchange Act of 1934 or any rule or regulation thereunder,
in each case as now in effect or as the same may hereinafter be in effect. If
requested by the Administrative Agent, the Borrower will furnish to the
Administrative Agent and each Lender a statement to the foregoing effect in
conformity with the requirements of FR Form U-1 or such other form referred to
in Regulation U, Regulation T or Regulation X of the Board, as the case may be.
The Borrower will not request any Borrowing or Letter of Credit, and the
Borrower shall not use, and shall procure that its Subsidiaries and its or their
respective directors, officers, employees and agents shall not use, the proceeds
of any Borrowing or Letter of Credit (A) in furtherance of an offer, payment,
promise to pay, or authorization of the payment or giving of money, or anything
else of value, to any Person in violation of any Anti-Corruption Laws, (B) for
the purpose of funding, financing or facilitating any activities, business or
transaction of or with any Sanctioned Person, or in any Sanctioned Country, or
that cause any Person to be in violation of Sanctions, except to the extent
permitted for a Person required to


85
\

--------------------------------------------------------------------------------





comply with Sanctions, or (C) in any manner that would result in the violation
of any Sanctions applicable to any party hereto.
Section 9.09    ERISA Compliance. The Borrower will not, and will not permit any
Subsidiary or ERISA Affiliate to, at any time:
(a)    fail to make full payment when due of all amounts which, under the
provisions of any Plan, agreement relating thereto or applicable law, the
Borrower, a Subsidiary or any ERISA Affiliate is required to pay as
contributions thereto.
(b)    terminate any Plan in a manner, or take any other action with respect to
any Plan, which could result in any liability of the Borrower.
(c)    permit to exist any waived funding deficiency within the meaning of
section 303 of ERISA or section 430 of the Code with respect to any Plan.
(d)    incur a liability to or on account of a Plan under sections 4062, 4063,
4064, 4201 or 4204 of ERISA, except for amounts previously accrued on the books
of the Borrower, a Subsidiary or any ERISA Affiliate.
(e)    contribute to or assume an obligation to contribute to any employee
welfare benefit plan, as defined in section 3(1) of ERISA, that could reasonably
be expected to result in a Material Adverse Effect if terminated by such
entities.
(f)    permit any Plan to (1) fail to satisfy the minimum funding standard
applicable to the Plan for any plan year pursuant to section 430 of the Code or
section 303 of ERISA (determined without regard to any waiver of funding
provisions therein) or (2) fail to satisfy the requirements of section 436 of
the Code or section 206(g) of ERISA.
Section 9.10    Mergers, Etc. The Borrower will not, and will not permit any
Restricted Subsidiary to, merge into or with or consolidate with any other
Person, or permit any other Person to merge into or consolidate with it,
consummate a Division as the Dividing Person, or sell, transfer, lease or
otherwise dispose of (whether in one transaction or in a series of transactions)
all or substantially all of the Property of the Borrower and its Restricted
Subsidiaries taken as a whole to any other Person (whether now owned or
hereafter acquired) (any such transaction, a “consolidation”), or liquidate or
dissolve, except that, if at the time thereof and immediately after giving
effect thereto no Default or Event of Default shall have occurred and be
continuing, (i) any Person (other than an Unrestricted Subsidiary) may merge
with or into the Borrower in a transaction in which the Borrower is the
surviving corporation and no Change in Control results, (ii) any Restricted
Subsidiary of the Borrower may merge with or into any other Restricted
Subsidiary of the Borrower, (iii) any Restricted Subsidiary may sell, transfer,
lease or otherwise dispose of its assets to the Borrower or to another
Restricted Subsidiary, (iv) any Restricted Subsidiary that is a limited
liability company may consummate a Division as the Dividing Person if,
immediately upon the consummation of the Division, the assets of the applicable
Dividing Person are held by one or more Restricted Subsidiaries at such time,
or, with respect to assets not so held by one or more Restricted Subsidiaries,
such Division, in the aggregate, would otherwise result in a disposition
permitted by Section 9.11(f) and (v) any Restricted Subsidiary may liquidate or
dissolve if the Borrower determines in good faith that such liquidation or
dissolution is in the best interests of the Borrower and is not materially
disadvantageous to the Lenders; provided that any such


86
\

--------------------------------------------------------------------------------





merger or Division involving a Person that is not a Wholly-Owned Subsidiary
immediately prior to such merger or Division shall not be permitted unless also
permitted by Section 9.05.
Section 9.11    Sale of Properties. The Borrower will not, and will not permit
any Restricted Subsidiary to, sell, assign, farm-out, convey or otherwise
transfer any Property (in one transaction or in a series of transactions and
whether effected pursuant to a Division or otherwise) except for (a) the sale of
Hydrocarbons and seismic data in the ordinary course of business; (b) transfers
of interests in Oil and Gas Properties in the ordinary course of the joint
development of Oil and Gas Properties with others, including transfers to other
parties pursuant to joint development agreements, participation agreements,
farmout agreements, farmin agreements, exploration agreements, operating
agreements and unit agreements; (c) the sale or transfer of equipment that is no
longer necessary for the business of the Borrower or such Restricted Subsidiary
or is replaced by equipment of at least comparable value and use; (d) the sale,
transfer or other disposition of Equity Interests in Unrestricted Subsidiaries;
(e) the sale or other disposition of any Oil and Gas Property or any interest
therein or any Equity Interests in any Restricted Subsidiary owning Oil and Gas
Properties; provided that, with respect to this clause (e), (i) the
consideration received in respect of such sale or other disposition shall be
equal to or greater than the fair market value of the Oil and Gas Property,
interest therein or Equity Interests in such Restricted Subsidiary subject of
such sale or other disposition (as reasonably determined by the Borrower and, in
the case of dispositions for consideration in excess of $25,000,000, if
requested by the Administrative Agent, the Borrower shall deliver a certificate
of a Responsible Officer of the Borrower certifying to that effect), and (ii) if
such sale or other disposition of Oil and Gas Property or Equity Interests in
such Restricted Subsidiary owning Oil and Gas Properties included in the most
recently delivered Reserve Report during any period between two successive
Scheduled Redetermination Dates exceeds five percent (5%) of the then-effective
Borrowing Base, the Borrowing Base shall be reduced by an amount equal to the
attributable value in the Borrowing Base of such sale or other disposition of
Oil and Gas Property or Equity Interests in such Restricted Subsidiary owning
Oil and Gas Properties; (f) sales and other dispositions of Properties not
regulated by Sections 9.11(a) to (e) having a fair market value not to exceed
$50,000,000 during any 12-month period; (g) dispositions permitted by Section
9.10; (h) any disposition to the Borrower or any Restricted Subsidiary; (i) any
disposition of interests in Properties to which no proved reserves of
Hydrocarbons are properly attributed or of Equity Interests in Restricted
Subsidiaries owning only such type of Properties; (j) dispositions of
Investments permitted by Sections 9.05 (c) through (f); (k) sales, transfers and
other dispositions of accounts receivable in connection with the compromise,
settlement or collection thereof in the ordinary course of business; (l) the
creation of a Lien permitted by Section 9.03; (m) the surrender of waiver of
contract rights or the disposition, settlement, release of surrender of
contract, tort or other claims of any kind; and (n) a Restricted Payment
permitted by Section 9.04(a).
Section 9.12    Environmental Matters. The Borrower will not, and will not
permit any Subsidiary to, cause or permit any of its Property to be in violation
of, or do anything or permit anything to be done which will subject any such
Property to a Release or threatened Release of Hazardous Materials, exposure to
any Hazardous Materials, or to any Remedial Work under any Environmental Laws,
assuming disclosure to the applicable Governmental Authority of all relevant
facts, conditions and circumstances, if any, pertaining to such Property where
such violations, Release or threatened Release, exposure, or Remedial Work could
reasonably be expected to have a Material Adverse Effect.
Section 9.13    Transactions with Affiliates. The Borrower will not, and will
not permit any Restricted Subsidiary to, enter into any transaction, including
any purchase, sale, lease or exchange of Property or the rendering of any
service, with any Affiliate (other than the Guarantors and Wholly-Owned
Subsidiaries of the Borrower) except (i) such transactions as are otherwise
permitted under this Agreement and are upon fair and reasonable terms no less
favorable to it than it would obtain in a comparable arm’s


87
\

--------------------------------------------------------------------------------





length transaction with a Person not an Affiliate, (ii) any Investment permitted
by Section 9.05, and (iii) any Restricted Payment permitted by Section 9.04(a).
Section 9.14    Subsidiaries. The Borrower will not, and will not permit any
Restricted Subsidiary to, create or acquire any additional Restricted Subsidiary
or redesignate an Unrestricted Subsidiary as a Restricted Subsidiary unless the
Borrower gives written notice to the Administrative Agent of such creation or
acquisition.
Section 9.15    Dividend Restrictions. The Borrower will not, and will not
permit any Restricted Subsidiary to, directly or indirectly, enter into, create,
incur, assume or suffer to exist any contract, agreement or understanding which
restricts any Restricted Subsidiary from paying dividends or making
distributions to the Borrower or any Guarantor or which requires the consent of
or notice to other Persons in connection therewith; provided that the foregoing
shall not apply to (a) customary restrictions and conditions contained in
agreements relating to the sale of a Subsidiary pending such sale, provided such
restrictions and conditions apply only to the Subsidiary that is to be sold and
such sale is permitted hereunder and (b) customary supermajority voting
provisions and other customary provisions with respect to distribution of
assets, contained in corporate charters, bylaws, stockholders’ agreements,
limited liability company agreements, partnership agreements, joint venture
agreements and other similar agreements entered into in the ordinary course of
business of Borrower and its Restricted Subsidiaries.
Section 9.16    Swap Agreements.
(a)    The Borrower will not be a party to or be bound by any Swap Agreement,
other than Swap Agreements which:
(i)    hedge or mitigate risks to which the Borrower has actual or projected
exposure; and
(ii)    are permitted under the risk management policies approved by the
Borrower’s board of directors from time to time and do not subject the Borrower
to material speculative risks.
(b)    No Restricted Subsidiary of the Borrower shall be a party to any Swap
Agreement.
ARTICLE X    
EVENTS OF DEFAULT; REMEDIES
Section 10.01    Events of Default. One or more of the following events shall
constitute an “Event of Default”:
(a)    the Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof, by acceleration or otherwise.
(b)    the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in Section 10.01(a)) payable
under any Loan


88
\

--------------------------------------------------------------------------------





Document, when and as the same shall become due and payable, and such failure
shall continue unremedied for a period of five (5) Business Days.
(c)    any representation or warranty made or deemed made by or on behalf of the
Borrower or any Subsidiary in or in connection with any Loan Document or any
amendment or modification of any Loan Document or waiver under such Loan
Document, or in any report, certificate, financial statement or other document
furnished pursuant to or in connection with any Loan Document or any amendment
or modification thereof or waiver thereunder, (i) that was subject to a
materiality qualifier (by reference to Material Adverse Effect or otherwise)
shall prove to have been incorrect when made or deemed made or (ii) was not
subject to a materiality qualifier shall prove to have been incorrect in any
material respect when made or deemed made.
(d)    the Borrower or any Restricted Subsidiary shall fail to observe or
perform any covenant, condition or agreement contained in Section 8.02, Section
8.03, Section 8.12, Section 8.13 or in Article IX.
(e)    the Borrower or any Restricted Subsidiary shall fail to observe or
perform any covenant, condition or agreement contained in this Agreement (other
than those specified in Section 10.01(a), Section 10.01(b) or Section 10.01(d))
or any other Loan Document, and such failure shall continue unremedied for a
period of 30 days after the earlier to occur of (A) notice thereof from the
Administrative Agent to the Borrower (which notice will be given at the request
of any Lender) or (B) a Responsible Officer of the Borrower or such Restricted
Subsidiary otherwise becoming aware of such default.
(f)    the Borrower or any Restricted Subsidiary shall fail to make any payment
(whether of principal or interest and regardless of amount) in respect of any
Material Indebtedness, when and as the same shall become due and payable.
(g)    any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits the
holder or holders of any Material Indebtedness or any trustee or agent on its or
their behalf to cause any Material Indebtedness to become due, or to require the
Redemption thereof or any offer to Redeem to be made in respect thereof, prior
to its scheduled maturity or require the Borrower or any Restricted Subsidiary
to make an offer in respect thereof; provided that this clause (g) shall not
apply to (i) secured Debt that becomes due as a result of the voluntary sale or
transfer of the property or assets securing such Debt and (ii) Material
Indebtedness in respect of Swap Agreements.
(h)    an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Borrower or any Restricted Subsidiary or its debts, or of a
substantial part of its assets, under any Federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect or (ii) the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Borrower or any Restricted Subsidiary or for a
substantial part of its assets, and, in any such case, such proceeding or
petition shall continue undismissed for 60 days or an order or decree approving
or ordering any of the foregoing shall be entered.


89
\

--------------------------------------------------------------------------------





(i)    the Borrower or any Restricted Subsidiary shall (i) voluntarily commence
any proceeding or file any petition seeking liquidation, reorganization or other
relief under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, (ii) consent to the institution of,
or fail to contest in a timely and appropriate manner, any proceeding or
petition described in Section 10.01(h), (iii) apply for or consent to the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Borrower or any Restricted Subsidiary or for a
substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors or (vi) take any action for the
purpose of effecting any of the foregoing.
(j)    the Borrower or any Restricted Subsidiary shall become unable, admit in
writing its inability or fail generally to pay its debts as they become due.
(k)    one or more judgments for the payment of money in an aggregate amount in
excess of $30,000,000 (to the extent not covered by independent third party
insurance provided by insurers of the highest claims paying rating or financial
strength as to which the insurer does not dispute coverage and is not subject to
an insolvency proceeding) and the same shall remain undischarged for a period of
30 consecutive days during which execution shall not be effectively stayed, or
any action shall be legally taken by a judgment creditor to attach or levy upon
any assets of the Borrower or any Restricted Subsidiary to enforce any such
judgment.
(l)    the Loan Documents after delivery thereof shall for any reason, except to
the extent permitted by the terms thereof, cease to be in full force and effect
and valid, binding and enforceable in accordance with their terms against the
Borrower or a Guarantor party thereto or shall be repudiated by any of them.
(m)    a Change in Control shall occur.
Section 10.02    Remedies.
(a)    In the case of an Event of Default other than one described in Section
10.01(h) or Section 10.01(i), at any time thereafter during the continuance of
such Event of Default, the Administrative Agent may, and at the request of the
Majority Lenders, shall, by notice to the Borrower, take any or all of the
following actions, at the same or different times: (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately, (ii)
declare the Notes and the Loans then outstanding to be due and payable in whole
(or in part, in which case any principal not so declared to be due and payable
may thereafter be declared to be due and payable), and thereupon the principal
of the Loans so declared to be due and payable, together with accrued interest
thereon and all fees and other obligations of the Borrower and the Guarantors
accrued hereunder and under the Notes and the other Loan Documents (including
the payment of cash collateral to secure the LC Exposure as provided in Section
2.08(j)), shall become due and payable immediately, without presentment, demand,
protest, notice of intent to accelerate, notice of acceleration or other notice
of any kind, all of which are hereby waived by the Borrower and each Guarantor
and (iii) require that the Borrower provide cash collateral as required in
Section 2.08(j); and in case of an Event of Default described in Section
10.01(h) or Section 10.01(i), the Commitments shall


90
\

--------------------------------------------------------------------------------





automatically terminate and the Notes and the principal of the Loans then
outstanding, together with accrued interest thereon and all fees and the other
obligations of the Borrower and the Guarantors accrued hereunder and under the
Notes and the other Loan Documents (including any break funding payment and the
payment of cash collateral to secure the LC Exposure as provided in Section
2.08(j)), shall automatically become due and payable, and the obligation of the
Borrower to cash collateralize the LC Exposure as provided in clause (iii) above
shall automatically become effective, in each case, without presentment, demand,
protest or other notice of any kind, all of which are hereby waived by the
Borrower and each Guarantor.
(b)    In the case of the occurrence of an Event of Default, the Administrative
Agent and the Lenders will have all other rights and remedies available at law
and equity.
(c)    All proceeds received after maturity of the Loans, whether by
acceleration or otherwise, subject to Section 4.03, shall be applied:
(i)    first, to payment or reimbursement of that portion of the Indebtedness
constituting fees, expenses and indemnities payable to the Administrative Agent
in its capacity as such;
(ii)    second, pro rata to payment or reimbursement of that portion of the
Indebtedness constituting fees, expenses and indemnities payable to the Lenders;
(iii)    third, pro rata to payment of accrued interest on the Loans;
(iv)    fourth, pro rata to payment of principal outstanding on the Loans, LC
Disbursements that have not yet been reimbursed by or on behalf of the Borrower
at such time;
(v)    fifth, pro rata to any other Indebtedness;
(vi)    sixth, to serve as cash collateral to be held by the Administrative
Agent to secure the LC Exposure; and
(vii)    seventh, any excess, after all of the Indebtedness shall have been
indefeasibly paid in full in cash, shall be paid to the Borrower or as otherwise
required by any Governmental Requirement.
ARTICLE XI    
THE AGENTS
Section 11.01    Appointment; Powers. Each of the Lenders and the Issuing Bank
hereby irrevocably appoints the Administrative Agent to serve as the
administrative agent under the Loan Documents and each Lender and each Issuing
Bank authorizes the Administrative Agent to take such actions as agent on its
behalf and to exercise such powers under this Agreement and the other Loan
Documents as are delegated to the Administrative Agent by the terms hereof and
the other Loan Documents, together with such actions and powers as are
reasonably incidental thereto. Without limiting the foregoing, each Lender and
each Issuing Bank hereby authorizes the Administrative Agent to execute and
deliver, and to perform its obligations under, each of the Loan Documents to
which the Administrative Agent is a party, and to exercise all rights, powers
and remedies that the Administrative Agent may have under such Loan Documents.


91
\

--------------------------------------------------------------------------------





Section 11.02    Duties and Obligations of Administrative Agent. The
Administrative Agent shall not have any duties or obligations except those
expressly set forth in the Loan Documents. In performing its functions and
duties hereunder and under the other Loan Documents, the Administrative Agent is
acting solely on behalf of the Lenders and the Issuing Banks (except in limited
circumstances expressly provided for herein relating to the maintenance of the
Register), and its duties are entirely mechanical and administrative in nature.
Without limiting the generality of the foregoing, (a) the Administrative Agent
shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing (the use of the term “agent”
herein and in the other Loan Documents with reference to the Administrative
Agent is not intended to connote any fiduciary or other implied (or express)
obligations arising under agency doctrine of any applicable law; rather, such
term is used merely as a matter of market custom, and is intended to create or
reflect only an administrative relationship between independent contracting
parties), (b) the Administrative Agent shall have no duty to take any
discretionary action or exercise any discretionary powers, except as provided in
Section 11.03, and (c) except as expressly set forth herein, the Administrative
Agent shall not have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Borrower or any of its
Subsidiaries that is communicated to or obtained by the bank serving as
Administrative Agent or any of its Affiliates in any capacity. Additionally,
each Lender agrees that it will not assert any claim against the Administrative
Agent based on an alleged breach of fiduciary duty by the Administrative Agent
in connection with this Agreement and/or the transactions contemplated hereby.
Nothing in this Agreement or any Loan Document shall require the Administrative
Agent to account to any Lender for any sum or the profit element of any sum
received by the Administrative Agent for its own account. The Administrative
Agent shall be deemed not to have knowledge of any Default unless and until
written notice thereof (stating that it is a “notice of default”) is given to
the Administrative Agent by the Borrower, a Lender or an Issuing Bank, and shall
not be responsible for or have any duty to ascertain or inquire into (i) any
statement, warranty or representation made in or in connection with this
Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or under any other Loan Document or
in connection herewith or therewith, (iii) the performance or observance of any
of the covenants, agreements or other terms or conditions set forth herein or in
any other Loan Document or the occurrence of any Default, (iv) the sufficiency,
validity, enforceability, effectiveness or genuineness of this Agreement, any
other Loan Document or any other agreement, instrument or document, (v) the
satisfaction of any condition set forth in Article VI or elsewhere in any Loan
Document, other than to confirm receipt of items (which on their face purport to
be items) expressly required to be delivered to the Administrative Agent or as
to those conditions precedent expressly required to be to the Administrative
Agent’s satisfaction, (vi) the existence, value, perfection or priority of any
collateral security or the financial or other condition of the Borrower and its
Subsidiaries or any other obligor or guarantor, or (vii) any failure by the
Borrower or any other Person (other than itself) to perform any of its
obligations hereunder or under any other Loan Document or the performance or
observance of any covenants, agreements or other terms or conditions set forth
herein or therein. For purposes of determining compliance with any condition
hereunder to the making of a Loan, or the issuance of a Letter of Credit, that
by its terms must be fulfilled to the satisfaction of a Lender or an Issuing
Bank, each Lender and each Issuing Bank shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender or an Issuing Bank unless the Administrative Agent
shall have received written notice from such Lender or such Issuing Bank prior
to the proposed closing date specifying its objection thereto.
Section 11.03    Action by Administrative Agent. The Administrative Agent shall
have no duty to take any discretionary action or exercise any discretionary
powers, except discretionary rights and powers expressly contemplated hereby or
by the other Loan Documents that the Administrative Agent is required to
exercise in writing as directed by the Majority Lenders (or such other number or
percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 12.02) and in all cases the Administrative


92
\

--------------------------------------------------------------------------------





Agent shall be fully justified in failing or refusing to act hereunder or under
any other Loan Documents unless it shall (a) receive written instructions from
the Majority Lenders or the Lenders, as applicable, (or such other number or
percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 12.02) specifying the action to be taken and (b) be
indemnified to its satisfaction by the Lenders against any and all liability and
expenses which may be incurred by it by reason of taking or continuing to take
any such action. The instructions as aforesaid and any action taken or failure
to act pursuant thereto by the Administrative Agent shall be binding on all of
the Lenders. Upon receipt from the Borrower of a notice of the occurrence of any
Default pursuant to Section 8.02(a), the Administrative Agent will promptly
provide to the Lenders a copy of such notice. If a Default has occurred and is
continuing, then the Administrative Agent shall take such action with respect to
such Default as shall be directed by the requisite Lenders in the written
instructions (with indemnities) described in this Section 11.03, provided that,
unless and until the Administrative Agent shall have received such directions,
the Administrative Agent may (but shall not be obligated to) take such action,
or refrain from taking such action, with respect to such Default as it shall
deem advisable in the best interests of the Lenders. In no event, however, shall
the Administrative Agent be required to take any action which exposes the
Administrative Agent to personal liability or which is contrary to this
Agreement, the Loan Documents or applicable law, including any action that may
be in violation of the automatic stay under any requirement of law relating to
bankruptcy, insolvency or reorganization or relief of debtors or that may effect
a forfeiture, modification or termination of property of a Defaulting Lender in
violation of any requirement of law relating to bankruptcy, insolvency or
reorganization or relief of debtors. If a Default has occurred and is
continuing, neither the Syndication Agent nor the Documentation Agents shall
have any obligation to perform any act in respect thereof. Neither the
Administrative Agent nor any of its Related Parties shall (i) be liable for any
action taken or not taken by it with the consent or at the request of the
Majority Lenders, the Required Lenders or the Lenders (or such other number or
percentage of the Lenders as shall be necessary, or as the Administrative Agent
shall believe in good faith to be necessary, under the circumstances as provided
in Section 12.02), and otherwise the Administrative Agent shall not be liable
for any action taken or not taken by it hereunder or under any other Loan
Document or under any other document or instrument referred to or provided for
herein or therein or in connection herewith or therewith INCLUDING ITS OWN
ORDINARY NEGLIGENCE, except for its own gross negligence or willful misconduct
(the absence of which is to be presumed unless otherwise determined by a court
of competent jurisdiction by a final and non-appealable judgment) or (ii) be
responsible in any manner to any of the Lenders for any recitals, statements,
representations or warranties made by the Borrower or any Guarantor or any
officer thereof contained in this Agreement or any other Loan Document or in any
certificate, report, statement or other document referred to or provided for in,
or received by the Administrative Agent under or in connection with, this
Agreement or any other Loan Document or for the value, validity, effectiveness,
genuineness, enforceability or sufficiency of this Agreement or any other Loan
Document or for any failure of the Borrower or any Restricted Subsidiary to
perform its obligations hereunder or thereunder.
Section 11.04    Reliance by Administrative Agent. The Administrative Agent
shall be entitled to rely upon, and shall not incur any liability under or in
respect of this Agreement or any other Loan Document for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (which writing may be a fax, electronic message, Internet or intranet
website posting or other distribution) or any statement made to it orally or by
telephone and believed by it to be genuine and to have been signed or sent or
otherwise authenticated by the proper Person (whether or not such Person in fact
meets the requirements set forth in the Loan Documents for being the maker
thereof), and the Lenders and the Issuing Bank hereby waive the right to dispute
the Administrative Agent’s record of such statement, except in the case of gross
negligence or willful misconduct by the Administrative Agent. The Administrative
Agent may consult with legal counsel (who may be counsel for the Borrower),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of


93
\

--------------------------------------------------------------------------------





any such counsel, accountants or experts. The Administrative Agent may deem and
treat the payee of any Note as the holder thereof for all purposes hereof unless
and until a written notice of the assignment or transfer thereof permitted
hereunder shall have been filed with the Administrative Agent. The
Administrative Agent may rely on the Register to the extent set forth in Section
12.04(b). The Administrative Agent makes no warranty or representation to any
Lender or Issuing Bank and shall not be responsible to any Lender or Issuing
Bank for any statements, warranties or representations made by or on behalf of
the Borrower or any Guarantor in connection with this Agreement or any other
Loan Document.
Section 11.05    Subagents. The Administrative Agent may perform any and all its
duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of their respective duties and exercise their respective
rights and powers through their respective Related Parties. The exculpatory
provisions of this Article XI shall apply to any such sub-agent and to the
Related Parties of the Administrative Agent and any such sub-agent, and shall
apply to their respective activities pursuant to this Agreement. The
Administrative Agent shall not be responsible for the negligence or misconduct
of any sub-agent except to the extent that a court of competent jurisdiction
determines in a final and nonappealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such
sub-agent.
Section 11.06    Resignation of Administrative Agent.
(a)    The Administrative Agent may resign at any time by giving 30 days’ prior
written notice thereof to the Lenders, the Issuing Banks and the Borrower,
whether or not a successor Administrative Agent has been appointed. Upon any
such resignation, the Majority Lenders shall have the right, in consultation
with the Borrower, to appoint a successor. If no successor shall have been so
appointed by the Majority Lenders and shall have accepted such appointment
within 30 days after the retiring Agent gives notice of its resignation, then
the retiring Administrative Agent may, on behalf of the Lenders and the Issuing
Banks, appoint a successor Administrative Agent which shall be a bank with an
office in New York, New York, or an Affiliate of any such bank. In either case,
such appointment shall be subject to the prior written approval of the Borrower
(which approval may not be unreasonably withheld and shall not be required while
an Event of Default has occurred and is continuing). Upon the acceptance of its
appointment as Administrative Agent hereunder by a successor, such successor
shall succeed to and become vested with all the rights, powers, privileges and
duties of the retiring Administrative Agent, and the retiring Administrative
Agent shall be discharged from its duties and obligations hereunder. Prior to
any retiring Administrative Agent’s resignation hereunder as Administrative
Agent, the retiring Administrative Agent shall take such action as may be
reasonably necessary to assign to the successor Administrative Agent its rights
as Administrative Agent under the Loan Documents. The fees payable by the
Borrower to a successor Administrative Agent shall be the same as those payable
to its predecessor unless otherwise agreed between the Borrower and such
successor.
(b)    Notwithstanding Section 11.06(a), in the event no successor
Administrative Agent shall have been so appointed and shall have accepted such
appointment within 30 days after the retiring Administrative Agent gives notice
of its intent to resign, the retiring Administrative Agent may give notice of
the effectiveness of its resignation to the Lenders, the Issuing Banks and the
Borrower, whereupon, on the date of effectiveness of such resignation stated in
such notice, (i) the retiring Administrative Agent shall be discharged from its
duties and obligations hereunder and


94
\

--------------------------------------------------------------------------------





under the other Loan Documents and (ii) the Majority Lenders shall succeed to
and become vested with all the rights, powers, privileges and duties of the
retiring Administrative Agent; provided that (A) all payments required to be
made hereunder or under any other Loan Document to the Administrative Agent for
the account of any Person other than the Administrative Agent shall be made
directly to such Person and (B) all notices and other communications required or
contemplated to be given or made to the Administrative Agent shall directly be
given or made to each Lender and each Issuing Bank. Following the effectiveness
of the Administrative Agent’s resignation from its capacity as such, the
provisions of this Article XI and Section 12.03, as well as any exculpatory,
reimbursement and indemnification provisions set forth in any other Loan
Document, shall continue in effect for the benefit of such retiring
Administrative Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while the
retiring Administrative Agent was acting as Administrative Agent.
Section 11.07    Agents as Lenders. Each bank serving as an Agent hereunder
shall have the same rights and powers in its capacity as a Lender as any other
Lender and may exercise the same as though it were not an Agent, and such bank
and its Affiliates may accept deposits from, lend money to, own securities of,
act as the financial advisor or in any other advisory capacity for and generally
engage in any kind of banking, trust or other business with the Borrower or any
Subsidiary or other Affiliate thereof as if it were not an Agent hereunder and
without any duty to account therefor to the Lenders or the Issuing Banks. The
terms “Issuing Banks”, “Lenders”, “Majority Lenders”, “Required Lenders” and any
similar terms shall, unless the context clearly otherwise indicates, include
such Agent in its individual capacity as a Lender, Issuing Bank or as one of the
Majority Lenders or Required Lenders, as applicable.
Section 11.08    No Reliance. Each Lender represents that it is engaged in
making, acquiring or holding commercial loans in the ordinary course of its
business and that it has, independently and without reliance upon the
Administrative Agent, any other Agent, any Arranger or any other Lender, or any
Related Parties of any of the foregoing, and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement as a Lender, and to make, acquire or hold
Loans hereunder. Each Lender also acknowledges that it will, independently and
without reliance upon the Administrative Agent, any other Agent, any Arranger or
any other Lender, or any Related Parties of any of the foregoing, and based on
such documents and information (which may contain material non-pubic information
within the meaning of the United States securities laws concerning the Borrower
and its Affiliates) as it shall from time to time deem appropriate, continue to
make its own decisions in taking or not taking action under or based upon this
Agreement, any other Loan Document, any related agreement or any document
furnished hereunder or thereunder. Except as expressly set forth herein, the
Agents shall not be required to keep themselves informed as to the performance
or observance by the Borrower or any of its Subsidiaries of this Agreement, the
Loan Documents or any other document referred to or provided for herein or to
inspect the Properties or books of the Borrower or its Subsidiaries. Except for
notices, reports and other documents and information expressly required to be
furnished to the Lenders by the Administrative Agent hereunder, no Agent or the
Arrangers shall have any duty or responsibility to provide any Lender with any
credit or other information concerning the affairs, financial condition or
business of the Borrower (or any of its Affiliates) which may come into the
possession of such Agent or any of its Affiliates. In this regard, each Lender
acknowledges that Simpson Thacher & Bartlett LLP is acting in this transaction
as special counsel to the Administrative Agent only, except to the extent
otherwise expressly stated in any legal opinion or any Loan Document. Each other
party hereto will consult with its own legal counsel to the extent that it deems
necessary in connection with the Loan Documents and the matters contemplated
therein. Each Lender, by delivering its signature page to this Agreement on the
Effective Date, or delivering its signature page to an Assignment and Assumption
or any other Loan Document pursuant to which it shall become a Lender


95
\

--------------------------------------------------------------------------------





hereunder, shall be deemed to have acknowledged receipt of, and consented to and
approved, each Loan Document and each other document required to be delivered
to, or be approved by or satisfactory to, the Administrative Agent or the
Lenders on the Effective Date.
Section 11.09    Administrative Agent May File Proofs of Claim. In case of the
pendency of any proceeding with respect to the Borrower or any Guarantor under
any Federal, state or foreign bankruptcy, insolvency, receivership or similar
law now or hereafter in effect, the Administrative Agent (irrespective of
whether the principal of any Loan or any reimbursement obligation in respect of
any LC Disbursement shall then be due and payable as herein expressed or by
declaration or otherwise and irrespective of whether the Administrative Agent
shall have made any demand on the Borrower) shall be entitled and empowered (but
not obligated) by intervention in such proceeding or otherwise:
(a)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, LC Disbursements and all
other Indebtedness that is owing and unpaid and to file such other documents as
may be necessary or advisable in order to have the claims of the Lenders, the
Issuing Banks and the Administrative Agent (including any claim under Sections
3.01, 3.05, 5.01, 5.03 and 12.03) allowed in such judicial proceeding; and
(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such proceeding is hereby authorized by each
Lender and each Issuing Bank to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders or the Issuing Banks, to pay to the
Administrative Agent any amount due to it, in its capacity as the Administrative
Agent, under the Loan Documents (including under Section 12.03). Nothing
contained herein shall be deemed to authorize the Administrative Agent to
authorize or consent to or accept or adopt on behalf of any Lender or Issuing
Bank any plan of reorganization, arrangement, adjustment or composition
affecting the Indebtedness or the rights of any Lender or Issuing Bank or to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or Issuing Bank in any such proceeding.
Section 11.10    The Arrangers, the Documentation Agents and the Syndication
Agent. The Arrangers, the Documentation Agents and the Syndication Agent shall
have no duties, responsibilities or liabilities under this Agreement and the
other Loan Documents other than their duties, responsibilities and liabilities
in their capacity as Lenders hereunder.
Section 11.11    Posting of Communications.
(a)    The Borrower agrees that the Administrative Agent may, but shall not be
obligated to, make any Communications available to the Lenders and the Issuing
Banks by posting the Communications on IntraLinks™, DebtDomain, SyndTrak,
ClearPar or any other electronic platform chosen by the Administrative Agent to
be its electronic transmission system (the “Approved Electronic Platform”).
(b)    Although the Approved Electronic Platform and its primary web portal are
secured with generally-applicable security procedures and policies implemented
or modified by the


96
\

--------------------------------------------------------------------------------





Administrative Agent from time to time (including, as of the Effective Date, a
user ID/password authorization system) and the Approved Electronic Platform is
secured through a per-deal authorization method whereby each user may access the
Approved Electronic Platform only on a deal-by-deal basis, each of the Lenders,
each of the Issuing Banks and the Borrower acknowledges and agrees that the
distribution of material through an electronic medium is not necessarily secure,
that the Administrative Agent is not responsible for approving or vetting the
representatives or contacts of any Lender that are added to the Approved
Electronic Platform, and that there may be confidentiality and other risks
associated with such distribution. Each of the Lenders, each of the Issuing
Banks and the Borrower hereby approves distribution of the Communications
through the Approved Electronic Platform and understands and assumes the risks
of such distribution.
(c)    THE APPROVED ELECTRONIC PLATFORM AND THE COMMUNICATIONS ARE PROVIDED “AS
IS” AND “AS AVAILABLE”. THE APPLICABLE PARTIES (AS DEFINED BELOW) DO NOT WARRANT
THE ACCURACY OR COMPLETENESS OF THE COMMUNICATIONS, OR THE ADEQUACY OF THE
APPROVED ELECTRONIC PLATFORM AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS OR
OMISSIONS IN THE APPROVED ELECTRONIC PLATFORM AND THE COMMUNICATIONS. NO
WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE
APPLICABLE PARTIES IN CONNECTION WITH THE COMMUNICATIONS OR THE APPROVED
ELECTRONIC PLATFORM. IN NO EVENT SHALL THE ADMINISTRATIVE AGENT, ANY ARRANGER,
ANY AGENT OR ANY OF THEIR RESPECTIVE RELATED PARTIES (COLLECTIVELY, “APPLICABLE
PARTIES”) HAVE ANY LIABILITY TO THE BORROWER, ANY GUARANTOR, ANY LENDER, ANY
ISSUING BANK OR ANY OTHER PERSON OR ENTITY FOR DAMAGES OF ANY KIND, INCLUDING
DIRECT OR INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES, LOSSES OR
EXPENSES (WHETHER IN TORT, CONTRACT OR OTHERWISE) ARISING OUT OF THE BORROWER’S,
ANY GUARANTOR’S OR THE ADMINISTRATIVE AGENT’S TRANSMISSION OF COMMUNICATIONS
THROUGH THE INTERNET OR THE APPROVED ELECTRONIC PLATFORM.
(d)    Each Lender and each Issuing Bank agrees that notice to it (as provided
in the next sentence) specifying that Communications have been posted to the
Approved Electronic Platform shall constitute effective delivery of the
Communications to such Lender for purposes of the Loan Documents. Each Lender
and Issuing Bank agrees (i) to notify the Administrative Agent in writing (which
could be in the form of electronic communication) from time to time of such
Lender’s or Issuing Bank’s (as applicable) email address to which the foregoing
notice may be sent by electronic transmission and (ii) that the foregoing notice
may be sent to such email address.
(e)    Each of the Lenders, each of the Issuing Banks and the Borrower agrees
that the Administrative Agent may, but (except as may be required by applicable
law) shall not be obligated to, store the Communications on the Approved
Electronic Platform in accordance with the Administrative Agent’s generally
applicable document retention procedures and policies.


97
\

--------------------------------------------------------------------------------





(f)    Nothing herein shall prejudice the right of the Administrative Agent, any
Lender or any Issuing Bank to give any notice or other communication pursuant to
any Loan Document in any other manner specified in such Loan Document.
Section 11.12    Certain ERISA Matters.
(a)    Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of, the Administrative Agent and not, for the avoidance
of doubt, to or for the benefit of the Borrower or any Guarantor, that at least
one of the following is and will be true:
(i)    such Lender is not using “plan assets” (within the meaning of
section 3(42) of ERISA or otherwise) of one or more Benefit Plans with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments or this
Agreement,
(ii)    the transaction exemption set forth in one or more PTEs, such as
PTE 84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95‑60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90‑1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91‑38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96‑23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement,
(iii)    (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84‑14),
(B) such Qualified Professional Asset Manager made the investment decision on
behalf of such Lender to enter into, participate in, administer and perform the
Loans, the Letters of Credit, the Commitments and this Agreement, (C) the
entrance into, participation in, administration of and performance of the Loans,
the Letters of Credit, the Commitments and this Agreement satisfies the
requirements of sub-sections (b) through (g) of Part I of PTE 84‑14 and (D) to
the best knowledge of such Lender, the requirements of subsection (a) of Part I
of PTE 84‑14 are satisfied with respect to such Lender’s entrance into,
participation in, administration of and performance of the Loans, the Letters of
Credit, the Commitments and this Agreement, or
(iv)    such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.
(b)    In addition, unless either (i) Section 11.12(a)(i) is true with respect
to a Lender or (ii) a Lender has provided another representation, warranty and
covenant in accordance with Section 11.12(a)(iv), such Lender further (A)
represents and warrants, as of the date such Person became a Lender party
hereto, to, and (B) covenants, from the date such Person became a Lender party
hereto to the date such Person ceases being a Lender party hereto, for the
benefit of, the


98
\

--------------------------------------------------------------------------------





Administrative Agent and not, for the avoidance of doubt, to or for the benefit
of the Borrower or any Guarantor, that the Administrative Agent is not a
fiduciary with respect to the assets of such Lender involved in such Lender’s
entrance into, participation in, administration of and performance of the Loans,
the Letters of Credit, the Commitments and this Agreement (including in
connection with the reservation or exercise of any rights by the Administrative
Agent under this Agreement, any Loan Document or any documents related hereto or
thereto).
Section 11.13    No Third Party Beneficiaries. The provisions of this Article XI
are solely for the benefit of the Administrative Agent, the Lenders and the
Issuing Banks, and, except solely to the extent of the Borrower’s rights to
consent pursuant to and subject to the conditions set forth in this Article,
none of the Borrower or any Subsidiary, or any of their respective Affiliates,
shall have any rights as a third party beneficiary under any such provisions.
ARTICLE XII    
MISCELLANEOUS
Section 12.01    Notices.
(a)    Except in the case of notices and other communications expressly
permitted to be given by telephone (and subject to Section 12.01(b)), all
notices and other communications provided for herein shall be in writing and
shall be delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopy, as follows:
(i)    if to the Borrower, to it at Three Memorial City Plaza, 840 Gessner Road,
Suite 1400, Houston, Texas 77024, Attention of Matt Kerin;
(ii)    if to the Administrative Agent or to JPMorgan Chase Bank, N.A., as the
Issuing Bank, to JPMorgan Chase Bank, N.A., 712 Main Street, Floor 5C., Houston,
Texas 77002, Attention of Anson Williams (anson.d.williams@jpmorgan.com);
(iii)    if to any other Lender, to it at its address (or telecopy number) set
forth in its Administrative Questionnaire.
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through Approved Electronic Platforms, to the
extent provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).
(b)    Notices and other communications to the Lenders and the Issuing Banks
hereunder may be delivered or furnished by Approved Electronics Platforms
pursuant to procedures approved by the Administrative Agent; provided that the
foregoing shall not apply to notices pursuant to Article II, Article III,
Article IV and Article V unless otherwise agreed by the Administrative Agent and
the applicable Lender. The Administrative Agent or the Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications


99
\

--------------------------------------------------------------------------------





pursuant to procedures approved by it; provided that approval of such procedures
may be limited to particular notices or communications.
(c)    Unless the Administrative Agent otherwise prescribes, (i) notices and
other communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient, at its e-mail address as described in the foregoing
clause (i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii) above, if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice or communication shall
be deemed to have been sent at the opening of business on the next business day
for the recipient.
(d)    Any party hereto may change its address or telecopy number for notices
and other communications hereunder by notice to the other parties hereto.
Section 12.02    Waivers; Amendments.
(a)    No failure on the part of the Administrative Agent, any other Agent, the
Issuing Bank or any Lender to exercise and no delay in exercising, and no course
of dealing with respect to, any right, power or privilege, or any abandonment or
discontinuance of steps to enforce such right, power or privilege, under any of
the Loan Documents shall operate as a waiver thereof, nor shall any single or
partial exercise of any right, power or privilege, or any abandonment or
discontinuance of steps to enforce such right, power or privilege, under any of
the Loan Documents preclude any other or further exercise thereof or the
exercise of any other right, power or privilege. The rights and remedies of the
Administrative Agent, any other Agent, the Issuing Bank and the Lenders
hereunder and under the other Loan Documents are cumulative and are not
exclusive of any rights or remedies that they would otherwise have. No waiver of
any provision of this Agreement or any other Loan Document or consent to any
departure by the Borrower therefrom shall in any event be effective unless the
same shall be permitted by Section 12.02(b), and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given. Without limiting the generality of the foregoing, the making of a Loan or
issuance of a Letter of Credit shall not be construed as a waiver of any
Default, regardless of whether the Administrative Agent, any other Agent, any
Lender or the Issuing Bank may have had notice or knowledge of such Default at
the time.
(b)    Subject to Section 3.03(b), Section 4.03(c), Section 12.02(c) and Section
12.16, neither this Agreement nor any provision hereof nor any other Loan
Document, nor any provision thereof may be waived, amended or modified except
pursuant to an agreement or agreements in writing entered into by the Borrower
and the Majority Lenders or by the Borrower and the Administrative Agent with
the consent of the Majority Lenders; provided that no such agreement shall (i)
increase the Commitment or the Maximum Credit Amount of any Lender without the
written consent of such Lender, (ii) increase the Borrowing Base without the
written consent (or deemed consent) of each Lender, decrease or maintain the
Borrowing Base without the consent (or deemed consent) of the Required Lenders,
other than pursuant to Section 2.07(e) or Section


100
\

--------------------------------------------------------------------------------





9.11(e), or otherwise modify any provisions of Sections 2.07(b), (c), (d) and
(e) in any manner that results in an increase in the Borrowing Base without the
written consent (or deemed consent) of each Lender; provided that a Scheduled
Redetermination may be postponed by the Majority Lenders, (iii) reduce the
principal amount of any Loan or LC Disbursement or reduce the rate of interest
thereon, or reduce any fees payable hereunder, or reduce any other Indebtedness
hereunder or under any other Loan Document, without the written consent of each
Lender affected thereby, (iv) postpone the scheduled date of payment or
prepayment of the principal amount of any Loan or LC Disbursement, or any
interest thereon, or any fees payable hereunder, or any other Indebtedness
hereunder or under any other Loan Document, or reduce the amount of, waive or
excuse any such payment, or postpone or extend the Termination Date without the
written consent of each Lender affected thereby, (v) change Section 2.06(b),
Section 4.01(b) or Section 4.01(c) in a manner that would alter the ratable
reduction of Commitments or the pro rata sharing of payments required thereby,
without the written consent of each Lender affected thereby, (vi) waive or amend
Section 3.04(b), Section 4.03(b), Section 6.01 or Section 10.02(c) without the
written consent of each Lender, or (vii) change any of the provisions of this
Section 12.02(b) or the definitions of “Required Lenders” or “Majority Lenders”
or any other provision hereof specifying the number or percentage of Lenders
required to waive, amend or modify any rights hereunder or under any other Loan
Documents or make any determination or grant any consent hereunder or any other
Loan Documents, without the written consent of each Lender; provided further
that no such agreement shall amend, modify or otherwise affect the rights or
duties of the Administrative Agent, any other Agent, or the Issuing Banks
hereunder or under any other Loan Document without the prior written consent of
the Administrative Agent, such other Agent or the Issuing Banks, as the case may
be. Notwithstanding the foregoing, any supplement to Schedule 7.13
(Subsidiaries) shall be effective simply by delivering to the Administrative
Agent a supplemental schedule clearly marked as such and, upon receipt, the
Administrative Agent will promptly deliver a copy thereof to the Lenders.
(c)    If the Administrative Agent and the Borrower acting together identify any
ambiguity, omission, mistake, typographical error or other defect in any
provision of this Agreement or any other Loan Document, then the Administrative
Agent and the Borrower shall be permitted to amend, modify or supplement such
provision to cure such ambiguity, omission, mistake, typographical error or
other defect, and such amendment shall become effective without any further
action or consent of any other party to this Agreement. The Administrative Agent
shall provide the Lenders a copy of such amendment after it becomes effective.
(d)    The Administrative Agent shall, and is hereby authorized by the Lenders
to, release and discharge any Guarantor, immediately and without any further
act, upon (i) the dissolution, disposition or merger of such Guarantor in
compliance with this Agreement or (ii) such Guarantor being released and
discharged as a co-obligor, borrower or guarantor under the Debt incurred or
guaranteed which caused such Subsidiary to become a Guarantor pursuant to
Section 8.12.
Section 12.03    Expenses, Indemnity; Damage Waiver.
(a)    The Borrower shall pay (i) all reasonable out-of-pocket expenses incurred
by the Administrative Agent and its Affiliates, including the reasonable fees,
charges and disbursements of counsel and other outside consultants for the
Administrative Agent, the reasonable


101
\

--------------------------------------------------------------------------------





travel, photocopy, mailing, courier, telephone and other similar expenses, in
connection with the syndication of the credit facilities provided for herein,
the preparation, negotiation, execution, delivery and administration (both
before and after the execution hereof and including advice of counsel to the
Administrative Agent as to the rights and duties of the Administrative Agent and
the Lenders with respect thereto) of this Agreement and the other Loan Documents
and any amendments, modifications or waivers of or consents related to the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated), (ii) all reasonable out-of-pocket
expenses incurred by any Issuing Bank in connection with the issuance,
amendment, renewal or extension of any Letter of Credit or any demand for
payment thereunder and (iii) all out-of-pocket expenses incurred by any Agent,
any Issuing Bank or any Lender, including the fees, charges and disbursements of
any counsel for any Agent, any Issuing Bank or any Lender, in connection with
the enforcement or protection of its rights in connection with this Agreement or
any other Loan Document, including its rights under this Section 12.03, or in
connection with the Loans made or Letters of Credit issued hereunder, including
all such out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.
(b)    THE BORROWER SHALL INDEMNIFY EACH AGENT, THE ARRANGERS, EACH ISSUING BANK
AND EACH LENDER, AND EACH RELATED PARTY OF ANY OF THE FOREGOING PERSONS (EACH
SUCH PERSON BEING CALLED AN “INDEMNITEE”) AGAINST, AND DEFEND AND HOLD EACH
INDEMNITEE HARMLESS FROM, ANY AND ALL LOSSES, CLAIMS, DAMAGES, PENALTIES,
LIABILITIES AND RELATED EXPENSES, INCLUDING THE FEES, CHARGES AND DISBURSEMENTS
OF ANY COUNSEL FOR ANY INDEMNITEE, INCURRED BY OR ASSERTED AGAINST ANY
INDEMNITEE ARISING OUT OF, IN CONNECTION WITH, OR AS A RESULT OF (i) THE
EXECUTION OR DELIVERY OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR ANY
AGREEMENT OR INSTRUMENT CONTEMPLATED HEREBY OR THEREBY, THE PERFORMANCE BY THE
PARTIES HERETO OR THE PARTIES TO ANY OTHER LOAN DOCUMENT OF THEIR RESPECTIVE
OBLIGATIONS HEREUNDER OR THEREUNDER OR THE CONSUMMATION OF THE TRANSACTIONS
CONTEMPLATED HEREBY OR BY ANY OTHER LOAN DOCUMENT, (ii) THE FAILURE OF THE
BORROWER OR ANY RESTRICTED SUBSIDIARY TO COMPLY WITH THE TERMS OF ANY LOAN
DOCUMENT, INCLUDING THIS AGREEMENT, OR WITH ANY GOVERNMENTAL REQUIREMENT, (iii)
ANY INACCURACY OF ANY REPRESENTATION OR ANY BREACH OF ANY WARRANTY OR COVENANT
OF THE BORROWER OR ANY GUARANTOR SET FORTH IN ANY OF THE LOAN DOCUMENTS OR ANY
INSTRUMENTS, DOCUMENTS OR CERTIFICATIONS DELIVERED IN CONNECTION THEREWITH, (iv)
ANY LOAN OR LETTER OF CREDIT OR THE USE OF THE PROCEEDS THEREFROM, INCLUDING (A)
ANY REFUSAL BY AN ISSUING BANK TO HONOR A DEMAND FOR PAYMENT UNDER A LETTER OF
CREDIT IF THE DOCUMENTS PRESENTED IN CONNECTION WITH SUCH DEMAND DO NOT STRICTLY
COMPLY WITH THE TERMS OF SUCH LETTER OF CREDIT, OR (B) THE PAYMENT OF A DRAWING
UNDER ANY LETTER OF CREDIT NOTWITHSTANDING THE NON-COMPLIANCE, NON-DELIVERY OR
OTHER IMPROPER PRESENTATION OF THE DOCUMENTS PRESENTED IN CONNECTION THEREWITH,
(v) ANY OTHER ASPECT OF THE LOAN DOCUMENTS, (vi) THE OPERATIONS OF THE BUSINESS
OF THE BORROWER AND ITS SUBSIDIARIES BY THE BORROWER AND ITS SUBSIDIARIES, (vii)
ANY


102
\

--------------------------------------------------------------------------------





ENVIRONMENTAL LAW APPLICABLE TO THE BORROWER OR ANY SUBSIDIARY OR ANY OF THEIR
PROPERTIES OR OPERATIONS, INCLUDING, THE PRESENCE, GENERATION, STORAGE, RELEASE,
THREATENED RELEASE, USE, TRANSPORT, DISPOSAL, ARRANGEMENT OF DISPOSAL OR
TREATMENT OF HAZARDOUS MATERIALS ON OR AT ANY OF THEIR PROPERTIES, (viii) THE
BREACH OR NON-COMPLIANCE BY THE BORROWER OR ANY SUBSIDIARY WITH ANY
ENVIRONMENTAL LAW APPLICABLE TO THE BORROWER OR ANY SUBSIDIARY, (ix) THE PAST
OWNERSHIP BY THE BORROWER OR ANY SUBSIDIARY OF ANY OF THEIR PROPERTIES OR PAST
ACTIVITY ON ANY OF THEIR PROPERTIES WHICH, THOUGH LAWFUL AND FULLY PERMISSIBLE
AT THE TIME, COULD RESULT IN PRESENT LIABILITY, (x) THE PRESENCE, USE, RELEASE,
STORAGE, TREATMENT, DISPOSAL, GENERATION, THREATENED RELEASE, TRANSPORT,
ARRANGEMENT FOR TRANSPORT OR ARRANGEMENT FOR DISPOSAL OF HAZARDOUS MATERIALS ON
OR AT ANY OF THE PROPERTIES OWNED OR OPERATED BY THE BORROWER OR ANY SUBSIDIARY
OR ANY ACTUAL OR ALLEGED PRESENCE OR RELEASE OF HAZARDOUS MATERIALS ON OR FROM
ANY PROPERTY OWNED OR OPERATED BY THE BORROWER OR ANY OF ITS SUBSIDIARIES, (xi)
ANY ENVIRONMENTAL LIABILITY RELATED IN ANY WAY TO THE BORROWER OR ANY OF ITS
SUBSIDIARIES, OR (xii) ANY OTHER ENVIRONMENTAL, HEALTH OR SAFETY CONDITION IN
CONNECTION WITH THE LOAN DOCUMENTS, OR (xiii) ANY ACTUAL OR PROSPECTIVE CLAIM,
LITIGATION, INVESTIGATION, ARBITRATION OR PROCEEDING RELATING TO ANY OF THE
FOREGOING (WHETHER OR NOT SUCH CLAIM, LITIGATION, INVESTIGATION, ARBITRATION OR
PROCEEDING IS BROUGHT BY THE BORROWER OR A GUARANTOR, OR ITS OR THEIR RESPECTIVE
EQUITY HOLDERS, AFFILIATES, CREDITORS OR ANY OTHER THIRD PERSON), WHETHER BASED
ON CONTRACT, TORT OR ANY OTHER THEORY AND REGARDLESS OF WHETHER ANY INDEMNITEE
IS A PARTY THERETO, AND SUCH INDEMNITY SHALL EXTEND TO EACH INDEMNITEE
NOTWITHSTANDING THE SOLE OR CONCURRENT NEGLIGENCE OF ANY KIND OR CHARACTER
WHATSOEVER, WHETHER ACTIVE OR PASSIVE, WHETHER AN AFFIRMATIVE ACT OR AN
OMISSION, INCLUDING ALL TYPES OF NEGLIGENT CONDUCT IDENTIFIED IN THE RESTATEMENT
(SECOND) OF TORTS OF ONE OR MORE OF THE INDEMNITEES OR BY REASON OF STRICT
LIABILITY IMPOSED WITHOUT FAULT ON ANY ONE OR MORE OF THE INDEMNITEES; PROVIDED
THAT SUCH INDEMNITY SHALL NOT, AS TO ANY INDEMNITEE, BE AVAILABLE TO THE EXTENT
THAT SUCH LOSSES, CLAIMS, DAMAGES, LIABILITIES OR RELATED EXPENSES ARE
DETERMINED BY A COURT OF COMPETENT JURISDICTION BY FINAL AND NONAPPEALABLE
JUDGMENT TO HAVE RESULTED FROM THE GROSS NEGLIGENCE OR WILFUL MISCONDUCT OF SUCH
INDEMNITEE.
(c)    Each Lender severally agrees to pay any amount required to be paid by the
Borrower under Sections 12.03(a) and (b) to the Administrative Agent and each
Issuing Bank and each Related Party of any of the foregoing Persons (each, an
“Agent Indemnitee”) (to the extent not reimbursed by the Borrower and without
limiting the obligation of the Borrower to do so), ratably according to their
respective Applicable Percentage in effect on the date on which indemnification
is sought under this Section 12.03 (or, if indemnification is sought after the
date


103
\

--------------------------------------------------------------------------------





upon which the Commitments shall have terminated and the Loans shall have been
paid in full, ratably in accordance with such Applicable Percentage immediately
prior to such date), from and against any and all losses, claims, damages,
liabilities and related expenses, including the fees, charges and disbursements
of any kind whatsoever that may at any time (whether before or after the payment
of the Loans) be imposed on, incurred by or asserted against such Agent
Indemnitee in any way relating to or arising out of the Commitments, this
Agreement, any of the other Loan Documents or any documents contemplated by or
referred to herein or therein or the transactions contemplated hereby or thereby
or any action taken or omitted by such Agent Indemnitee under or in connection
with any of the foregoing; provided that the unreimbursed expense or indemnified
loss, claim, damage, liability or related expense, as the case may be, was
incurred by or asserted against such Agent Indemnitee in its capacity as such;
provided further that no Lender shall be liable for the payment of any portion
of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements that are found by a final and
nonappealable decision of a court of competent jurisdiction to have resulted
from such Agent Indemnitee’s gross negligence or willful misconduct.  The
agreements in this Section 12.03 shall survive the termination of this Agreement
and the payment of the Loans and all other amounts payable hereunder.
(d)    To the extent permitted by applicable law (i) the Borrower shall not
assert, and the Borrower hereby waives, any claim against any Indemnitee for any
damages arising from the use by others of information or other materials
obtained through telecommunications, electronic or other information
transmission systems (including the Internet), and (ii) no party hereto shall
assert, and each such party hereby waives, any claim against any other party
hereto, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement, any other Loan Document, or
any agreement or instrument contemplated hereby or thereby, the Transactions,
any Loan or Letter of Credit or the use of the proceeds thereof; provided that,
nothing in this clause (d)(ii) shall relieve the Borrower of any obligation it
may have to indemnify an Indemnitee against special, indirect, consequential or
punitive damages asserted against such Indemnitee by a third party.
(e)    All amounts due under this Section 12.03 shall be payable promptly after
written demand therefor.
(f)    This Section 12.03 shall not apply to Taxes.
Section 12.04    Successors and Assigns.
(a)    The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of an Issuing Bank that issues any
Letter of Credit), except that (i) the Borrower may not assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of each Lender (and any attempted assignment or transfer by the Borrower
without such consent shall be null and void) and (ii) no Lender may assign or
otherwise transfer its rights or obligations hereunder except in accordance with
this Section 12.04. Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby (including any Affiliate of
an Issuing Bank


104
\

--------------------------------------------------------------------------------





that issues any Letter of Credit), Participants (to the extent provided in
Section 12.04(c)) and, to the extent expressly contemplated hereby, the Related
Parties of each of the Administrative Agent, the Issuing Bank and the Lenders)
any legal or equitable right, remedy or claim under or by reason of this
Agreement.
(b)    (i) Subject to the conditions set forth in Section 12.04(b)(ii), any
Lender may assign to one or more assignees (other than an Ineligible
Institution) all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment, participations in Letters of
Credit and the Loans at the time owing to it) with the prior written consent
(such consent not to be unreasonably withheld) of:
(A)    the Borrower, provided that no consent of the Borrower shall be required
if such assignment is to a Lender, an Affiliate of a Lender, an Approved Fund
or, if an Event of Default has occurred and is continuing, is to any other
assignee;
(B)    the Administrative Agent, provided that no consent of the Administrative
Agent shall be required for an assignment to an assignee that is a Lender (other
than a Defaulting Lender) immediately prior to giving effect to such assignment;
and
(C)    each Issuing Bank.
(ii)    Assignments shall be subject to the following additional conditions:
(A)    except in the case of an assignment to a Lender or an Affiliate of a
Lender or an assignment of the entire remaining amount of the assigning Lender’s
Commitment or Loans, the amount of the Commitment or Loans of the assigning
Lender subject to each such assignment (determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $5,000,000 unless each of the
Borrower and the Administrative Agent otherwise consent, provided that no such
consent of the Borrower shall be required if an Event of Default has occurred
and is continuing;
(B)    each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;
(C)    the parties to each assignment shall execute and deliver to the
Administrative Agent (1) an Assignment and Assumption or (2) to the extent
applicable, an agreement incorporating an Assignment and Assumption by reference
pursuant to an Approved Electronic Platform as to which the Administrative Agent
and the parties to the Assignment and Assumption are participants, together with
a processing and recordation fee of $3,500; and
(D)    the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more contacts to whom all syndicate-level information (which
may contain material non-public information about the Borrower, the Subsidiaries
and their Related Parties or their respective securities) will be made available
and who may receive such information in accordance with the assignee’s
compliance procedures and applicable laws, including Federal and state
securities laws.


105
\

--------------------------------------------------------------------------------





(iii)    Subject to Section 12.04(b)(iv) and the acceptance and recording
thereof, from and after the effective date specified in each Assignment and
Assumption the assignee thereunder shall be a party hereto and, to the extent of
the interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Section 5.01,
Section 5.02, Section 5.03 and Section 12.03). Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this Section 12.04 shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
Section 12.04(c).
(iv)    The Administrative Agent, acting for this purpose as a non-fiduciary
agent of the Borrower, shall maintain at one of its offices a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Maximum Credit Amount of, and
principal amount (and stated interest) of the Loans and LC Disbursements owing
to, each Lender pursuant to the terms hereof from time to time (the “Register”).
The entries in the Register shall be conclusive, and the Borrower, the
Administrative Agent, the Issuing Banks and the Lenders shall treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by the Borrower, the
Issuing Bank and any Lender, at any reasonable time and from time to time upon
reasonable prior notice. In connection with any changes to the Register, if
necessary, the Administrative Agent will reflect the revisions on Annex I and
forward a copy of such revised Annex I to the Borrower, the Issuing Bank and
each Lender.
(v)    Upon its receipt of (A) a duly completed Assignment and Assumption
executed by an assigning Lender and an assignee or (B) to the extent applicable,
an agreement incorporating an Assignment and Assumption by reference pursuant to
an Approved Electronic Platform as to which the Administrative Agent and the
parties to the Assignment and Assumption are participants, the assignee’s
completed Administrative Questionnaire (unless the assignee shall already be a
Lender hereunder), the processing and recordation fee referred to in Section
12.04(b)(ii)(C) and any written consent to such assignment required by Section
12.04(b), the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register; provided that if
either the assigning Lender or the assignee shall have failed to make any
payment required to be made by it pursuant to Sections 2.05(b), 2.08(d) or (e),
4.02 or 12.03(c), the Administrative Agent shall have no obligation to accept
such Assignment and Assumption and record the information therein in the
Register unless and until such payment shall have been made in full, together
with all accrued interest thereon. No assignment shall be effective for purposes
of this Agreement unless it has been recorded in the Register as provided in
this Section 12.04(b).
(c)    Any Lender may, without the consent of, or notice to, the Borrower, the
Administrative Agent or the Issuing Banks, sell participations to one or more
banks or other entities (a “Participant”), other than an Ineligible Institution,
in all or a portion of such Lender’s rights and


106
\

--------------------------------------------------------------------------------





obligations under this Agreement (including all or a portion of its Commitment
and the Loans owing to it); provided that (i) such Lender’s obligations under
this Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Borrower, the Administrative Agent, the Issuing Banks and the
other Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided that such agreement or instrument may provide that
such Lender will not, without the consent of the Participant, agree to any
amendment, modification or waiver described in the proviso to Section 12.02 that
affects such Participant. In addition such agreement must provide that the
Participant be bound by the provisions of Section 12.03. Subject to Section
12.04(c)(ii), the Borrower agrees that each Participant shall be entitled to the
benefits of Section 5.01, Section 5.02 and Section 5.03 (subject to the
requirements and limitations therein, including the requirements under Section
5.03(d), it being understood that the documentation required under Section
5.03(d) shall be delivered to the participating Lender) to the same extent as if
it were a Lender and had acquired its interest by assignment pursuant to Section
12.04(b); provided that such Participant (A) agrees to be subject to the
provisions of Section 5.04 as if it were an assignee under paragraph (b) of this
Section; and (B) shall not be entitled to receive any greater payment under
Sections 5.01 or 5.03, with respect to any participation, than its participating
Lender would have been entitled to receive, except to the extent such
entitlement to receive a greater payment results from a Change in Law that
occurs after the Participant acquired the applicable participation. Each Lender
that sells a participation agrees, at the Borrower’s request and expense, to use
reasonable efforts to cooperate with the Borrower to effectuate the provisions
of Section 5.04(b) with respect to any Participant. To the extent permitted by
law, each Participant also shall be entitled to the benefits of Section 12.08 as
though it were a Lender, provided such Participant agrees to be subject to
Section 4.01(c) as though it were a Lender. Each Lender that sells a
participation shall, acting solely for this purpose as a non-fiduciary agent of
the Borrower, maintain a register on which it enters the name and address of
each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any Commitments, Loans, Letters of Credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such Commitment, Loan, Letter of Credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.
(d)    Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank or any central bank, and this Section


107
\

--------------------------------------------------------------------------------





12.04(d) shall not apply to any such pledge or assignment of a security
interest; provided that no such pledge or assignment of a security interest
shall release a Lender from any of its obligations hereunder or substitute any
such pledgee or assignee for such Lender as a party hereto.
(e)    Notwithstanding any other provisions of this Section 12.04, no transfer
or assignment of the interests or obligations of any Lender or any grant of
participations therein shall be permitted if such transfer, assignment or grant
would require the Borrower and the Guarantors to file a registration statement
with the SEC or to qualify the Loans under the “Blue Sky” laws of any state.
Section 12.05    Survival; Revival; Reinstatement.
(a)    All covenants, agreements, representations and warranties made by the
Borrower herein, in the other Loan Documents and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement or any
other Loan Document shall be considered to have been relied upon by the other
parties hereto and shall survive the execution and delivery of this Agreement
and the making of any Loans and issuance of any Letters of Credit, regardless of
any investigation made by any such other party or on its behalf and
notwithstanding that the Administrative Agent, any other Agent, the Issuing Bank
or any Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement is outstanding and unpaid or any Letter of Credit is outstanding and
so long as the Commitments have not expired or terminated. The provisions of
Section 5.01, Section 5.02, Section 5.03 and Section 12.03 and Article XI shall
survive and remain in full force and effect regardless of the consummation of
the transactions contemplated hereby, the repayment of the Loans, the expiration
or termination of the Letters of Credit and the Commitments or the termination
of this Agreement, any other Loan Document or any provision hereof or thereof.
(b)    To the extent that any payments on the Indebtedness or proceeds of any
collateral are subsequently invalidated, declared to be fraudulent or
preferential, set aside or required to be repaid to a trustee, debtor in
possession, receiver or other Person under any bankruptcy law, common law or
equitable cause, then to such extent, the Indebtedness so satisfied shall be
revived and continue as if such payment or proceeds had not been received and
the Administrative Agent’s and the Lenders’ rights, powers and remedies under
this Agreement and each Loan Document shall continue in full force and effect.
In such event, each Loan Document shall be automatically reinstated and the
Borrower shall take such action as may be reasonably requested by the
Administrative Agent and the Lenders to effect such reinstatement.
Section 12.06    Counterparts; Integration; Effectiveness; Electronic Execution.
(a)    This Agreement may be executed in counterparts (and by different parties
hereto on different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract.


108
\

--------------------------------------------------------------------------------





(b)    This Agreement, the other Loan Documents and any separate letter
agreements with respect to (i) fees payable to the Administrative Agent and (ii)
reductions of the LC Commitment of any Issuing Bank constitute the entire
contract among the parties relating to the subject matter hereof and thereof and
supersede any and all previous agreements and understandings, oral or written,
relating to the subject matter hereof and thereof. THIS AGREEMENT AND THE OTHER
LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES HERETO AND
THERETO AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR
SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL
AGREEMENTS BETWEEN THE PARTIES.
(c)    Except as provided in Section 6.01, this Agreement shall become effective
when it shall have been executed by the Administrative Agent and when the
Administrative Agent shall have received counterparts hereof which, when taken
together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns.
(d)    Delivery of an executed counterpart of a signature page of this Agreement
by telecopy, emailed pdf. or any other electronic means that reproduces an image
of the actual executed signature page shall be effective as delivery of a
manually executed counterpart of this Agreement. The words “execution,”
“signed,” “signature,” “delivery,” and words of like import in or relating to
any document to be signed in connection with this Agreement and the transactions
contemplated hereby shall be deemed to include Electronic Signatures, deliveries
or the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature,
physical delivery thereof or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any applicable law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any other similar
state laws based on the Uniform Electronic Transactions Act; provided that
nothing herein shall require the Administrative Agent to accept electronic
signatures in any form or format without its prior written consent.
Section 12.07    Severability. Any provision of this Agreement or any other Loan
Document held to be invalid, illegal or unenforceable in any jurisdiction shall,
as to such jurisdiction, be ineffective to the extent of such invalidity,
illegality or unenforceability without affecting the validity, legality and
enforceability of the remaining provisions hereof or thereof; and the invalidity
of a particular provision in a particular jurisdiction shall not invalidate such
provision in any other jurisdiction.
Section 12.08    Right of Setoff. If an Event of Default shall have occurred and
be continuing, each Lender, each Issuing Bank and each of their respective
Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final) at any time held and
other obligations (of whatsoever kind, including obligations under Swap
Agreements) at any time owing by such Lender or such Issuing Bank or any such
Affiliate to or for the credit or the account of the Borrower or any Restricted
Subsidiary against any of and all the obligations of the Borrower or any
Restricted Subsidiary owed to such Lender, or such Issuing Bank or their
respective Affiliates now or hereafter existing under this Agreement or any
other Loan Document, irrespective of whether or not such Lender, Issuing Bank or
Affiliate shall have made any demand under this Agreement or any other Loan
Document and although such obligations may be contingent or


109
\

--------------------------------------------------------------------------------





unmatured or are owed to a branch office or Affiliate of such Lender or such
Issuing Bank different from the branch office or Affiliate holding such deposit
or obligated on such indebtedness; provided that in the event that any
Defaulting Lender shall exercise any such right of setoff, (i) all amounts so
setoff shall be paid over immediately to the Administrative Agent for further
application in accordance with the provisions of Section 4.03 and, pending such
payment, shall be segregated by such Defaulting Lender from its other funds and
deemed held in trust for the benefit of the Administrative Agent, the Issuing
Banks, and the Lenders, and (ii) the Defaulting Lender shall provide promptly to
the Administrative Agent a statement describing in reasonable detail the
Indebtedness owing to such Defaulting Lender as to which it exercised such right
of setoff. The rights of each Lender, each Issuing Bank and their respective
Affiliates under this Section 12.08 are in addition to other rights and remedies
(including other rights of setoff) which such Lender, such Issuing Bank or their
respective Affiliates may have. Each Lender and Issuing Bank agrees to notify
the Borrower and the Administrative Agent promptly after any such setoff and
application; provided that the failure to give such notice shall not affect the
validity of such setoff and application.
Section 12.09    GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF PROCESS;
WAIVER OF JURY TRIAL.
(a)    THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
(b)    ANY LEGAL ACTION OR PROCEEDING ARISING OUT OF OR WITH RESPECT TO THE LOAN
DOCUMENTS OR THE TRANSACTIONS RELATING HERETO OR THERETO SHALL BE BROUGHT IN THE
COURTS OF THE STATE OF NEW YORK OR OF THE UNITED STATES OF AMERICA FOR THE
SOUTHERN DISTRICT OF NEW YORK (OR IF SUCH COURT LACKS SUBJECT MATTER
JURISDICTION, THE SUPREME COURT OF THE STATE OF NEW YORK SITTING IN THE BOROUGH
OF MANHATTAN), AND ANY APPELLATE COURT FROM ANY COURT THEREOF, AND, BY EXECUTION
AND DELIVERY OF THIS AGREEMENT, EACH PARTY HEREBY ACCEPTS FOR ITSELF AND (TO THE
EXTENT PERMITTED BY LAW) IN RESPECT OF ITS PROPERTY, GENERALLY AND
UNCONDITIONALLY, THE JURISDICTION OF THE AFORESAID COURTS. EACH OF THE PARTIES
HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS
PROPERTY, TO THE EXCLUSIVE JURISDICTION OF THE AFORESAID COURTS. EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING ANY OBJECTION
TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT
MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY SUCH ACTION OR PROCEEDING IN
SUCH RESPECTIVE JURISDICTIONS. EACH OF THE PARTIES HERETO AGREES THAT A FINAL
JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL
AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT, ANY ISSUING BANK OR ANY LENDER
MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT
AGAINST THE BORROWER, ANY GUARANTOR OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION.


110
\

--------------------------------------------------------------------------------





(c)    EACH PARTY IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS OF ANY OF THE
AFOREMENTIONED COURTS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 12.01.
NOTHING HEREIN SHALL AFFECT THE RIGHT OF A PARTY OR ANY HOLDER OF A NOTE TO
SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW.
(d)    EACH PARTY HEREBY (i) IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY LAW, TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY COUNTERCLAIM
THEREIN (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY); (ii) IRREVOCABLY
WAIVES, TO THE MAXIMUM EXTENT NOT PROHIBITED BY LAW, ANY RIGHT IT MAY HAVE TO
CLAIM OR RECOVER IN ANY SUCH LITIGATION ANY SPECIAL, EXEMPLARY, PUNITIVE OR
CONSEQUENTIAL DAMAGES, OR DAMAGES OTHER THAN, OR IN ADDITION TO, ACTUAL DAMAGES;
(iii) CERTIFIES THAT NO PARTY HERETO NOR ANY REPRESENTATIVE OR AGENT OF COUNSEL
FOR ANY PARTY HERETO HAS REPRESENTED, EXPRESSLY OR OTHERWISE, OR IMPLIED THAT
SUCH PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVERS, AND (iv) ACKNOWLEDGES THAT IT HAS BEEN INDUCED TO ENTER INTO THIS
AGREEMENT, THE LOAN DOCUMENTS AND THE TRANSACTIONS CONTEMPLATED HEREBY AND
THEREBY BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS CONTAINED
IN THIS SECTION 12.09.
Section 12.10    Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
Section 12.11    Confidentiality. Each of the Administrative Agent, the Issuing
Bank and the Lenders agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its and its
Affiliates’ directors, officers, employees and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any Governmental Authority (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party to this Agreement or any other
Loan Document, (e) in connection with the exercise of any remedies hereunder or
under any other Loan Document or any suit, action or proceeding relating to this
Agreement or any other Loan Document or the enforcement of rights hereunder or
thereunder, (f) subject to an agreement containing provisions substantially the
same as those of this Section 12.11, to (i) any assignee of or Participant in,
or any prospective assignee of or Participant in, any of its rights or
obligations under this Agreement or any pledge or assignment permitted under
Section 12.04(d) or (ii) any actual or prospective counterparty (or its
advisors) to any Swap Agreement or derivative transaction relating to the
Borrower and its obligations, (g) with the consent of the Borrower, (h) to the
extent such Information (i) becomes publicly available other than as a result of
a breach of this Section 12.11 or (ii) becomes available to the Administrative
Agent, the Issuing Bank or any Lender on a nonconfidential basis from a source
other than the Borrower or (i) on a confidential basis to (i) any rating agency
in connection with rating the Borrower or its Subsidiaries or the credit
facilities provided for herein or (ii) the CUSIP Service Bureau or any similar
agency in connection


111
\

--------------------------------------------------------------------------------





with the issuance and monitoring of identification numbers with respect to the
credit facilities provided for herein. For the purposes of this Section,
“Information” means all information received from the Borrower or any Subsidiary
relating to the Borrower or any Subsidiary and their businesses, other than any
such information that is available to the Administrative Agent, the Issuing
Banks or any Lender on a non-confidential basis prior to disclosure by the
Borrower or any Subsidiary and other than information pertaining to this
Agreement routinely and customarily provided by Arrangers to data service
providers, including league table providers, that serve the lending industry;
provided that, in the case of information received from the Borrower or any
Subsidiary after the date hereof, such information is clearly identified at the
time of delivery as confidential. Any Person required to maintain the
confidentiality of Information as provided in this Section 12.11 shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.
Section 12.12    Interest Rate Limitation. It is the intention of the parties
hereto that each Lender shall conform strictly to usury laws applicable to it.
Notwithstanding anything herein to the contrary, if at any time the interest
rate applicable to any Loan, together with all fees, charges and other amounts
which are treated as interest on such Loan under applicable law (collectively
the “Charges”), shall exceed the maximum lawful rate (the “Maximum Rate”) which
may be contracted for, charged, taken, received or reserved by the Lender
holding such Loan in accordance with applicable law, the rate of interest
payable in respect of such Loan, together with all Charges payable in respect
thereof, shall be limited to the Maximum Rate and, to the extent lawful, the
interest and Charges that would have been payable in respect of such Loan but
were not payable as a result of the operation of this Section shall be cumulated
and the interest and Charges payable to such Lender in respect of other Loans or
periods shall be increased (but not above the Maximum Rate therefor) until such
cumulated amount, together with interest thereon at the NYFRB Rate to the date
of repayment, shall have been received by such Lender.
Section 12.13    EXCULPATION PROVISIONS. EACH OF THE PARTIES HERETO SPECIFICALLY
AGREES THAT IT HAS A DUTY TO READ THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
AND AGREES THAT IT IS CHARGED WITH NOTICE AND KNOWLEDGE OF THE TERMS OF THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS; THAT IT HAS IN FACT READ THIS AGREEMENT
AND IS FULLY INFORMED AND HAS FULL NOTICE AND KNOWLEDGE OF THE TERMS, CONDITIONS
AND EFFECTS OF THIS AGREEMENT; THAT IT HAS BEEN REPRESENTED BY INDEPENDENT LEGAL
COUNSEL OF ITS CHOICE THROUGHOUT THE NEGOTIATIONS PRECEDING ITS EXECUTION OF
THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS; AND HAS RECEIVED THE ADVICE OF ITS
ATTORNEY IN ENTERING INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS; AND THAT
IT RECOGNIZES THAT CERTAIN OF THE TERMS OF THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS RESULT IN ONE PARTY ASSUMING THE LIABILITY INHERENT IN SOME ASPECTS OF
THE TRANSACTION AND RELIEVING THE OTHER PARTY OF ITS RESPONSIBILITY FOR SUCH
LIABILITY. EACH PARTY HERETO AGREES AND COVENANTS THAT IT WILL NOT CONTEST THE
VALIDITY OR ENFORCEABILITY OF ANY EXCULPATORY PROVISION OF THIS AGREEMENT AND
THE OTHER LOAN DOCUMENTS ON THE BASIS THAT THE PARTY HAD NO NOTICE OR KNOWLEDGE
OF SUCH PROVISION OR THAT THE PROVISION IS NOT “CONSPICUOUS.”
Section 12.14    No Third Party Beneficiaries. This Agreement, the other Loan
Documents, and the agreement of the Lenders to make Loans and the Issuing Bank
to issue, amend, renew or extend Letters of Credit hereunder are solely for the
benefit of the Borrower, and no other Person (including any Subsidiary of the
Borrower, any obligor, contractor, subcontractor, supplier or materialman) shall
have any rights, claims,


112
\

--------------------------------------------------------------------------------





remedies or privileges hereunder or under any other Loan Document against the
Administrative Agent, any other Agent, the Issuing Bank or any Lender for any
reason whatsoever. Other than the Indemnitees, there are no third party
beneficiaries.
Section 12.15    USA Patriot Act Notice. Each Lender hereby notifies the
Borrower that pursuant to the requirements of the USA Patriot Act (Title III of
Pub. L. 107-56 (signed into law October 26, 2001)) (the “Patriot Act”), it is
required to obtain, verify and record information that identifies the Borrower,
which information includes the name and address of the Borrower and other
information that will allow such Lender to identify the Borrower in accordance
with the Patriot Act.
Section 12.16    Most Favored Lender.
(a)    If at any time (including as in effect on the Effective Date) any
Material Debt Document shall include any financial covenant, any event of
default (whether set forth as a undertaking, event of default, prepayment event
or other such provision) or prepayment right not set forth herein or that would
be more beneficial to the Lenders than any analogous provision contained in this
Agreement (any such financial covenant, event of default or prepayment right, an
“Additional Provision”), then the Borrower shall provide a Most Favored Lender
Notice to the Administrative Agent. Thereupon, unless waived in writing by the
Required Lenders within thirty (30) days of receipt of such Most Favored Lender
Notice by the Administrative Agent, such Additional Provision (and any related
definitions) shall be deemed automatically incorporated by reference into this
Agreement, mutatis mutandis (including any grace period, if applicable, with
respect thereto), as if set forth fully herein, without any further action
required on the part of any Person, effective as of the date when such
Additional Provision became effective under such Material Debt Document.
Notwithstanding any of the foregoing to the contrary, it is hereby agreed that
if no such Most Favored Lender Notice is provided by the date required herein,
such Additional Provision shall be deemed automatically incorporated by
reference in accordance with the terms of the previous sentence, effective as of
the date when such Additional Provision became effective under such Material
Debt Document. Thereafter upon the request of any Lender, the Borrower shall
enter into any additional agreement or amendment to this Agreement reasonably
requested by such Lender evidencing any of the foregoing. As used herein, “Most
Favored Lender Notice” means, in respect of any Additional Provision, a written
notice to the Administrative Agent delivered promptly, and in any event within
ten (10) Business Days after the inclusion of such Additional Provision in any
Material Debt Document (including by way of amendment or other modification of
any existing provision thereof), by a Financial Officer of the Borrower
referring to the provisions of this Section 12.16 and setting forth a
description of such Additional Provision (including any defined terms used
therein) and related explanatory calculations, as applicable.
(b)    So long as no Default or Event of Default has occurred and is continuing
on the date on which any Additional Provision is amended or modified in the
relevant Material Debt Document such that such Additional Provision is less
restrictive on the Borrower, any Additional Provision is removed from such
Material Debt Document or such Material Debt Document shall be terminated, any
Additional Provision incorporated into this Agreement pursuant to this Section
12.16:


113
\

--------------------------------------------------------------------------------





(i)    shall be deemed amended, modified or removed as a result of any
amendment, modification or removal of such Additional Provision under such
Material Debt Document and
(ii)    shall be deemed deleted from this Agreement at such time as such
Material Debt Document shall be terminated and no amounts shall be outstanding
thereunder; provided, that,
(A)    other than as provided in Section 12.02, this Agreement shall not be
amended to delete any covenant, undertaking, Event of Default, restriction or
other provision included in this Agreement (other than by operation of Section
12.16(a)) or to make any such provision less restrictive on the Borrower and its
Subsidiaries; and
(B)    if any lender or agent under such Material Debt Document is paid any
remuneration as consideration for any amendment, modification or removal of such
Additional Provision under such Material Debt Document, then such remuneration
shall be concurrently paid, on the same equivalent terms, ratably to each
Lender.
Section 12.17    Material Non-Public Information.
(a)    EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN SECTION 12.11
FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC
INFORMATION CONCERNING THE BORROWER AND ITS RELATED PARTIES OR THEIR RESPECTIVE
SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES REGARDING
THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE SUCH MATERIAL
NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES AND APPLICABLE LAW,
INCLUDING FEDERAL AND STATE SECURITIES LAWS.
(b)    ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED
BY THE BORROWER OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE BORROWER, THE GUARANTORS AND
THEIR RELATED PARTIES OR THEIR RESPECTIVE SECURITIES. ACCORDINGLY, EACH LENDER
REPRESENTS TO THE BORROWER AND THE ADMINISTRATIVE AGENT THAT IT HAS IDENTIFIED
IN ITS ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE INFORMATION
THAT MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH ITS
COMPLIANCE PROCEDURES AND APPLICABLE LAW.
Section 12.18    No Fiduciary Duty, etc.
(a)    The Borrower acknowledges and agrees, and acknowledges its Subsidiaries’
understanding, that no Credit Party will have any obligations except those
obligations expressly set


114
\

--------------------------------------------------------------------------------





forth herein and in the other Loan Documents and each Credit Party is acting
solely in the capacity of an arm’s length contractual counterparty to the
Borrower with respect to the Loan Documents and the transactions contemplated
herein and therein and not as a financial advisor or a fiduciary to, or an agent
of, the Borrower or any other Person. The Borrower agrees that it will not
assert any claim against any Credit Party based on an alleged breach of
fiduciary duty by such Credit Party in connection with this Agreement and the
transactions contemplated hereby. Additionally, the Borrower acknowledges and
agrees that no Credit Party is advising the Borrower as to any legal, tax,
investment, accounting, regulatory or any other matters in any jurisdiction. The
Borrower shall consult with its own advisors concerning such matters and shall
be responsible for making its own independent investigation and appraisal of the
transactions contemplated herein or in the other Loan Documents, and the Credit
Parties shall have no responsibility or liability to the Borrower with respect
thereto.
(b)    The Borrower further acknowledges and agrees, and acknowledges its
Subsidiaries’ understanding, that each Credit Party, together with its
Affiliates, is a full service securities or banking firm engaged in securities
trading and brokerage activities as well as providing investment banking and
other financial services. In the ordinary course of business, any Credit Party
may provide investment banking and other financial services to, and/or acquire,
hold or sell, for its own accounts and the accounts of customers, equity, debt
and other securities and financial instruments (including bank loans and other
obligations) of, the Borrower and other companies with which the Borrower may
have commercial or other relationships. With respect to any securities and/or
financial instruments so held by any Credit Party or any of its customers, all
rights in respect of such securities and financial instruments, including any
voting rights, will be exercised by the holder of the rights, in its sole
discretion.
(c)    In addition, the Borrower acknowledges and agrees, and acknowledges its
Subsidiaries’ understanding, that each Credit Party and its affiliates may be
providing debt financing, equity capital or other services (including financial
advisory services) to other companies in respect of which the Borrower may have
conflicting interests regarding the transactions described herein and otherwise.
No Credit Party will use confidential information obtained from the Borrower by
virtue of the transactions contemplated by the Loan Documents or its other
relationships with the Borrower in connection with the performance by such
Credit Party of services for other companies, and no Credit Party will furnish
any such information to other companies. The Borrower also acknowledges that no
Credit Party has any obligation to use in connection with the transactions
contemplated by the Loan Documents, or to furnish to the Borrower, confidential
information obtained from other companies.
Section 12.19    Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document may be subject to the Write-Down and
Conversion Powers of an EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:
(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and


115
\

--------------------------------------------------------------------------------





(b)    the effects of any Bail-In Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
entity, or a bridge institution that may be issued to it or otherwise conferred
on it, and that such shares or other instruments of ownership will be accepted
by it in lieu of any rights with respect to any such liability under this
Agreement or any other Loan Document; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.
[SIGNATURES BEGIN NEXT PAGE]



The parties hereto have caused this Agreement to be duly executed as of the day
and year first above written.
BORROWER:
 
CABOT OIL & GAS CORPORATION
 
 


By:
/s/ Scott C. Schroeder
 
 
Name:
Title:
Scott C. Schroeder
Executive Vice President and Chief Financial Officer
 
 
 





ADMINISTRATIVE AGENT, ISSUING BANK, AND A LENDER:
 
JPMORGAN CHASE BANK, N.A.
 
 
By:
/s/ Anson Williams
 
 
Name:
Title:
Anson Williams
Authorized Officer
 
 
 





LENDER:
 
BANK OF AMERICA, N.A.
 
 
 
By:
/s/ Kimberly Miller
 
 
Name:
Title:
Kimberly Miller
Vice President





LENDER:
 
BANK OF MONTREAL
 
 
By:
/s/ James V. Ducote
 
 
Name:
Title:
James V. Ducote
Managing Director





LENDER:
 
THE BANK OF NOVA SCOTIA, HOUSTON BRANCH
 
 
By:
/s/ Marc Graham
 
 
Name:
Title:
Marc Graham
Managing Director
 
 
 





LENDER:
 
CITIBANK, N.A.
 
 
By:
/s/ Saqeeb Ludhi
 
 
Name:
Title:
Saqeeb Ludhi
Vice President





LENDER:
 
COMPASS BANK
 
 
By:
/s/ Gabriela Azcarate
 
 
Name:
Title:
Gabriela Azcarate
Senior Vice President





LENDER:
 
TORONTO DOMINION (NEW YORK) LLC
 
 
By:
/s/ Michael Borowiecki
 
 
 
Name:
Title:
MICHAEL BOROWIECKI
AUTHORIZED SIGNATORY
 





LENDER:
 
U.S. BANK NATIONAL ASSOCIATION
 
 
By:
/s/ John C. Lozano
 
 
Name:
Title:
John C. Lozano
Senior Vice President





LENDER:
 
WELLS FARGO BANK, N.A.
 
 
By:
/s/ Dalton Harris
 
 
Name:
Title:
Dalton Harris
Vice President





LENDER:
 
BRANCH BANKING AND TRUST COMPANY
 
 
By:
/s/ Lincoln LaCour
 
 
Name:
Title:
Lincoln LaCour
Vice President





LENDER:
 
CANADIAN IMPERIAL BANK OF COMMERCE, NEW YORK BRANCH
 
 
By:
/s/ Donovan C. Broussard
 
 
Name:
Title:
Donovan C. Broussard
Authorized Signatory
 
 
By:
/s/ Scott W. Danvers
 
 
Name:
Title:
Scott W. Danvers
Authorized Signatory





LENDER:
 
PNC BANK, NATIONAL ASSOCIATION
 
 
By:
/s/ John Engel
 
 
Name:
Title:
John Engel
Vice President



LENDER:
 
ROYAL BANK OF CANADA
 
 
By:
/s/ Kristan Spivey
 
 
Name:
Title:
Kristan Spivey
Authorized Signatory





LENDER:
 
SUMITOMO MITSUI BANKING CORPORATION
 
 
By:
/s/ Katsuyuki Kubo
 
 
Name:
Title:
Katsuyuki Kubo
Managing Director





LENDER:
 
CAPITAL ONE, NATIONAL ASSOCIATION
 
 
By:
/s/ Mark Brewster
 
 
Name:
Title:
Mark Brewster
Vice President





LENDER:
 
KEYBANK NATIONAL ASSOCIATION
 
 
By:
/s/ David M. Bornstein
 
 
Name:
Title:
David M. Bornstein
Senior Vice President






ANNEX I

LIST OF MAXIMUM CREDIT AMOUNTS
Aggregate Maximum Credit Amounts


Name of Lender
Applicable Percentage
Maximum Credit Amount
JPMorgan Chase Bank, N.A.
8.666666667%
$130,000,000.00
Bank of America, N.A.
8.666666667%
$130,000,000.00
Bank of Montreal
7.000000000%
$105,000,000.00
The Bank of Nova Scotia, Houston Branch
7.000000000%
$105,000,000.00
Citibank, N.A.
7.000000000%
$105,000,000.00
Compass Bank
7.000000000%
$105,000,000.00
Toronto Dominion (New York) LLC
7.000000000%
$105,000,000.00
U.S. Bank National Association
7.000000000%
$105,000,000.00
Wells Fargo Bank, N.A.
7.000000000%
$105,000,000.00
Branch Banking and Trust Company
5.000000000%
$75,000,000.00
Canadian Imperial Bank of Commerce, New York Branch
5.000000000%
$75,000,000.00
PNC Bank, National Association
5.000000000%
$75,000,000.00
Royal Bank of Canada
5.000000000%
$75,000,000.00
Sumitomo Mitsui Banking Corporation
5.000000000%
$75,000,000.00
Capital One, National Association
4.333333333%
$65,000,000.00
KeyBank National Association
4.333333333%
$65,000,000.00
TOTAL
100.000000000%
$1,500,000,000





116
\